    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
  Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 1 of 83




              EXHIBIT 1
PUBLIC REDACTED VERSION
         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 2 of 83




                      UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF CALIFORNIA




SOCIAL TECHNOLOGIES LLC,                   Case Number: 3:18-cv-05945-VC

Plaintiff,

v.

APPLE INC.,

Defendant.




                        Expert Report of Dr. Anindya Ghose

                                  July 31, 2019



               CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER




                                                                           i
         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 3 of 83

                         CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER


                                                      Table of Contents

I.     Introduction ..........................................................................................................................1
       A.         Qualifications ...........................................................................................................1
       B.         Assignment and Allegations ....................................................................................3
II.    Summary of Opinions ..........................................................................................................4
III.   Background ..........................................................................................................................6
IV.    Lucky Bunny’s MEmoji App Was Downloaded Continuously, In Sizeable
       Quantities, And Across the Country Throughout the Relevant Period, Demonstrating
       Continued Exposure to the MEmoji Mark ...........................................................................7
V.     Lucky Bunny’s Marketing Efforts Increased Consumer Exposure To Lucky Bunny’s
       MEmoji Mark Beyond That Reflected In The Number Of App Downloads ....................11
       A.         Lucky Bunny’s MEmoji App Was Promoted Through Multiple Channels ..........12
       B.         Social Media Marketing Can Amplify a Brand’s Message Due to the
                  Social Media User Network and the Instantaneous Transmission of
                  Information ............................................................................................................24
VI.    Conclusion .........................................................................................................................29




                                                                                                                                             ii
         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 4 of 83

                   CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER



I.     INTRODUCTION

       A.      Qualifications

       1.      I am the Heinz Riehl Chair Professor of Business at New York University’s
Leonard Stern School of Business, where I hold joint appointments as Professor of Technology,
Operations, and Statistics and Professor of Marketing. I also serve as the Academic Director of
the Masters of Business Analytics program at NYU Stern. At NYU, I have served in a number
of capacities, including Director of the Center for Business Analytics, Co-Director of the Center
for Digital Economy Research, Co-Director of the Masters of Science in Business Analytics
Capstone, and Co-Chair of the NYU-AIG Partnership on Innovation for Global Resilience. I
have both an MS and Ph.D. degree from Carnegie Mellon University.

       2.      The principal focus of my research and teaching at NYU has been on analyzing
the economic consequences of the Internet and mobile devices on industries and markets
transformed by their shared technology infrastructure. Specifically, I have worked on economic
issues arising in online markets, Internet commerce, digital marketing, search engine advertising,
mobile advertising, mobile apps, and social media, among other topics. I have published more
than 90 papers in premier scientific journals and peer-reviewed conferences, including work that
has estimated demand for mobile apps from the Apple App Store and Google Play Store. I have
also co-authored approximately 90 workshop articles. The book that I authored, TAP: Unlocking
the Mobile Economy, is a double-winner in the 2018 Axiom Business Book awards, with the
Gold award in the Business Technology category and the Bronze award in the Economics
category. It illustrates how firms can leverage the highly granular, consumer-level data that is
being generated from mobile devices and related technologies to create targeted mobile offers
and increase the effectiveness of various kinds of mobile advertising strategies.

       3.      My research and opinions have been profiled numerous times by the BBC,
Bloomberg TV, CNBC, China Daily, The Economist, The Economic Times, the Financial Times,
Fox News, Forbes, Knowledge@Wharton, Korean Broadcasting News Company, the Los
Angeles Times, Marketplace Radio, MSNBC, National Public Radio, NBC, Newsweek, The New
York Times, New York Daily, NHK (Japan Broadcasting Corporation), Quartz, Reuters, Time,
The Washington Post, The Wall Street Journal, Xinhua, and elsewhere.




                                                                                                    1
         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 5 of 83

                    CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER


        4.      I serve as a Senior Editor of Information Systems Research and an Associate
Editor of Management Science. I have received 14 Best Paper awards and nominations for
excellence in research in Information Systems, Computer Science, and Marketing from various
journals, conferences, and workshops. I am a winner of the CAREER award from the National
Science Foundation (“NSF”) which is the NSF’s most prestigious award in support of junior
faculty who “exemplify the role of teacher-scholars through outstanding research, excellent
education and the integration of education and research within the context of the mission of their
organizations.” I have received numerous grants from the NSF, Google, Microsoft, Adobe,
Marketing Science Institute, Wharton Customer Analytics Institute, and the NET (Networks,
Electronic Commerce, and Telecommunications) Institute in recognition of my research. I have
not, however, received any grants from Apple or conducted any academic research in tandem
with Apple.

        5.      I am the youngest recipient of the INFORMS ISS Distinguished Fellow Award,
which recognizes individuals who have (i) made outstanding intellectual contributions to the
discipline with publications that have made a significant impact on theory, research, and
practice; and (ii) contributed to the intellectual stewardship of the field as reflected in the
mentoring of doctoral students and young researchers.

        6.      In 2014, I was named by Poets and Quants as one of the “Top 40 Professors
Under 40 Worldwide.” In 2017, Thinkers50, the premier ranking of global business thinkers,
recognized me as one of the 30 management thinkers most likely to shape the future of how
organizations are managed and led.

        7.      I have consulted in various capacities for many leading firms on realizing
business value from information technology (“IT”) investments, Internet marketing, business
analytics, mobile marketing, digital analytics, social media, and other areas. Some of these
consulting engagements have involved analyses of data from their mobile products, including
their mobile apps. I also serve as an advisor to several start-ups in the Internet space across the
U.S., India, China, South Korea, Singapore, and the U.K. Since the core product of some of
these start-ups is a mobile app, these advisory roles have often involved providing strategic
advice on their mobile promotion and app monetization efforts. I have also served as an expert
witness for IT and consumer-related litigation and have provided expert testimony in multiple




                                                                                                      2
          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
        Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 6 of 83

                       CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER


trials and depositions. I have conducted academic research in collaboration with many leading
companies, and have co-authored research papers using these companies’ data.

         8.       I have taught courses on the role of IT in business and society, Internet commerce,
social media, digital marketing, and business analytics at the undergraduate, MBA, Executive
MBA, Master of Science in Business Analytics, Executive Education, and Ph.D. levels
worldwide. Many of these courses involve taking a deep dive into the economics of the mobile
economy, various forms of mobile marketing and advertising on mobile apps, and analytics on
data emanating from mobile apps.

         9.       A copy of my curriculum vitae and a list of my prior expert testimony is attached
as Appendix A.

         B.       Assignment and Allegations

         10.      I have been asked by counsel for Apple Inc. (“Apple”) to assess Lucky Bunny,
LLC’s and Big 3 Ent, LLC’s (collectively, “Lucky Bunny”) volume of downloads for its
MEmoji mobile application (“Lucky Bunny’s MEmoji App”), growth trends for that mobile
application (“app”), the number of consumers downloading Lucky Bunny’s MEmoji App in
relation to the number of potential consumers, the amount of marketing of Lucky Bunny’s
MEmoji App, and whether direct and indirect actions of Lucky Bunny resulted in proliferation of
and consumer exposure to the MEmoji mark. I understand that these issues bear on market
penetration, which is one of the issues in this case.1

         11.      In forming my opinions, I have considered data and documents produced in this
litigation concerning the download and sales activity, growth trends, and marketing of Lucky
Bunny’s MEmoji App, the average number of downloads of other apps, and publicly available
materials. A list of materials I considered in forming my opinions in this expert report is
attached as Appendix B.



1
  I have been advised that market penetration is not required under Ninth Circuit law if you are a defendant rebutting
a plaintiff’s assertion of priority, because a trademark user has an interest in a trademark upon its first use of the
mark, regardless of the geographic scope of such use. See Opposition to Plaintiff’s Motion for Preliminary
Injunction, Social Technologies LLC v. Apple Inc., October 19, 2018 (“Opposition to Motion for Preliminary
Injunction”), Dkt. No. 31, at pp. 16–17. I further understand that market penetration is only required where a party
is seeking to enforce common law rights against another party. See Opposition to Motion for Preliminary
Injunction, at pp. 16–17. I am thus providing my opinions regardless of what the law requires.




                                                                                                                     3
         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 7 of 83

                     CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER


        12.     I am being compensated at my standard billing rate of $900 per hour. I have been
assisted in this matter by staff of Cornerstone Research, who worked under my direction. I
receive compensation from Cornerstone Research based on its collected staff billings for its
support of me in this matter. Neither my compensation in this matter nor my compensation from
Cornerstone Research is in any way contingent or based on the content of my opinion or the
outcome of this or any other matter.

        13.     I reserve the right to supplement or amend my opinions if I become aware of
additional relevant material, including any additional opinions produced by Social Technologies
LLC’s (“Social Tech”) experts.

II.     SUMMARY OF OPINIONS

        14.     Based on my analysis of the data, documents, and testimony in this case, I have
reached the following opinions:

       The nearly 93,000 downloads of Lucky Bunny’s MEmoji App, which occurred in every
        U.S. state and in every month between the launch of Lucky Bunny’s MEmoji App in
        2014 and the assignment of Lucky Bunny’s MEmoji rights to Apple in mid-2018,
        demonstrate that a considerable number of consumers were seeing the MEmoji mark
        throughout the country and throughout the relevant period. Furthermore, the number of
        consumers who downloaded Lucky Bunny’s MEmoji App is highly likely to be only a
        fraction of those that saw the app on the Apple App Store.

       Compared to the average app available on the Apple App Store and the Google Play
        Store, (1) the number of downloads of Lucky Bunny’s MEmoji App per year was far
        greater than the average number of downloads per app per year in 2014, 2015, and 2016,
        and approximately equal to the average number of downloads per app in 2017;2 and (2)
        the total number of downloads of Lucky Bunny’s MEmoji App was far greater than the
        average total number of downloads per app. The data indicate that the number of
        consumers downloading Lucky Bunny’s MEmoji App in relation to the total number of




2
 As discussed in Section IV, Lucky Bunny’s MEmoji App was removed from the Apple App Store mid-2018,
making a comparison of download counts in 2018 less informative.




                                                                                                       4
      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
    Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 8 of 83

                CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER


    potential consumers was sizeable, as Lucky Bunny’s MEmoji App performed better than
    the average app in terms of total downloads and average downloads per year.

   The data also show that Lucky Bunny’s MEmoji App had both initial popularity and
    sustained popularity. The initial popularity of Lucky Bunny’s MEmoji App was
    considerably greater than the initial popularity of the average Android app, as measured
    by the number of downloads in the first three months of an app’s availability to
    consumers. The increase in download counts for Lucky Bunny’s MEmoji App between
    2014 and 2016 shows that the app also enjoyed sustained popularity among App Store
    users. Indeed, Lucky Bunny’s MEmoji App was downloaded in all fifty states in 2014,
    2015, and 2016. Though growth slowed after 2016, consumers continued downloading
    Lucky Bunny’s MEmoji App in every month and nearly every state in 2017 and 2018,
    until the app was taken off the App Store. This means that exposure to the Lucky Bunny
    MEmoji mark continued to spread throughout the 2014 to 2018 period.

   Lucky Bunny launched expansive and multi-channel promotional efforts to market Lucky
    Bunny’s MEmoji App, enlisting the support of several celebrities and taking advantage of
    the large audiences commanded by various television shows, radio shows, and online
    newspapers. The endorsers of Lucky Bunny’s MEmoji App also utilized social media to
    spread word of the app, which both academic research and real-life examples show can
    substantially increase the reach of a message (such as awareness of the Lucky Bunny
    MEmoji mark) beyond what can be measured by app download counts or social media
    follower counts. Such marketing strategies can also create a sustained market presence
    that lasts well beyond the initial promotional effort.

   Given the number of downloads of Lucky Bunny’s MEmoji App, the app’s performance
    in relation to other apps, the continuous downloading of the app from 2014 through 2018,
    the considerable growth in downloads from 2014 to 2016, the broad geographic reach of
    Lucky Bunny’s MEmoji App over a long period of time, and the expansive promotional
    effort, Lucky Bunny’s MEmoji App had considerable market presence and had reached a
    sizeable number of consumers by April 2016, when Social Tech filed its trademark
    application for the MEMOJI design mark. Lucky Bunny’s MEmoji App continued to




                                                                                               5
          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
        Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 9 of 83

                      CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER


        have a considerable market presence and broad consumer reach through June 2018, when
        Social Tech allegedly launched an app under the name Memoji.

III.    BACKGROUND

        15.      On September 22, 2014, Lucky Bunny, LLC, an app developer, and Big 3 Ent, an
LLC owned by a radio DJ and an electronic dance music group, launched an app named MEmoji
on the Apple App Store.3 Lucky Bunny’s MEmoji App was described as “the world’s first iOS
app for capturing and accessorizing GIF selfies” and provided users with the ability to “TURN
YOURSELF INTO AN EMOJI” and to “TEXT YOUR MEMOJI PHOTOS & VIDEOS TO
YOUR FRIENDS.”4

        16.      Shortly after launch, on October 29, 2014, Lucky Bunny filed a trademark
application for MEmoji.5 While Lucky Bunny filed a single trademark application, I understand
that the application actually had two parts.6 The first part of the application was filed as a use-
based application covering “Computer application software for mobile phones and other
computing devices, namely, software for creating and sending emoticons,” and asserted a “first
use” date of October 1, 2014.7 The second portion of Lucky Bunny’s October 29, 2014
application was filed on an intent-to-use basis for “Baseball caps and hats; Shirts; T-Shirts.”8

        17.      I understand that because Lucky Bunny filed both portions of the application
together, but did not submit a “Statement of Use” for the “Baseball caps and hats; Shirts; T-




3
  Declaration of Michael Jaynes, October 19, 2018 (“Jaynes Declaration”), Dkt. No. 34, ¶ 4; Declaration of Thomas
La Perle, October 2, 2018 (“La Perle Declaration 10/2/18”), Dkt. No. 16–1, ¶¶ 4, 6, SocialTech_0000233–8 at
SocialTech_0000234.
4
  Lucky Bunny Press Release, “MEmoji: GIF Selfies with Emoji Accessories!,” APL-STECH_00000015–7;
Trademark Agreement by and among Lucky Bunny LLC, Big 3 Ent, LLC, and MemoFun Apps LLC, May 31, 2018,
APL-STECH_00000867–76 at APL-STECH_00000872–4.
5
  Trademark Packet for Lucky Bunny Re: October 29, 2014 Application, “MEmoji,” March 21, 2019, APL-
STECH_00000138–64 at APL-STECH_00000140; Declaration of Thomas La Perle, October 19, 2018 (“La Perle
Declaration 10/19/18”), Dkt. No. 32, ¶ 6.
6
  Trademark Packet for Lucky Bunny Re: October 29, 2014 Application, “MEmoji,” March 21, 2019, APL-
STECH_00000138–64 at APL-STECH_00000140–1; La Perle Declaration 10/19/18, ¶ 6.
7
  Trademark Packet for Lucky Bunny Re: October 29, 2014 Application, “MEmoji,” March 21, 2019, APL-
STECH_00000138–64 at APL-STECH_00000141, 44; La Perle Declaration 10/19/18, ¶ 6.
8
  Trademark Packet for Lucky Bunny Re: October 29, 2014 Application, “MEmoji,” March 21, 2019, APL-
STECH_00000138–64 at APL-STECH_00000141, 44; La Perle Declaration 10/19/18, ¶ 6.




                                                                                                               6
          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 10 of 83

                      CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER


Shirts” portion, the entire application was deemed abandoned, even though Lucky Bunny
submitted a “specimen of use” for its software application.9

        18.      On April 3, 2017, Lucky Bunny filed a new trademark application for MEmoji.10
This application covered the computer software portion only, and not the “hats and shirts”
portion. The goods and services description was identical to the one in the original October 29,
2014 application.11

        19.      By the time Lucky Bunny submitted its April 3, 2017 application, however,
Social Tech had already filed its intent-to-use application with the USPTO for its MEMOJI
design mark.12 Thus, the April 3, 2017 application was suspended pending resolution of the
dispute with Social Tech, but I understand this suspension is unrelated to the merits of the
application.13

        20.      In May 2018, Lucky Bunny assigned its rights to the MEmoji mark, the domain
name thememojiapp.com, and the pending trademark application, together with the goodwill
connected with and symbolized by the mark, to an Apple subsidiary.14 Apple subsequently
announced and launched its new iPhone operating system, iOS 12, with the Memoji software
feature.15

IV.     LUCKY BUNNY’S MEMOJI APP WAS DOWNLOADED CONTINUOUSLY, IN
        SIZEABLE QUANTITIES, AND ACROSS THE COUNTRY THROUGHOUT
        THE RELEVANT PERIOD, DEMONSTRATING CONTINUED EXPOSURE TO
        THE MEMOJI MARK

        21.      Download activity for Lucky Bunny’s MEmoji App was continuous and
demonstrates the sizeable reach of the MEmoji trademark. Between Lucky Bunny’s MEmoji



9
  Trademark Packet for Lucky Bunny Re: October 29, 2014 Application, “MEmoji,” March 21, 2019, APL-
STECH_00000138–64 at APL-STECH_00000160–2, 144; La Perle Declaration 10/19/18, ¶ 6.
10
   Trademark Packet for Lucky Bunny Re: April 3, 2017 Application, “MEmoji,” March 21, 2019, APL-
STECH_00000287–382 at APL-STECH_00000287.
11
   Trademark Packet for Lucky Bunny Re: April 3, 2017 Application, “MEmoji,” March 21, 2019, APL-
STECH_00000287–382 at APL-STECH_00000291–2; La Perle Declaration 10/19/18, ¶ 7.
12
   La Perle Declaration 10/19/18, ¶ 7.
13
   Trademark Packet for Lucky Bunny Re: April 3, 2017 Application, “MEmoji,” March 21, 2019, APL-
STECH_00000287–382 at APL-STECH_00000287; La Perle Declaration 10/19/18, ¶ 7.
14
   La Perle Declaration 10/19/18, ¶ 34; Trademark Agreement by and among Lucky Bunny LLC, Big 3 Ent, LLC,
and MemoFun Apps LLC, May 31, 2018, APL-STECH_00000867–76.
15
   La Perle Declaration 10/19/18, ¶ 35.




                                                                                                            7
   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 11 of 83
          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 12 of 83

                       CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER


        23.      Market research services have calculated similar statistics using Google Play data,
which show that as of July 2019, approximately 84 percent of all Android apps (and
approximately 83 percent of all free Android apps) had been downloaded less than 10,000 times
over the lifetime of the app.19 This is 83,000 fewer downloads than Lucky Bunny’s MEmoji App
had over its lifetime. These numbers and the Apple App Store numbers do not purport to
differentiate between apps with different tenures on their respective distribution platforms. They
do not distinguish between highly utilized apps and apps with fewer active users, between
frequently updated apps and infrequently updated apps, or, in the case of the App Store numbers,
between free apps and paid apps. These distinctions are not very relevant in this context: what is
significant to my analysis is that the data show that Lucky Bunny’s MEmoji App, and thus the
MEmoji name, reached more individuals than the average app. Whether or not an app has many
active users, is frequently updated, or is free, has no direct bearing on the number of people that
have been exposed to the app’s name. Specifically, Social Tech’s complaint regarding “Apple’s
refusal to provide usage statistics” and its allegations that Lucky Bunny “failed to provide any
updates to its app after the first month of its release” are irrelevant to my conclusions in this case
concerning the extent of consumer exposure to the MEmoji mark.20 Similarly, suggestions that
an app’s price would be material to evaluating exposure to the MEmoji mark have little basis.

        24.      Lucky Bunny’s MEmoji App also had more downloads than average during the
first few months it was available on the Apple App Store, which further highlights its market
presence relative to other apps.21 Lucky Bunny’s MEmoji App was downloaded over 16,500
times during the first three months that the app was available (i.e., between October and
December 2014).22 In contrast, only 8 percent of Android apps on Google Play were
downloaded more than 5,000 times over a similar time frame.23 Using this early download

19
   “Android app download statistics on Google Play,” AppBrain, as updated on July 28, 2019,
https://www.appbrain.com/stats/android-app-downloads; see also Workpaper 2.
20
   Plaintiff’s Notice of Motion and Motion for Preliminary Injunction, Social Technologies LLC v. Apple Inc.,
September 28, 2018 (“Motion for Preliminary Injunction”), Dkt. No. 4, at p. 8; Plaintiff’s Reply to Defendant’s
Opposition and in Further Support of Its Motion for Preliminary Injunction, Social Technologies LLC v. Apple Inc.,
October 26, 2018 (“Reply to Opposition to Motion for Preliminary Injunction”), Dkt. No. 41, p. 9.
21
   Apple Inc. Report, “Standard Financial Report – Parent App 921847909,” APL-STECH_00012586–600; see also
Workpaper 3; “Development of total downloads since app launch date,” AppBrain, as updated on July 28, 2019,
https://www.appbrain.com/stats/android-app-downloads; see also Workpaper 2.
22
   Apple Inc. Report, “Standard Financial Report – Parent App 921847909,” APL-STECH_00012586–600; see also
Workpaper 3.
23
   “Development of total downloads since app launch date,” AppBrain, as updated on July 28, 2019,
https://www.appbrain.com/stats/android-app-downloads.




                                                                                                                 9
          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 13 of 83

                       CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER


activity as an indicator of familiarity with a trademark, Lucky Bunny’s MEmoji App fared far
better than the average Android app. The 16,500 downloads of Lucky Bunny’s MEmoji App
between October and December 2014 indicate that many consumers were seeing the trademark.

        25.      The demand for Lucky Bunny’s MEmoji App did not stop with its initial
downloads. Alongside the significant promotional activity surrounding Lucky Bunny’s MEmoji
App (discussed in the next section), the App experienced sizeable growth in download counts
during its first few years on the Apple App Store, with a large spike in downloads in 2016, as
shown in Exhibit 1. The increase in downloads in 2016—two years after the App launched—
shows that Lucky Bunny’s MEmoji App had not only initial app demand but also a sustained and
continued interest to consumers in the marketplace. As can happen with an app, growth
eventually slowed: once downloaded, an app remains on a consumer’s phone and does not need
to be downloaded again.24 Still, new consumers continued downloading the app and making in-
app purchases.25 In fact, since its launch and through the date it was taken down from the App
Store, there was not a single month in which Lucky Bunny’s MEmoji App was not downloaded,
thus demonstrating that Lucky Bunny’s MEmoji App had sustained market presence, and that the
audience that the app reached continued to grow.26

        26.      Not only was Lucky Bunny’s MEmoji App downloaded nearly 93,000 times,
which is many more times than the average app, but also it was downloaded across a broad
geographic region throughout the United States. In particular, Lucky Bunny’s MEmoji App was
downloaded in each of the fifty states in the United States between 2014 and 2016, and in at least
forty-five states in 2017 and 2018.27 This indicates that recognition of the “MEmoji” mark was
widespread throughout the United States by April 1, 2016 when Social Tech filed its intent-to-
use trademark application, and through June 28, 2018 when Social Tech allegedly launched its
app under the name MEMOJI.28



24
   Note that multiple downloads by the same Apple ID (a user identification number), even if on different devices,
are treated as one download in the download count. See Deposition of Michael Jaynes, June 20, 2019, pp. 31–34.
25
   Apple Inc. Financial Report, “Standard Financial Report - Parent App 921847909,” March 31, 2019, APL-
STECH_00012586–600 at APL-STECH_00012592–600.
26
   Apple Inc. Financial Report, “Standard Financial Report - Parent App 921847909,” March 31, 2019, APL-
STECH_00012586–600 at APL-STECH_00012586–91. See Workpaper 3.
27
   Workpaper 1; Jaynes Declaration, ¶ 6.
28
   Trademark Packet for Social Tech, “MEMOJI,” March 21, 2019, APL-STECH_00000165–286 at APL-
STECH_00000165–6.




                                                                                                                     10
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
          Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 14 of 83

                          CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER


           27.      Thus, the evidence shows that consumers throughout the United States continued
to encounter Lucky Bunny’s MEmoji trademark during the entirety of its nearly four years on the
App Store. Specifically, this evidence shows that (i) the downloads of Lucky Bunny’s MEmoji
App were numerous and widespread; (ii) relative to the number of potential consumers, the
number of consumers downloading Lucky Bunny’s MEmoji App greatly exceeded the number of
consumers downloading the average app on the Apple App Store and the Google Play Store
along a number of dimensions; and (iii) the growth trends in downloads of Lucky Bunny’s
MEmoji App demonstrate that interest in and exposure to the app continued throughout its life
on the App Store.

V.         LUCKY BUNNY’S MARKETING EFFORTS INCREASED CONSUMER
           EXPOSURE TO LUCKY BUNNY’S MEMOJI MARK BEYOND THAT
           REFLECTED IN THE NUMBER OF APP DOWNLOADS

           28.      Upon release of Lucky Bunny’s MEmoji App, Lucky Bunny immediately
launched a multi-channel promotional effort.29 In alleging that Lucky Bunny “took absolutely no
promotional steps after December, 2014” and that it “merely parked [its] website and
increasingly obsolete app on the App Store,” Plaintiff ignores the extent of the promotional effort
and the fact that Lucky Bunny maintained its promotional channels, as well as the academic and
industry research highlighting the effectiveness and reach of the channels used by Lucky
Bunny.30

           29.      Lucky Bunny built its marketing campaign largely around the endorsements from
a number of prominent figures in the entertainment and music industries. These celebrities and
influencers promoted Lucky Bunny’s MEmoji App through a wide range of channels. They
endorsed Lucky Bunny’s MEmoji App on a variety of traditional media outlets with large
followings, including popular TV shows, radio talk shows, and online newspapers. They also
promoted Lucky Bunny’s MEmoji App on some of the most successful social media platforms,
such as Instagram and Twitter. Industry practitioners and academic researchers have found
social media to be a particularly effective tool for spreading information, as social media
networks tend to amplify the reach of messages far beyond a user’s immediate network. This



29
     Opposition to Motion for Preliminary Injunction, p. 3.
30
     Reply to Opposition to Motion for Preliminary Injunction, pp. 2, 4.




                                                                                                 11
          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 15 of 83

                      CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER


indicates that Lucky Bunny’s marketing activities likely spread awareness of the MEmoji mark
to vast audiences.

        A.       Lucky Bunny’s MEmoji App Was Promoted Through Multiple Channels

        30.      Lucky Bunny used celebrity and influencer endorsements to promote Lucky
Bunny’s MEmoji App through Twitter, Instagram, TV shows, and radio talk shows. Celebrity
endorsements are commonly used to market products, and are popularly acknowledged as go-to
marketing strategies.31

        31.      The academic literature generally finds celebrity endorsements to be effective at
increasing sales. Elberse and Verleun (2012), for example, find that the announcement of a
professional athlete’s endorsement (as well as the subsequent professional performance of that
athlete) leads to higher sales for the endorsed product.32 Similarly, Chung et al. (2013) find a
strong causal relationship between the performance of star golfers and the sales of the golf balls
they endorse.33 Garthwaite (2014) finds that a book’s inclusion in the “Oprah Book Club” or The
Today Show’s book club has a large direct effect on its sales, as well as on the sales of non-
endorsed books by the same author.34 Celebrity endorsements have also successfully promoted
new products. For example, both Oprah and late-night television host Stephen Colbert had
outsized effects after praising new products on their respective shows – Oprah’s endorsement of
the Amazon Kindle in 2008 and Mr. Colbert’s endorsement of a novel by a relatively unknown
author spurred a significant uptick in sales for both.35 Thus, Lucky Bunny’s use of celebrity

31
   Emma Mullan, “How Influencer Marketing Can Boost Your App Downloads,” Hurree, September 5, 2018,
https://blog hurree.co/blog/how-influencer-marketing-can-boost-your-app-downloads; Julie Creswell, “Nothing
Sells Like Celebrity,” The New York Times, June 22, 2008,
www nytimes.com/2008/06/22/business/media/22celeb html.
32
   Anita Elberse and Jeroen Verleun, “The Economic Value of Celebrity Endorsements,” Journal of Advertising
Research 52, no. 2, 2012, pp. 149–165 at 157, 163.
33
   Kevin YC Chung et al., “Economic Value of Celebrity Endorsements: Tiger Woods’ Impact on Sales of Nike
Golf Balls,” Marketing Science 32, no. 2, 2013, pp. 271–293 at 292.
34
   Referring to the effects of inclusion in the Oprah Book Club, Garthwaite (2014) also notes, “...consumers
immediately increase purchases of an endorsed product…the effect smoothly declines, but remains large and
statistically significant more than half a year later.” See Craig L. Garthwaite, “Demand Spillovers, Combative
Advertising, and Celebrity Endorsements,” American Economic Journal: Applied Economics 6, no. 2, 2014, pp. 76–
104 at 77, 102.
35
   Following Oprah’s endorsement, Amazon’s site visits increased by 6%. Following Mr. Colbert’s endorsement,
California, by Edan Lepucki, became one of the most preordered debut titles in the Hachette Book Group’s history.
See Abbey Klaassen, “Oprah’s Kindle Effect: Amazon Traffic And Buzz Surge On Oprah’s Endorsement,”
HuffPost, December 4, 2008, https://www huffpost.com/entry/oprahs-kindle-effect-amaz_n_140372; Brooks Barnes,
“Winner in the Amazon War,” The New York Times, July 2, 2014,
https://www nytimes.com/2014/07/03/business/media/edan-lepuckis-novel-california-gets-a-boost-from-
colbert html.




                                                                                                              12
          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 16 of 83

                     CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER


endorsers led to greater consumer exposure to the MEmoji mark, some of which resulted in the
large number of downloads for Lucky Bunny’s MEmoji App.

        32.     Exhibit 2 through Exhibit 7 present key individuals who endorsed Lucky Bunny’s
MEmoji App as well as the variety of channels through which the app was promoted. Howie
Mandel, a comedian, actor, and television personality known for hosting Deal or No Deal and
for serving as a judge on America’s Got Talent, was enlisted as one of Lucky Bunny’s MEmoji
App’s main promoters and utilized a variety of channels with wide consumer reach in his
promotional efforts (see Exhibit 2).36 For example, Mr. Mandel endorsed Lucky Bunny’s
MEmoji App in appearances on the acclaimed talk show The Ellen DeGeneres Show, which had
over 3.8 million weekly viewers around the time of Mr. Mandel’s appearance (see Exhibit 3).37
Mr. Mandel’s appearance on The Ellen DeGeneres Show was posted on YouTube approximately
seven months later, which garnered over 178,000 views as of September 2015, and 450,000
views as of June 2019.38 Mr. Mandel also promoted Lucky Bunny’s MEmoji App as a guest on
the popular talk radio show The Howard Stern Show.39

        33.     Product placement in TV and radio shows has been found to increase consumer
awareness of brands, indicating that Mr. Mandel’s activities served to spread the reputation of
Lucky Bunny’s MEmoji App on a national scale. For example, Fossen and Schweidel (2019)
find that product placements are associated with increased social media activity and web traffic



36
   Howie Mandel, “Tweets Promoting MEmoji,” Twitter, APL-STECH_00000004–13, 19; Jefferson Graham,
“Howie Mandel: No Selfies, but How About an ‘Ussie’?,” USA Today,
https://www.usatoday.com/story/tech/columnist/talkingtech/2014/11/03/howie-mandel-the-tech-mogul/18235747/,
APL-STECH_00000392–4; MEmoji Press Kit, “Celebrities Embrace iOS app MEmoji – GIF Selfies with Emoji
Accessories: App Made by LA DJs Proves Popular on Twitter, Instagram with Web’s Heavy Hitters,” November 9,
2014, LB000339–42; “Howie Mandel Biography,” Biography.com, April 2, 2014,
https://www.biography.com/performer/howie-mandel.
37
   APL-STECH_00006230 mp4; “Syndicated TV Ratings: ‘Wheel of Fortune’ Number One in Households &
Viewers; ‘Dr. Phil’ Again Tops Talkers for Week Ending November 9, 2014,” TV By The Numbers, November 18,
2014, https://tvbythenumbers.zap2it.com/sdsdskdh279882992z1/syndicated-tv-ratings-wheel-of-fortune-number-
one-in-households-dr-phil-again-tops-talkers-for-week-ending-november-9-2014.
38
   TheEllenShow, “Howie Mandel Has a New Job Title: Grandfather,” YouTube, posted June 16, 2015, captured on
June 20, 2019, APL-STECH_00006228–9; APL-STECH_00006230 mp4; TheEllenShow, “Howie Mandel Has a
New Job Title: Grandfather,” YouTube, posted June 16, 2015, captured on September 17, 2015,
http://web.archive.org/web/20150917081232/https://www.youtube.com/watch?v=2P1k7MJUOa0&gl=US&hl=en.
39
   MEmoji Press Kit, “Celebrities Embrace iOS app MEmoji – GIF Selfies with Emoji Accessories: App Made by
LA DJs Proves Popular on Twitter, Instagram with Web’s Heavy Hitters,” November 9, 2014, LB000339–42; Ben
Sisario, “Howard Stern and SiriusXM Sign New Deal for 5 Years,” The New York Times, December 15, 2015,
https://www nytimes.com/2015/12/16/business/media/howard-stern-and-siriusxm-reach-new-deal html; APL-
STECH_00006225 mp3.




                                                                                                           13
          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 17 of 83

                      CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER


for the featured product. Verbal product placements, they note, are particularly effective.40 The
effects of product placements can also be seen in the sales of the targeted products. After
appearing in the animated film Toy Story, sales of the Etch-A-Sketch toy increased by over 4,000
percent; sales of Mr. Potato Head increased by 800 percent; and the Slinky Dog, a toy that had
been taken out of production, was revived.41 Sales of the candy Reese’s Pieces increased by 65
percent after an appearance in the movie E. T. The Extra-Terrestrial, and sales of Ray-Ban
sunglasses, worn by one of the actors in the film Risky Business, increased by 50 percent after
the film’s release.42 More subtle examples exist as well: sales of pinot noir rose by 22 percent in
the months following the release of the movie Sideways, which followed two men traveling
through wine country in California.43 Sales of the specific pinot noir label imbibed in the movie
jumped by 150 percent.44 Mr. Mandel’s glowing review of Lucky Bunny’s MEmoji App thus
increased consumer familiarity with the mark and increased online discussion of the app, which,
as discussed in the next section, can further amplify the distribution of information.




40
   Beth L. Fossen and David A. Schweidel, “Measuring the Impact of Product Placement with Brand-Related Social
Media Conversations and Website Traffic,” Marketing Science 38, no. 3, 2019, pp. 481–499 at 484, 491, 495.
41
   Jean-Marc Lehu, Branded Entertainment: Product Placement & Brand Strategy in the Entertainment Business,
(Kogan Page Publishers, 2007) (“Lehu 2007”), p. 80; Stacy Jones, “Toy Story Effect: How Film’s Product
Placement Increased Sales of Toys,” Hollywood Branded, April 1, 2019, https://blog hollywoodbranded.com/toy-
story-effect-how-films-product-placement-increased-sales-of-toys.
42
   Lehu 2007, pp. 78–79.
43
   Lehu 2007, pp. 77–78; Richard Kinssies, “On Wine: ‘Sideways’ Has Intoxicating Effect on Pinot Noir Sales,
Some Say,” Seattlepi, February 22, 2005, https://www.seattlepi.com/lifestyle/food/article/On-Wine-Sideways-has-
intoxicating-effect-on-1167007.php; Kristen Hartke, “‘The Sideways Effect’: How a Wine Obsessed Film Reshaped
the Industry,” NPR, July 5, 2017, https://www npr.org/sections/thesalt/2017/07/05/535038513/the-sideways-effect-
how-a-wine-obsessed-film-reshaped-the-industry.
44
   Lehu 2007, pp. 77–78.




                                                                                                              14
            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
         Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 18 of 83

                           CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER


Exhibit 2
Profile of Howie Mandel




Source: “Howie Mandel Biography,” Biography.com, April 2, 2014, https://www.biography.com/performer/howie-mandel; Ellen DeGeneres
Interview with Howie Mandel, November 5, 2014, APL-STECH_00006230.mp4; Stern Show, “ICYMI: Here’s ‘MEmoji’, the Awesome New
App Howie Mandel Was Talking About on the Show this Week!,” Twitter, October 24, 2014,
https://twitter.com/sternshow/status/525678622237945856, APL-STECH_00000018; Jefferson Graham, “Howie Mandel: No Selfies, but How
About an ‘Ussie’?,” USA Today, November 3, 2014, https://www.usatoday.com/story/tech/columnist/talkingtech/2014/11/03/howie-mandel-the-
tech-mogul/18235747/, APL-STECH_00000392–4; Emma Bazilian, “Howie Mandel Uses Every Single Social App He Can,” Adweek, December
1, 2014, https://www.adweek.com/tv-video/howie-mandel-watches-literally-everything-tv-161635/, APL-STECH_00000034–6; Howie Mandel,
“Tweets Promoting MEmoji,” Twitter, APL-STECH_00000004–13, 19; “Howie Mandel,” Twitter, August 1, 2014,
https://web.archive.org/web/20140801205541/https://twitter.com/howiemandel; “Howie Mandel,” Facebook, March 17, 2015,
https://web.archive.org/web/20150317153543/https://www.facebook.com/OfficialHowieMandel/




                                                                                                                                    15
            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
         Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 19 of 83

                           CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER


Exhibit 3
The Ellen DeGeneres Show and The Howard Stern Show




Source: “Ellen DeGeneres: American Comedian and Television Host,” Encyclopedia Britannica, January 22, 2019,
https://www.britannica.com/biography/Ellen-DeGeneres; “Syndicated TV Ratings: ‘Wheel of Fortune’ Number One in Households & Viewers;
‘Dr. Phil’ Again Tops Talkers for Week Ending November 9, 2014,” TV By The Numbers, November 18, 2014,
https://tvbythenumbers.zap2it.com/sdsdskdh279882992z1/syndicated-tv-ratings-wheel-of-fortune-number-one-in-households-dr-phil-again-tops-
talkers-for-week-ending-november-9-2014; “Ellen DeGeneres: Awards,” IMDb, 2019, https://www.imdb.com/name/nm0001122/awards;
“Howard 100 The Howard Stern Show- XL,” SiriusXM, 2019, https://www.siriusxm.com/howard100; “Stern Show,” Twitter, October 18, 2014,
https://web.archive.org/web/20141018134208/https://twitter.com/sternshow; “The Howard Stern Show,” Facebook, January 29, 2015,
https://web.archive.org/web/20150129061043/https://www.facebook.com/thehowardsternshow


          34.        Mr. Mandel also utilized online newspapers to endorse the app in the fall of 2014,
as displayed in Exhibit 4 and Exhibit 5. HuffPost’s live-streaming Twitter page, HuffPost Live,
tweeted a MEmoji GIF of Australian media personality Josh Zepps with the caption, “Enjoy this
MEmoji gif taken by @joshzepps on set with @howiemandel!”45 HuffPost Live’s parent
newspaper HuffPost is a highly respected digital media enterprise.46 In interviews with USA
Today and Adweek, Mr. Mandel described Lucky Bunny’s MEmoji App as combining “the two




45
   HuffPost Live, “Enjoy this MEmoji GIF Taken by @joshzepps on Set with @howiemandel!,” Twitter, October
24, 2014, APL-STECH_00000014; “HuffPost Live,” Twitter, July 29, 2019, https://twitter.com/HuffPostVideo;
“Josh Szeps,” ABC Radio, May 23, 2019, https://www.abc.net.au/radio/people/josh-szeps/9372092.
46
   “Top 15 Most Popular Political Websites | June 2012,” eBizMBA, July 1, 2012,
https://web.archive.org/web/20120701043143/http://www.ebizmba.com:80/articles/political-websites; Matthew
Flamm, “Digital Media Takes Home a Pulitzer,” Crain's New York Business, April 16, 2012,
https://www.crainsnewyork.com/article/20120416/ENTERTAINMENT/120419908/digital-media-takes-home-a-
pulitzer.




                                                                                                                                       16
            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
         Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 20 of 83

                            CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER


biggest things online[:] [s]elfies and emojis.”47 USA Today was the top U.S. print newspaper in
circulation in the 2014–2015 period, with a monthly mobile readership of over 25 million, 38
million unique monthly online visitors, and 654 million monthly page views of its website.48
Adweek.com averaged three million visitors a month in June 2015.49 Importantly, the news
articles provided a download link for the app, assisting with the promotional efforts.50 The
strong reputations of these newspapers and the sheer numbers of readers visiting their web pages
further facilitated the spread of the MEmoji mark throughout the United States.


Exhibit 4
HuffPost




Source: “HuffPost Live,” Twitter, July 29, 2019, https://twitter.com/huffpostvideo; HuffPost Live, “Enjoy this MEmoji GIF Taken by @joshzepps
on Set with @howiemandel!,” Twitter, October 24, 2014, APL-STECH_00000014; “HuffPost Video,” Twitter, October 19, 2013,
https://web.archive.org/web/20131019223838/https://twitter.com/huffpostvideo




47
   Jefferson Graham, “Howie Mandel: No Selfies, but How About an ‘Ussie’?,” USA Today, November 3, 2014,
https://www.usatoday.com/story/tech/columnist/talkingtech/2014/11/03/howie-mandel-the-tech-mogul/18235747/,
APL-STECH_00000392–4.
48
   The statistic on readership is for the period from January through May 2014. The statistics on visitors and page
views are from February 2014. See Leslie Kaufman, “USA Today Goes Viral,” The New York Times, July 13, 2014,
https://www nytimes.com/2014/07/14/business/media/usa-today-goes-viral.html; “About USA Today,” USA Today,
http://static.usatoday.com/about/.
49
   “Adweek 2015 Media Kit,” Adweek, June 2, 2015, p. 5, https://www.adweek.com/files/2015_Jun/2015-Media-
Kit-Full-Version_060315.pdf.
50
   Jefferson Graham, “Howie Mandel: No Selfies, but How About an ‘Ussie’?,” USA Today, November 3, 2014,
https://www.usatoday.com/story/tech/columnist/talkingtech/2014/11/03/howie-mandel-the-tech-mogul/18235747/,
APL-STECH_00000392–4; Emma Bazilian, “Howie Mandel Uses Every Single Social App He Can,” Adweek,
December 1, 2014, https://www.adweek.com/tv-video/howie-mandel-watches-literally-everything-tv-161635/, APL-
STECH_00000034–6.




                                                                                                                                          17
            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
         Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 21 of 83

                           CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER


Exhibit 5
USAToday.com and Adweek.com




Source: Roger Yu, “USA TODAY, WSJ, NYT are Top Three Papers in Circulation,” USA Today, October 28, 2014,
https://www.usatoday.com/story/money/business/2014/10/28/aam-circulation-data-september/18057983/; Leslie Kaufman, “USA Today Goes
Viral,” The New York Times, July 13, 2014, https://www.nytimes.com/2014/07/14/business/media/usa-today-goes-viral.html; “Adweek 2015
Media Kit,” Adweek, June 2015, https://www.adweek.com/files/2015_Jun/2015-Media-Kit-Full-Version_060315.pdf


          35.       In addition, Mr. Mandel took advantage of his reach and influence on social
media. For example, he promoted Lucky Bunny’s MEmoji App in multiple Tweets to over half
a million followers.51 The Howard Stern Show’s Facebook page posted a photo of Mr. Mandel
on the show, as well as a download link for Lucky Bunny’s MEmoji App, and “tagged” Mr.
Mandel.52 This meant that the post would be seen both by Facebook users who followed the
show and, potentially, by those who visited Mr. Mandel’s Facebook page.53 The Howard Stern
Show also tweeted the photo and the download link, and again “mentioned” Mr. Mandel.54


51
   Howie Mandel, “Tweets Promoting MEmoji,” Twitter, APL-STECH_00000004–13, 19; “Howie Mandel,”
Twitter, August 1, 2014, https://web.archive.org/web/20140801205541/https://twitter.com/howiemandel.
52
   The Howard Stern Show, “ICYMI: Here’s ‘MEmoji’, the Awesome New App Howie Mandel was Talking About
on the Show this Week!,” Facebook, October 24, 2014,
https://www.facebook.com/thehowardsternshow/posts/icymi-heres-memoji-the-awesome-new-app-howie-mandel-
was-talking-about-on-the-sho/270694226387595/.
53
   “What is Tagging and How Does It Work?” Facebook, 2019, https://www.facebook.com/help/124970597582337.
54
   Stern Show, “ICYMI: Here‘s #MEmoji, the Awesome New App @HowieMandel Talked About this Week!,”
Twitter, October 24, 2014, https://twitter.com/sternshow/status/525678622237945856, APL-STECH_00000018. “A
mention is a Tweet that contains another person’s username anywhere in the body of the tweet.” See “About
Replies and Mentions,” Twitter, https://help.twitter.com/en/using-twitter/mentions-and-replies.




                                                                                                                                       18
          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 22 of 83

                      CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER


        36.      A number of other prominent figures promoted Lucky Bunny’s MEmoji App on
social media (see Exhibit 6 and Exhibit 7). These included Doc Hollywood, James “DJ Felli
Fel” Corrine, Horst “Riff Raff” Simco, Liane “Liane V” Valenzuela, and the music group The
Far East Movement, each of whom was well-known and had between tens of thousands and
millions of followers on the platforms used to promote Lucky Bunny’s MEmoji App. Doc
Hollywood, for example, was famous for a “smash hit” song that was featured in multiple
popular television shows and commercials.55 DJ Felli Fel, a club and radio DJ for an acclaimed
Los Angeles radio station, was similarly high-profile, having collaborated with celebrity
musicians like Kanye West, Ludacris, Diddy, and T-Pain.56 The Far East Movement produced
multiple hit songs, including one that reached the number-one spot on both the Billboard Hot 100
and the iTunes chart in October 2010.57 Tweets, Instagram posts, and other mentions of Lucky
Bunny’s MEmoji App by any of these influencers were likely to have reached hundreds of
thousands, if not millions, of people.

        37.      Lucky Bunny also personally promoted Lucky Bunny’s MEmoji App. Doc
Hollywood and DJ Felli Fel, discussed above as some of Lucky Bunny’s MEmoji App’s
influential endorsers, were the founders of Big 3 Ent.58 One of the founders of Lucky Bunny,
LLC, Jacob Demonte-Finn, highlighted the app on his LinkedIn page.59 The other founder,
Cameron Ehrlich, dedicated a page on his personal website to Lucky Bunny’s MEmoji App.60
Lucky Bunny’s MEmoji App also was promoted through its website, thememojiapp.com,
through its own Twitter handle, @Thememojiapp, and through its Instagram account,

55
   Don Davis, “You Know the Track ‘We Run L.A...’,” Variety, June 11, 2010,
https://variety.com/2010/music/news/you-know-the-track-we-run-la-30805/; MEmoji Press Kit, “Celebrities
Embrace iOS app MEmoji – GIF Selfies with Emoji Accessories: App Made by LA DJs Proves Popular on Twitter,
Instagram with Web’s Heavy Hitters,” November 9, 2014, LB000339–42.
56
   MEmoji Press Kit, “Celebrities Embrace iOS app MEmoji – GIF Selfies with Emoji Accessories: App Made by
LA DJs Proves Popular on Twitter, Instagram with Web’s Heavy Hitters,” November 9, 2014, LB000339–42. In
2014, LA Power 106 had more than 2.8 million listeners every week. See “Advertise on Power 106,” Power 106
FM, October 2014, https://web.archive.org/web/20141025222353/https://www.power106.com/advertise/; “DJ Felli
Fel Interview,” DJBooth,
https://web.archive.org/web/20080724003226/http://www.djbooth net/index/interviews/entry/dj-felli-fel-interview-
1219071/; “About DJ Felli Fel,” Apple Music, https://music.apple.com/us/artist/dj-felli-fel/267462686.
57
   “Top 100 Songs,” Billboard, October 30, 2010, https://www.billboard.com/charts/hot-100/2010-10-30; “About
Far East Movement,” Apple Music, https://music.apple.com/us/artist/far-east-movement/159256095.
58
   MEmoji Press Kit, “Celebrities Embrace iOS app MEmoji – GIF Selfies with Emoji Accessories: App Made by
LA DJs Proves Popular on Twitter, Instagram with Web’s Heavy Hitters,” November 9, 2014, LB000339–42;
Deposition of Lucky Bunny Pursuant to FRCP 30(b)(6), June 8, 2019 (“Lucky Bunny Deposition”), pp. 86–87.
59
   La Perle Declaration 10/19/18, ¶ 27; “Jacob Demonte-Finn LinkedIn,” LinkedIn,
https://www.linkedin.com/in/jacobdemontefinn/.
60
   Lucky Bunny Deposition, pp. 48, 195.




                                                                                                               19
          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 23 of 83

                     CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER


“thememojiapp.”61 The reference to Lucky Bunny’s MEmoji App on Mr. Demonte-Finn’s
LinkedIn page remains to this day, and Mr. Ehrlich’s personal website and Lucky Bunny’s
MEmoji App’s social media accounts maintained a download link for Lucky Bunny’s MEmoji
App throughout the entire time the app was operated by Lucky Bunny.62 The website for Lucky
Bunny’s MEmoji App, thememojiapp.com, was also continuously available until, pursuant to the
parties’ agreement, the domain name was transferred to Apple in connection with the acquisition
of Lucky Bunny’s trademark rights.63




61
   La Perle Declaration 10/19/18, ¶¶ 25–26; Lucky Bunny Deposition, pp. 182–183.
62
   “Jacob Demonte-Finn LinkedIn,” LinkedIn, https://www.linkedin.com/in/jacobdemontefinn/; Lucky Bunny
Deposition, pp. 182–183, 195–196.
63
   Trademark Agreement by and among Lucky Bunny LLC, Big 3 Ent, LLC, and MemoFun Apps LLC, May 31,
2018, APL-STECH_00000867–76; Lucky Bunny Deposition, p. 182.




                                                                                                         20
            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
         Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 24 of 83

                            CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER




Exhibit 6
Profiles of Doc Hollywood and DJ Felli Fel




Source: MEmoji Press Kit, “Celebrities Embrace iOS app MEmoji – GIF Selfies with Emoji Accessories: App Made by LA DJs Proves Popular
on Twitter, Instagram with Web’s Heavy Hitters,” November 9, 2014, LB000339–42; “Doc Hollywood,” Bandcamp, July 22, 2019,
https://dochollywood.bandcamp.com/; dochollywoodmusic, “Check Out the MEmojiapp That Turns Your Face Into an Emoji. It has all the new
emojis including the middle finger emoji and a bunch more. Have fun with it! The download link is in our instagram bio,” Instagram, October 22,
2014, https://www.instagram.com/p/uc1pYtEcTO/; “dochollywoodmusic,” Instagram, May 12, 2014,
https://web.archive.org/web/20140512174656/https://www.instagram.com/dochollywoodmusic; “DJ Felli Fel – About,” DJ Felli Fel, 2019,
www.djfellifel.com/about/; “DJ Felli Fel,” Facebook, October 22, 2014,
https://www.facebook.com/DJFelliFel/photos/a.10150325810284277/10152747267724277/?type=3&theater; djfellifel, “Yoooo my peeps,check
out the new #MEmoji App, its got the middle finger !!! Yeeee hawwww. Link is in My IG Bio Right Here. Have Fun Yall …,” Instagram,
October 22, 2014, https://www.instagram.com/p/ueDxLuuSV4/; “djfellifel,” Instagram, April 26, 2014,
https://web.archive.org/web/20140426210108/https://www.instagram.com/djfellifel; “DJ Felli Fel,” Facebook, July 23, 2019,
https://www.facebook.com/DJFelliFel/




                                                                                                                                            21
            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
         Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 25 of 83

                            CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER


Exhibit 7
Profiles of Riff Raff, Far East Movement, and Liane V




Source: MEmoji Press Kit, “Celebrities Embrace iOS app MEmoji – GIF Selfies with Emoji Accessories: App Made by LA DJs Proves Popular
on Twitter, Instagram with Web’s Heavy Hitters,” November 9, 2014, LB000339–42; Jonah Weiner, “The Weird World of Riff Raff,” Rolling
Stone, October 8, 2013, https://www.rollingstone.com/music/music-news/the-weird-world-of-riff-raff-103117/; JODYHiGHROLLER, “COUNT
RAFFULA DOWNLOAD THE EMOJi APP iN @DJFelliFel iNSTAGRAM BiO FOR & U CAN SiP ON A ViRTUAL VERSACE BLOODY
MARY,” Twitter, October 23, 2014, https://twitter.com/JODYHiGHROLLER/status/525425430958833664, LB000811; “JODYHiGHROLLER,”
Twitter, October 20, 2014, https://web.archive.org/web/20141020214112/https://twitter.com/JODYHiGHROLLER; “jodyhighroller,” Instagram,
June 25, 2014, https://web.archive.org/web/20140625054329/https://www.instagram.com/jodyhighroller; “About,” Far East Movement,
https://www.fareastmovement.com/about; fareastmovement, “killin me with these texts. #MEmoji @thememojiapp djfellifel
instagram.com/p/uq7upjJidW/,” Twitter, October 27, 2014, https://twitter.com/fareastmovement/status/526846157297709057;
“fareastmovement,” Twitter, November 11, 2014, https://web.archive.org/web/20141111202905/https://twitter.com/FarEAstMovement; “Far East
Movement,” Instagram, April 3, 2015, https://web.archive.org/web/20150403041459/https://instagram.com/fareastmovement/; Jason Pham,
“How Liane V Went from Selling Used Cars to Multi-Figure Instagram Deals,” StyleCaster, December 18, 2017, https://stylecaster.com/liane-v-
instagram-influencer-guess-line-interview/; “LianeV,” Instagram, July 2019, https://www.instagram.com/lianev/; “Liane V,” Twitter, July 2019,
https://twitter.com/LianeV


          38.        Such marketing efforts would have had persistent and long-term effects. In a
variety of contexts, extensive academic research has found that the effects of marketing
campaigns endure even after the campaigns themselves have ended, particularly for new
products. For example, in a study of 317 brands across 19 product categories, Clark et al. (2009)
find a positive effect of advertising on brand awareness that persists over time.64 In the consumer
electronics category, for instance, they estimate that 81% of advertising’s effect on brand


64
  C. Robert Clark et al., “The Effect of Advertising on Brand Awareness and Perceived Quality: An Empirical
Investigation Using Panel Data,” Quantitative Marketing and Economics 7, 2009, pp. 207–236 at 208, 221, 230.




                                                                                                                                          22
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
        Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 26 of 83

                       CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER


awareness carries over into each subsequent year. Barroso and Llobet (2012) study the
automobile market in Spain, in which new products are constantly introduced, and conclude that
the effects of advertising on brand awareness persist over the product’s life cycle.65 This
research indicates that the effects of Lucky Bunny’s marketing efforts would have continued to
increase consumer awareness of the MEmoji mark, even in 2015 and later years.

         39.      Experimental evidence also indicates that advertising can have long-lasting
effects on sales. Lodish et al. (1995) summarize the effects of 55 different experiments in which
otherwise-similar households were exposed to different levels of advertising for one year, after
which their purchases were tracked for two years.66 They find a significant effect of advertising
on purchases for at least two years following the end of the increased advertising exposure. In a
2015 study, Nielsen and CBS analyzed the effects of 31 TV advertising campaigns across 23
consumer packaged goods, and concluded that their findings were in line with those of Lodish et
al. (1995).67

         40.      The long-run effects of marketing can be particularly prevalent for new products.
Köhler et al. (2017) find that, on average, the sales of new products remain elevated for more
than two years following a temporary increase in marketing communications.68 Osinga et al.
(2010) find that marketing that occurs directly following a product’s introduction, as was the




65
   Alicia Barroso and Gerard Llobet, “Advertising and Consumer Awareness of New, Differentiated Products,”
Journal of Marketing Research 49, 2012, pp. 773–792 at 773, 774.
66
   Leonard M. Lodish et al., “A Summary of Fifty-Five In-Market Experimental Estimates of the Long-Term Effect
of TV Advertising,” Marketing Science 14, no. 3, 1995, pp. G133–G140 at G133.
67
   Leslie A. Wood and David F. Poltrack, “Measuring the Long-Term Effects of Television Advertising,” Journal of
Advertising Research, 2015, pp. 123–131. In fact, a large number of researchers have assessed the long-term effects
of marketing on sales in various settings. Köhler et al. (2017) survey a large body of work in this area and find that,
on average, the cumulative long-run effects of marketing communications are larger than the short-run effects, and
that, for the typical established product, 10% of the total effect occurred after seven months had passed since the
increase in marketing. Other studies have evaluated the long-run effects of advertising on additional brand-related
outcomes. For example, Sriram and Kalwani (2007) and Terui et al. (2011) find that advertising has persistent
effects on brand equity and brand consideration, respectively. See Christine Köhler et al., “A Meta-Analysis of
Marketing Communication Carryover Effects,” Journal of Marketing Research 54, 2017, pp. 990–1008; S. Sriram
and Manohar U. Kalwani, “Optimal Advertising and Promotion Budgets in Dynamic Markets with Brand Equity as
a Mediating Variable,” Management Science 53, no. 1, 2007, pp. 46–60; Nobuhiko Terui et al., “The Effect of
Media Advertising on Brand Consideration and Choice,” Marketing Science 30, no. 1, 2011, 74–91.
68
   Christine Köhler et al., “A Meta-Analysis of Marketing Communication Carryover Effects,” Journal of Marketing
Research 54, 2017, pp. 990–1008.




                                                                                                                     23
          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 27 of 83

                      CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER


case with Lucky Bunny’s MEmoji App marketing, is more effective and more likely to have
permanent effects than marketing that occurs later in a product’s lifecycle.69

        41.      A clear instance of long-run effects can be seen in the continued consumer
engagement with the Doc Hollywood and DJ Felli Fel Instagram posts and the YouTube clip of
Howie Mandel’s appearance on The Ellen DeGeneres Show, in which Lucky Bunny’s MEmoji
App was promoted. User comments on Doc Hollywood’s Instagram promotion of Lucky
Bunny’s MEmoji App continued for an additional 200 weeks following the initial post, and
comments on DJ Felli Fel’s Instagram promotion continued for an additional eight weeks.70
After having been uploaded to YouTube in June 2015, around seven months after the show
initially aired, the clip accumulated over 178,000 views through mid-September 2015, and then
over 270,000 views in the years since.71 Consumers have also continued to post comments about
the video.72 This demonstrates continued, long-run exposure to the marketing message about
Lucky Bunny’s MEmoji App and to the MEmoji mark.

        B.       Social Media Marketing Can Amplify a Brand’s Message Due to the Social
                 Media User Network and the Instantaneous Transmission of Information

        42.      Social media was at the center of Lucky Bunny’s marketing efforts. Social media
is a widely used marketing tool, and has come to play a key part in many companies’ marketing
strategies.73 Its accessibility, vast user base, and internet-centric setup facilitates the transmission


69
   Ernst C. Osinga et al., “Early Marketing Matters: A Time-Varying Parameter Approach to Persistence Modeling,”
Journal of Marketing Research 47, no. 1, 2010, pp. 173–185 at 174, 181.
70
   Dochollywoodmusic, “Check Out the MEmoji App That Turns Your Face Into an Emoji. It has all the new emojis
including the middle finger emoji and a bunch more. Have fun with it! The download link is in our instagram bio,”
Instagram, October 22, 2014, https://www.instagram.com/p/uc1pYtEcTO/; DJfellifel, “Yoooo my peeps, check out
the new #MEmoji App, its got the middle finger !!! Yeeee hawwww. Link is in My IG Bio Right Here. Have Fun
Yall …,” Instagram, October 22, 2014, https://www.instagram.com/p/ueDxLuuSV4/.
71
   TheEllenShow, “Howie Mandel Has a New Job Title: Grandfather,” YouTube, posted June 16, 2015, captured on
June 20, 2019, APL-STECH_00006228–9; APL-STECH_00006230 mp4; TheEllenShow, “Howie Mandel Has a
New Job Title: Grandfather,” YouTube, posted June 16, 2015, captured on September 17, 2015,
http://web.archive.org/web/20150917081232/https://www.youtube.com/watch?v=2P1k7MJUOa0&gl=US&hl=en.
72
   TheEllenShow, “Howie Mandel Has a New Job Title: Grandfather,” YouTube, posted June 16, 2015,
https://www.youtube.com/watch?v=2P1k7MJUOa0.
73
   For example, when Nike introduced its Zoom Superfly Elite shoe, the company launched a social media
marketing campaign that included livestreaming an athlete attempting to run a marathon in his new shoes on
Facebook and Twitter. See “30 Brands With Excellent Social Media Strategies,” Econsultancy, November 18, 2018,
https://econsultancy.com/30-brands-with-excellent-social-media-strategies/; Lily Bradic, “Celebrity Endorsements
on Social Media Are Driving Sales and Winning Over Fans,” SocialMediaWeek, September 30, 2015,
https://socialmediaweek.org/blog/2015/09/brands-using-celebrity-endorsements/; Grace Li, “Brewing a Strong
Social Media Presence: A Starbucks Analysis,” Medium, April 7, 2017, https://medium.com/rta902/brewing-a-
strong-social-media-presence-a-starbucks-analysis-7a9f162db21f.




                                                                                                               24
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
        Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 28 of 83

                       CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER


of information on an unprecedented scale.74 Lucky Bunny’s decision to include social media
marketing in Lucky Bunny’s MEmoji App campaign meant that the MEmoji name would be able
to spread broadly and quickly.

         43.      A growing body of academic research suggests that social media can serve as a
successful platform for product endorsements, especially for reaching consumers who would
otherwise be unfamiliar with the brand. For example, Gong et al. (2017) study the effects of
social media promotions in China and analyze the effects of a media company’s “tweets,” as well
as “re-tweets” by influential users, on the viewership of one of its TV shows.75 They conclude
that both company “tweets” and influential “re-tweets” increase viewership, and that the
influential “re-tweets” are more effective than company “tweets” at drawing new social media
followers to the company.76 Brison et al. (2016), similarly, find that athlete Twitter
endorsements positively affect consumers’ attitudes towards unfamiliar sports brands.77 In
ongoing research, Zhang et al. (2018) find positive effects of online influencer endorsements on
sales.78 In using social media to market Lucky Bunny’s new MEmoji App, Lucky Bunny was
taking advantage of platforms known for helping to spread awareness of new brands.




74
   Dave Chaffey, “Global Social Media Research Summary 2019,” Smart Insights, February 12, 2019,
https://www.smartinsights.com/social-media-marketing/social-media-strategy/new-global-social-media-research/;
Zack Kaplan, “The Upside of Facebook's Unprecedented Power,” Vox, May 17, 2016,
https://www.vox.com/2016/5/17/11683858/facebook-zack-randall-media-digital-distribution.
75
   Shiyang Gong et al., “Tweeting as a Marketing Tool: A Field Experiment in the TV Industry,” Journal of
Marketing Research 54, 2017, pp. 833–850. The study focuses on Sina Weibo, a Chinese social media platform
similar to Twitter. I follow Gong and coauthors in describing posts on this platform as “tweets.”
76
   Shiyang Gong et al., “Tweeting as a Marketing Tool: A Field Experiment in the TV Industry,” Journal of
Marketing Research 54, 2017, pp. 833–850 at p. 834.
77
   Natasha T. Brison et al., “To Tweet or Not to Tweet: The Effects of Social Media Endorsements on Unfamiliar
Sport Brands and Athlete Endorsers,” Innovation: Management, Policy & Practice 18, no. 3, 2016, pp. 309–326.
78
   Yimiao Zhang et al., “Impact of Online Influencer Endorsement on Product Sales: Quantifying Value of Online
Influencer,” PACIS 2018 Proceedings, June 26, 2018, pp. 1–8 at 6. A number of other scholars have studied the
effects of third-party product promotional activity on social media. Jin and Phua (2014) study how the effects of
celebrity Tweets about brands depend on factors such as the celebrity’s number of followers, his or her engagement
in “pro-social” or “anti-social” activities such as charitable work or drug abuse, and the Tweet’s message about the
brand (positive vs. negative). They conclude that celebrity endorsers, “particularly those with a high number of
followers and prosocial backstories,” have the potential to effectively promote brands and products on Twitter.
Djafarova and Rushworth (2017) conduct in-depth interviews of 18 young female Instagram users and find that
influencer endorsements affect purchase behavior. See Seung-A Annie Jin and Joe Phua, “Following Celebrities’
Tweets About Brands: The Impact of Twitter-Based Electronic Word-of-Mouth on Consumers’ Source Credibility
Perception, Buying Intention, and Social Identification With Celebrities,” Journal of Advertising 43, no. 2, 2014, pp.
181–195 at 190,193; Elmira Djafarova and Chloe Rushworth, “Exploring the credibility of online celebrities’
Instagram profiles in influencing the purchase decisions of young female users,” Computers in Human Behavior 68,
2017, pp. 1–7.




                                                                                                                    25
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
        Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 29 of 83

                       CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER


         44.      One of the benefits of social media as a promotional platform is that its user
networks can propagate messages far beyond their initial, immediate audiences. On Twitter, a
user’s followers can see whenever the user interacts with a Tweet, even if those followers are not
directly connected to the Tweet’s original sender.79 This leads to information diffusion
throughout several interconnected networks. In fact, an in-house Twitter study found that 20
percent of users report that an influencer’s Tweet led them to share the same product
recommendations with their own followers.80 Simply Measured, a social media analytics firm,
refers to this phenomenon as the “Twitter Engagement Megaphone.”81 The information diffusion
process starts with a Tweet from a content creator. Some of the content creator’s followers then
interact with the content creator, sometimes more than once, through the Tweet (via organic
mentions, “@Replies,” “Retweets,” and “Favorites”),82 which spreads awareness of the Tweet to
their own groups of followers. This process continues, resulting in a significantly larger
audience (or “potential reach”) for the original Tweet than the collection of users who actively
interacted with the Tweet or followed the content creator directly.83

         45.      Academic research has also documented the amplification effect of this
“megaphone” feature of social media networks. Researchers have been able to observe this
information diffusion directly due to the availability of extensive data on social media use.
Using comprehensive records of all Twitter activity in a two-month period in 2009, Bakshy et al.
(2011) identify 87 million separate “diffusion events,” each comprised of an initial post and a


79
   “About the Notifications Timeline,” Twitter, https://help.twitter.com/en/managing-your-account/understanding-
the-notifications-timeline; “About Your Twitter Timeline,” Twitter, https://help.twitter.com/en/using-twitter/twitter-
timeline.
80
   “New Research: The Value of Influencers on Twitter,” Twitter, May 10, 2016,
https://blog.twitter.com/marketing/en_us/a/2016/new-research-the-value-of-influencers-on-twitter.html.
81
   “The Complete Guide to Twitter Analytics: How to Analyze the Metrics That Matter,” Simply Measured, 2014,
https://www-
users.cs.york.ac.uk/alistair/research/Social%20media/CompleteGuidetoTwitterAnalyticsSimplyMeasured.pdf.
82
   “A Retweet is a re-posting of a Tweet. Twitter's Retweet feature helps you and others quickly share that Tweet
with all of your followers.” See “Retweet FAQs,” Twitter, https://help.twitter.com/en/using-twitter/retweet-faqs.
“A reply is when you respond to another person's Tweet... Anyone following the sender and the recipient of a reply
will see it in their Home timeline.” See “About Different Types of Tweets,” Twitter,
https://help.twitter.com/en/using-twitter/types-of-tweets. In 2015, Twitter replaced “Favorites” to “Likes.” See
“Twitter is killing off ‘favorites’ and instead wants you to ‘like’ tweets with hearts,” Business Insider, November 3,
2015, https://www.businessinsider.com/twitter-is-replacing-favorites-with-likes-2015-11. “Likes are represented by
a small heart and are used to show appreciation for a tweet.” See “How to Like a Tweet,” Twitter,
https://help.twitter.com/en/using-twitter/liking-tweets-and-moments.
83
   “The Complete Guide to Twitter Analytics: How to Analyze the Metrics That Matter,” Simply Measured, 2014,
https://www-
users.cs.york.ac.uk/alistair/research/Social%20media/CompleteGuidetoTwitterAnalyticsSimplyMeasured.pdf.




                                                                                                                    26
          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 30 of 83

                      CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER


series of subsequent re-posts that could be linked to the initial post, and quantify the size of the
diffusion event that a given user originates.84 In a later study, Bakshy et al. (2012) conduct an
experiment using Facebook data to test whether the social signals inherent in social media
networks cause information to reach a wider audience. Bakshy et al. (2012) randomly select
posts to be omitted from the Facebook News Feed. They find that users who are exposed to
friends’ posts (via the News Feed) are “significantly more likely to spread information, and do so
sooner than those who are not exposed,” demonstrating that social networking technologies lead
to increased information diffusion.85

        46.       Lerman and Ghosh (2013) study two social news sites, Twitter and Digg, where
users create and employ social networks to “discover interesting information that they then
spread,” and conclude that, while the networks on Twitter are less dense, the information
generally has a wider reach and is more “tree-like.”86 Kwak et al. (2010) trace the diffusion of
over 4,000 trending topics on Twitter via 106 million Tweets, and characterize the information
cascades on this site as “fast.”87 Any “retweet” reaches 1,000 users on average and gets
retweeted almost instantly.88 Such effects underscore the fact that Social Tech’s characterization
of Lucky Bunny’s promotional activities as limited was inaccurate and misleading, and its off-
hand dismissal of “a few tweets” demonstrates a lack of awareness of the true potential reach of
social media.89




84
   Eytan Bakshy et al., “Everyone’s an Influencer: Quantifying Influence on Twitter,” Proceedings of the Fourth
ACM International Conference on Web Search and Data Mining, 2011. The study was conducted before Twitter
added an official “re-tweet” feature to the platform. Other studies documenting and characterizing information
diffusions on social media include: Wojciech Galuba et al., “Outtweeting the Twitterers - Predicting Information
Cascades in Microblogs,” Proceedings of the 3rd Conference on Online Social Networks, 2010; Haewoon Kwak et
al., “What is Twitter, a Social Network or a News Media?,” Proceedings of the 19th International Conference on
World Wide Web, 2010; Io Taxidou and Peter M. Fischer, “Online Analysis of Information Diffusion in Twitter,”
Proceedings of the 23rd International Conference on World Wide Web, 2014.
85
   Eytan Bakshy et al., “The Role of Social Networks in Information Diffusion,” Proceedings of the 21st
International Conference on World Wide Web, 2012.
86
   Kristina Lerman et al., “Social Contagion: An Empirical Study of Information Spread on Digg and Twitter
Follower Graphs,” Working Paper, August 12, 2013, pp. 1–17 at 13, 14.
87
   Haewoon Kwak et al., “What is Twitter, a Social Network or a News Media?” Proceedings of the 19th
International Conference on World Wide Web, 2010, pp. 591–600.
88
   Haewoon Kwak et al., “What is Twitter, a Social Network or a News Media?” Proceedings of the 19th
International Conference on World Wide Web, 2010, pp. 591–600 at 591.
89
   Reply to Opposition to Motion for Preliminary Injunction, p. 9 (“With respect to the amount of advertising,
Apple’s evidence also speaks for itself. Apart from a few tweets and mentions by backer Howie Mandel in
interviews over the course of a few weeks in 2014, Lucky Bunny did absolutely nothing to advertise its app.”).




                                                                                                               27
          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 31 of 83

                      CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER


        47.      Industry practitioners and academics have noted the utility of social media in
promoting products, particularly when social media influencers are involved. A Twitter study
found that 40 percent of users reported making purchases based on a Tweet from an influencer,
that such Tweets increase a user’s “purchase intent,” and that 49 percent of users relied on
influencers for product recommendations.90 Another survey analyzing the behavior of Twitter
users who were logged in during primetime TV hours, conducted jointly by Twitter, The
Advertising Research Foundation, FOX, and DB5, found that 18 percent of respondents would
retweet a Tweet mentioning a brand.91 In an ongoing study, Alatas et al. (2019) find evidence
that celebrity endorsements in particular benefit from information diffusion over social media.92
The researchers conduct an experiment in Indonesia in which they selectively hide source
information from celebrities’ Tweets promoting immunizations. They find that the Tweets that
could be identified as originating from a celebrity were more likely to be liked or re-tweeted, and
thereby more likely to spread to new audiences.93

        48.      Recent events confirm the Alatas et al. findings. In a stark example of the
potential reach and impact of celebrities’ product discussions on social media, a single Tweet
from American media personality Kylie Jenner caused Snapchat’s market value to plunge by
$1.3 billion.94 An advertising firm estimated that Ellen DeGeneres’ 2014 Tweet of a selfie with
several other celebrities at the Oscars was worth nearly $1 billion to Samsung, the manufacturer
of the phone that took the photo.95 Singer/songwriter Justin Bieber’s 2015 Calvin Klein
campaign was one of the top trends on Facebook at the time and generated 1.6 million Twitter
mentions for “#mycalvins.”96 Social media influencers have demonstrated the ability to “make
or break” an app or product, highlighting the importance of Lucky Bunny’s use of such

90
   “New Research: The Value of Influencers on Twitter,” Twitter, May 10, 2016,
https://blog.twitter.com/marketing/en_us/a/2016/new-research-the-value-of-influencers-on-twitter.html.
91
   “Study: Exposure to Brand Tweets Drives Consumers to Take Action – Both On and Off Twitter,” Twitter, May
1, 2014, https://blog.twitter.com/marketing/en_us/a/2014/study-exposure-to-brand-tweets-drives-consumers-to-take-
action-both-on-and-off-twitter.html.
92
   Vivi Alatas et al., “When Celebrities Speak: A Nationwide Twitter Experiment Promoting Vaccination in
Indonesia,” Working Paper, May 10, 2019.
93
   Vivi Alatas et al., “When Celebrities Speak: A Nationwide Twitter Experiment Promoting Vaccination in
Indonesia,” Working Paper, May 10, 2019, p. 4.
94
   Kaya Yurieff, “Snapchat Stock Loses $1.3 Billion after Kylie Jenner Tweet,” CNN Business, February 23, 2018,
https://money.cnn.com/2018/02/22/technology/snapchat-update-kylie-jenner/index html.
95
   “Ellen’s Oscar Selfie: Worth $1 Billion?,” NBC News, April 9, 2014, https://www nbcnews.com/tech/social-
media/ellens-oscar-selfie-worth-1-billion-n75821.
96
   “10 Successful Celebrity Marketing Examples,” Examples, https://www.examples.com/business/successful-
celebrity-marketing-examples html.




                                                                                                               28
          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 32 of 83

                     CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER


individuals in their marketing activities, and the multiplicative value they can add to marketing
efforts.

           49.   Thus, Lucky Bunny’s apt use of the Twitter and Instagram platforms led to
proliferation of the MEmoji name in a way that is not fully captured by the number of downloads
of Lucky Bunny’s MEmoji App.

VI.        CONCLUSION

           50.   Lucky Bunny’s MEmoji App had considerable market presence and consumer
reach before Social Tech filed its trademark application for MEMOJI on April 1, 2016. This
presence and reach continued through June 28, 2018 when Social Tech allegedly launched an
app under the name MEMOJI.

           51.   The volume of downloads for Lucky Bunny’s MEmoji App, particularly as
compared to the volume of downloads for the average app, and the growth trends of these
downloads, demonstrates that consumer exposure to Lucky Bunny’s MEmoji mark was
widespread throughout the entire United States. Lucky Bunny’s MEmoji App was downloaded
in every state and in every month between 2014 and 2016, and in at least forty-five states and in
every month in 2017 and 2018, until the rights to the MEmoji mark were assigned to Apple.
These numbers and trends position Lucky Bunny’s MEmoji App as considerably more popular
than the average app on the Google Play Store and the Apple App Store, especially in its first
few years on the App Store, including at the time Social Tech filed its trademark application.

           52.   The volume and nature of the promotional activity undertaken to market Lucky
Bunny’s MEmoji App, and its likely immediate and long-term effects, served to increase
consumer recognition of this mark far beyond what is reflected in the number of downloads.
Lucky Bunny’s substantial marketing campaign leveraged Lucky Bunny’s connections to
prominent and influential artists and entertainers, who endorsed the app on a variety of widely-
consumed media. These celebrity endorsers promoted Lucky Bunny’s MEmoji App in
interviews on some of the most popular talk shows and in some of the most widely-read online
newspapers. Importantly, they also endorsed Lucky Bunny’s MEmoji App on their social media
accounts, which potentially reached hundreds of thousands, if not millions, of their followers.




                                                                                                    29
         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 33 of 83

                    CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER


By facilitating the rapid diffusion of information through vast, interconnected networks, social
media (such as Twitter and Instagram) can significantly amplify promotional messages.

       53.      In its use of high-profile celebrity endorsements on talk shows, interviews, and
social media to promote the MEmoji mark, Lucky Bunny employed a marketing strategy often
characterized by industry practitioners and academics as being highly effective. Research further
suggests that the effects of these marketing efforts on brand recognition would have endured
beyond the formal conclusion of the marketing efforts themselves. Thus, while the download
counts show that exposure to Lucky Bunny’s MEmoji mark propagated to many consumers
throughout the United States and throughout the relevant period, Lucky Bunny’s promotional
activities amplified and protracted this awareness among an even larger audience.

       54.      I understand that all these factors – the volume of downloads for Lucky Bunny’s
MEmoji App, the growth trends for that app, the number of consumers downloading Lucky
Bunny’s MEmoji App in relation to the number of potential consumers, the amount of marketing
of Lucky Bunny’s MEmoji App, and the resulting level of consumer exposure to Lucky Bunny’s
MEmoji mark – bear on the issue of market penetration. Based on the data, documents, and
testimony I have analyzed, as well as the academic and industry research regarding celebrity
endorsements and social media, I conclude that Lucky Bunny’s MEmoji App achieved a
substantial market presence and that a considerable number of consumers throughout the United
States were exposed to Lucky Bunny’s MEmoji mark by the time Social Tech filed its trademark
application, through the time Social Tech allegedly launched its app.




__________________________

Anindya Ghose, Ph.D.

July 31, 2019




                                                                                                   30
          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 34 of 83
                  CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix A


                                   Anindya Ghose

IOMS Department & Marketing Department                       Phone: +1 (212) 998-0807 (TOPS office)
Leonard N. Stern School of Business                          Phone: +1 (212) 998-0406 (Marketing)
New York University                                          Email: aghose@stern.nyu.edu
KMC 8-67 (IOMS) & Tisch 816 (Marketing)                      Web: pages.stern.nyu.edu/~aghose
New York, NY 10012-1126                                      Twitter: aghose


ACADEMIC EXPERIENCE
5/2017 – Present     NYU Stern School of Business
                     Heinz Riehl Chair Professor of Business
5/2013 – 4/2017      NYU Stern School of Business
                     Professor of Technology, Operations and Statistics and Professor of Marketing
                     NEC Faculty Fellow
4/2017 – Present     NYU Stern School of Business
                     Director, Masters of Business Analytics (MSBA) Program
5/2016 – Present     NYU Stern School of Business
                     Co-Director, Masters of Business Analytics (MSBA) Capstone
2/2016 – Present     NYU Stern School of Business
                     Stern Faculty Scholar
8/2012 – 4/2017      NYU Stern School of Business
                     Director, Center for Business Analytics (CBA)
9/2013 – 12/2014     NYU
                     Co-Chair, NYU-AIG Partnership on Innovation for Global Resilience
5/2010 – 4/2013      NYU Stern School of Business
                     Associate Professor (with tenure)
                     Robert L. & Dale Atkins Rosen Faculty Fellow
                     Daniel Paduano Fellow
8/2011 – 7/2012      Wharton School of Business, University of Pennsylvania
                     Visiting Professor
1/2011 – 6/2012      NYU Stern School of Business
                     Co-Director, Center for Digital Economy Research (CeDER)
9/2004 – 4/2010      NYU Stern School of Business
                     Assistant Professor


EDUCATION
2004   Tepper School of Business, Carnegie Mellon University
       Ph.D. Information Systems
2002   Tepper School of Business, Carnegie Mellon University
       M.S. Information Systems
1998   Indian Institute of Management, Calcutta
       M.B.A. Finance, Marketing, & Information Systems
1996   Regional Engineering College, (REC), Jalandhar, India
       B.Tech. Instrumentation & Control Engineering




                                                                                                     1
         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 35 of 83
                 CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix A


SELECTED ACADEMIC HONORS AND AWARDS
    2019 NYU Stern Distinguished Teaching Award
    2018 Axiom Business Book Gold Award for TAP in Business Technology category
    2018 Axiom Business Book Bronze Award for TAP in Economics category
    2017 Thinkers50 Distinguished Achievement Nomination (Digital Thinker Award)
    2017 Thinkers50 Radar Award for Top 30 Management Thinkers Globally
    2016 NSF EAGER Award
    2015 Distinguished Fellow Award from INFORMS Information Systems Society.
    2015 Nominated for Best Paper in INFORMS-CIST
    2015 Best Paper Award in MIS Quarterly for 2015
    2015 Best AIS Paper Award from Association of Information Systems.
    2015 NET Institute Grant
    2015 Marketing Science Institute Award
    2015 Adobe Faculty Research Award
    2014 Best Paper Award in Management Science IS department from the last 3 years (2011-2013)
    2014 Best Paper Award in Information Systems Research for 2014
    2014 Best Overall Conference Paper Award at American Marketing Association Conference.
    2014 Best Digital Marketing Track Paper Award at American Marketing Association Conference.
    2014 Kauffman Foundation Grant
    2014 Selected For “Top 40 under 40 Business School Professors Worldwide” by Business Week.
    2014 Selected For “Top 200 Thought Leaders for Big Data and Business Analytics” by Analytics Week.
    2013 Google Faculty Research Award
    2012 Best Theme Paper Award, International Conference on Information Systems (ICIS)
    2012 Marketing Science Institute Award
    2012 SEI-Wharton Future of Advertising Grant
    2012 Institute on Asian Consumer Insights Award
    2012 Google Faculty Research Award
    2012 NET Institute Grant
    2012 NYU Abu Dhabi Institute Seed Grant
    2011 Best Paper Award, 2nd Annual Workshop on Health IT and Economics (WHITE)
    2011 Daniel P. Paduano Fellowship at NYU Stern
    2011 Delphi Big Think Fellowship




                                                                                                    2
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
        Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 36 of 83
                   CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix A


     2011 Best Paper Award, 20th International World Wide Web Conference (WWW)
     2011 Marketing Science Institute Young Scholar
     2011 NYU Abu Dhabi Institute Seed Grant
     2010 Google-WPP Marketing Research Award
     2010 NSF IGERT Award
     2010 MSI-Wharton Interactive Media Initiative (WIMI) Award
     2009 Meritorious Service Award (Associate Editor) for Management Science.
     2009 MSI-Wharton Interactive Media Initiative (WIMI) Award
     2009 NYU-Poly Research Award
     2009 NSF SFS Award
     2009 NYU Stern Center for Japan-US Business and Economics Studies Grant
     2008 Best Paper Award Nominee Workshop on Information Technology and Systems
     2008 NET Institute Grant
     2007 Best Track Paper Award (WISA) International Conference on Information Systems
     2007 Best Paper Award Nominee International Conference on Information Systems
     2007 Best Published Paper Runner Up Award in Information Systems Research
     2007 Marketing Science Institute Award
     2007 Microsoft Virtual Earth Award
     2007 NSF CAREER Award
     2006 Microsoft Live Labs Award
     2006 NET Institute Grant
     2005 ACM SIGMIS Doctoral Dissertation Award. (1st Runner-Up)
     2005 Best Paper Award Nominee Hawaiian International Conference on System Sciences (HICSS)
     2004 Best Paper Award Nominee, International Conference on Information Systems (ICIS)
     2003 Doctoral Consortium Fellow, International Conference on Information Systems
     2000 William Larimer Doctoral Fellowship at Carnegie Mellon University


REFEREED JOURNAL PUBLICATIONS
    1. Todri, V, A. Ghose, and P. Singh. 2019. Trade-offs in Online Advertising: Modeling and Measuring
       Advertising Effectiveness and Annoyance Dynamics, forthcoming Information Systems Research.
    2. Ghose, A., B. Li, and S. Liu. 2018. Mobile Advertising Using Customer Trajectory Patterns,
       Management Science.
    3. Ghose, A., H. Kwon, D. Lee, and W. Oh. 2018. Seizing the Commuting Moment: Contextual
       Targeting based on Mobile Transportation Apps, Information Systems Research.



                                                                                                    3
       REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
    Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 37 of 83
               CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix A


4. Chan, J., Mojumdar, P., and A. Ghose. 2018. The Digital Sin City: An Empirical Study of Craigslist’s
    Impact on Prostitution Trends, Information Systems Research.
5. Adamopoulos, P., A. Ghose, and V. Todri. 2017. Estimating the Impact of User Personality Traits on
    Word-of-Mouth: Text-mining Microblogging Platforms, Information Systems Research.
6. Ghose, A., P. Ipeirotis, and B. Li. 2017. Modeling Consumer Footprints on Search Engines: An
    Interplay with Social Media, Management Science.
     Best Theme Paper Award at 2012 International Conference on Information Systems.
7. Zhang, S., P. Singh, and A. Ghose. 2016. A Structural Analysis of the Role of Superstars in
    Crowdsourcing Contests, Information Systems Research.
8. Burtch, G., A. Ghose, and S. Wattal. 2016. Secret Admirers: Examining the A n t e c e d e n t s and
    Consequences of Crowdfunder Information Hiding, Information Systems Research, 27(3), 478-496.
9. Xu, K., J. Chan, Ghose, A., and S. Han. 2016. Battle of the Channels: Impact of Tablets on Digital
    Commerce, Management Science, 63 (5): 1469-1492.
10. Ghose, A. and V. Todri. 2016. Towards Digital Attribution: Measuring the Impact of Display
    Advertising on Online Search Behavior, MIS Quarterly, 40 (4), 889-910.
11. Chan, J., A. Ghose and R. Seamans. 2016. The Internet and Racial Hate Crime, MIS Quarterly, 40 (2),
    381-403.
12. Andrews, M., X. Luo, D. Zhang, and A. Ghose. 2016. Mobile Ad Effectiveness: Hyper-Contextual
    Targeting with Crowdedness, Marketing Science, 35 (2), 218-233.
     Best Overall Conference Paper Award at 2014 American Marketing Association
    Conference.
     Best Track Paper Award in Digital Marketing at 2014 American Marketing Association
    Conference.
13. Huang, Y., P. Singh, and A. Ghose. 2015. A Structural Model of Employee Behavioral Dynamics in
    Enterprise Social Media, Management Science, 61(12), 2825-2844.
14. Burtch, G., A. Ghose, and S. Wattal. 2015. The Hidden Cost of Accommodating Crowd funder Privacy
    Preferences: A Randomized Experiment, Management Science, 61(5), 949-962.
15. Ghose, A., and S. Han. 2014. Estimating Demand for Mobile Apps in the New Economy, Management
    Science, 60(6), 1470-1488.
16. Chan, J., and A. Ghose. 2014. Internet's Dirty Secret: Assessing the Impact of Online Intermediaries on
    HIV Transmission, MIS Quarterly, December, 38(4).
     Best Paper Award at the 2011 Workshop on Health IT and Economics
     Best Paper Award in MIS Quarterly
     Best Paper Award in AIS
17. Burtch, G., A. Ghose, and S. Wattal. 2014. Cultural Differences and Geography as Determinants of
    Online Pro-Social Lending, MIS Quarterly, 38(3), 773-794.
18. Ghose, A., P. Ipeirotis, and B. Li. 2014. Examining the Impact of Ranking and Consumer Behavior on
    Search Engine Revenue, Management Science, 60(7), 1632-1654.
19. Lambrecht, A., A. Goldfarb, A. Bonatti, A. Ghose, Dan Goldstein, R. Lewis, A. Rao, N. Sahni, S.
    Yao. 2014. How do Firms Make Money Selling Digital Goods Online, Marketing Letters. 25 (3), 331-
    341.
20. Burtch, G., A. Ghose, and S. Wattal. 2013. An Empirical Examination of the Antecedents and
    Consequences of Investment Patterns in Crowd-Funded Markets, Information Systems
    Research, 24(3), 499-519. (Lead Article).




                                                                                                        4
         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 38 of 83
                 CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix A


       2013 ISR Best Published Paper Award
21.   Ghose, A., A. Goldfarb, and S. Han. 2013. How is the Mobile Internet Different? Search Costs and
      Local Activities, Information Systems Research, 24(3), 613-631.
22.   Ghose, A., P. Ipeirotis, and B. Li. 2012. Designing Ranking Systems for Hotels on Travel Search
      Engines By Mining User-Generated and Crowd-Sourced Content, Marketing Science, 31 (3), 493-
      520.
       Best Paper Award at the 2011 International World Wide Web Conference
23.   Ghose, A., and S. Han. 2011. An Empirical Analysis of User Content Generation and Usage
      Behavior on the Mobile Internet, Management Science, 57(9), 1671-1691.
24.   Archak, N., A. Ghose, and P. Ipeirotis. 2011. Deriving the Pricing Power of Product Features by
      Mining Consumer Reviews, Management Science, 57(8), 1485-1509.
       Best Paper Award from 2011-2013
25.   Ghose, A., and P. Ipeirotis. 2011. Estimating the Helpfulness and Economic Impact of Product
      Reviews: Mining Text and Reviewer Characteristics, IEEE Transactions on Knowledge and
      Data Engineering (TKDE), 23(10), 1498-1512.
26.   Ghose, A., and O. Yao. 2011. Using Transaction Prices to Re-Examine Price Dispersion in Electronic
      Markets, Information Systems Research, 22(2), 269–288.
27.   Dhar, V., and A. Ghose. 2010. Sponsored Search and Market Efficiency, Information Systems
      Research, 21(4), 760-772.
28.   19. Yang, S., and A. Ghose. 2010. Analyzing the Relationship between Organic and Paid Search
      Advertising: Positive, Negative or Zero Interdependence, Marketing Science, 29 (4), 602-623.
29.   Ghose, A., and S. Yang. 2009. An Empirical Analysis of Search Engine Advertising: Sponsored
      Search in Electronic Markets, Management Science, 55(10) 1605-162. (Lead Article).
30.   Ghose, A., and K. Huang. 2009. Personalized Pricing and Quality Customization, Journal of
      Economics and Management Strategy, 18(4), 1095-1135(41).
31.   Forman, C., A. Ghose, and A. Goldfarb. 2009. Competition between Local and Electronic Markets:
      How the Benefit of Buying Online Depends on Where You Live, Management Science, 55 (1), 47
      57.
32.   Ghose, A. 2009. Internet Exchanges for Used Goods: An Empirical Analysis of Trade Patterns and
      Adverse Selection, MIS Quarterly, June, 33(2), 1-00
33.   Forman, C., A. Ghose, and B. Wiesenfeld. 2008. Examining the Relationship Between Reviews
      and Sales: The Role of Reviewer Identity Information in Electronic Markets, Information
      Systems Research, September, 19(3), 291-313.
34.   Arora N., X. Dreze, A. Ghose, J. Hess, R. Iyengar, B. Jing, Y. Joshi, V. Kumar, N. Lurie, S.
      Neslin, S. Sajeesh, M. Su, N. Syam, J. Thomas, and Z. Zhang. 2008. Putting One-to-One
      Marketing to Work: Personalization, Customization and Choice, Marketing Letters, 19(3-4),
      305-321. (Invited paper)
35.   Ghose, A., T. Mukhopadhyay, and U. Rajan. 2007. Impact of Internet Referral Services on the Supply
      Chain, Information Systems Research, September, 18(3), 300-319.
36.   Ghose, A., and A. Sundararajan. 2006. Evaluating Pricing Strategy using eCommerce Data:
      Evidence and Estimation Challenges, Statistical Science, 21(2), 131-142.
37.   Ghose, A., M. Smith, and R. Telang. 2006. Internet Exchanges for Used Books: An Empirical
      Analysis of Product Cannibalization and Welfare Impact. Information Systems Research, 17(1), 3-
      19.




                                                                                                     5
            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
         Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 39 of 83
                    CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix A


         2006 ISR Best Published Paper Runner-up Award & Lead Article
    38. Ghose, A., R. Telang, and R. Krishnan. 2005. Effect of Electronic Secondary Markets on the Supply
        Chain. Journal of Management Information Systems, 22(2), 91-120.
    39. Choudhary, V., A. Ghose, T. Mukhopadhyay, and U. Rajan. 2005. Personalized Pricing and Quality
        Differentiation, Management Science, 51(7), 1120-1130.
    40. Gal-Or, E., and A. Ghose. 2005. The Economic Incentives for Sharing Security Information,
        Information Systems Research, 16 (2), 186-208.


WORKING PAPERS
    1. Adamopoulos, P., A. Ghose, and V. Todri. 2018. The Business Value of the Internet-of-Things:
        Evidence from an Online Retailer
    2. Ghose, A., B. Li, and S. Liu. 2016. Nudging Mobile Customers with Real-Time Social Dynamics.
    3. Ghose, A., B. Li, and X. Guo. 2016. Empowering Patients Using Smart Mobile Health Platforms:
        Evidence From A Randomized Field Experiment.
    4. Adamopolous, P., A. Ghose, and A. Tuzhilin. 2016. The Business Value of Recommendations in a
        Mobile Application: Combining Deep Learning with Econometrics.
    5. Ghose, A., S. Han, and R. Iyengar. 2013. Network Stability and Social Contagion on the Mobile
        Internet.
    6. Ghose, A., S. Han and S. Park. 2013. Analyzing the Interdependence between Web and Mobile
        Advertising: A Randomized Field Experiment.
    7. Molitor, D., P. Reichhart, M. Spann, and A. Ghose 2013. Measuring the Effectiveness of
        Location- Based Advertising: A Randomized Field Experiment.
    8. Ghose, A., and S. Han. 2011. A Dynamic Structural Model of User Learning on the Mobile Internet.
    9. Ghose, A., and S. Yang. 2011. Modeling Cross-Category Purchases via Sponsored Search
        Advertising.
    10. Ghose, A., A. Goldfarb, and S. Han. 2011. An Empirical Analysis of the Relationship between
        Display and Sponsored Search Advertising.
    11. Ghose, A., P. Ipeirotis, and A. Sundararajan. 2010. The Dimensions of Reputation in Electronic
        Markets.


PATENTS
       System, method, software arrangement and computer-accessible medium for incorporating
        qualitative and quantitative information into an economic model, A. Sundararajan, P. Ipeirotis, A.
        Ghose, US Patent 7,848,979 issued December 2010.

       Apparatus, system, method and computer-readable medium for performing a product search using
        user- generated and crowd-sourced content. Li, B., A. Ghose, P. Ipeirotis, International Publication
        Number WO 2012/064661 issued May 2012.

BOOKS
        TAP: Unlocking the Mobile Economy, MIT Press (April 2017)
            o Translated into Korean, Mandarin, Japanese, Vietnamese, and Taiwanese




                                                                                                             6
         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 40 of 83
                 CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix A




 BOOK CHAPTERS
  1. Ghose, A. and S. Han. 2012. Mobile Marketing Advanced Database Marketing, eds. K.
     Coussement, K. De Bock and S. Neslin.
  2. Ghose, A. 2008. The Economic Impact of User-Generated and Firm-Published Content: Directions
     for Advancing the Frontiers in Electronic Commerce Research, Statistical Methods in Ecommerce
     Research, eds. W. Jank and G. Shmueli.
  3. Ghose, A. 2006. Information Disclosure and Regulatory Compliance: Economic Issues and
     Research Directions, Managing Information Assurance in Financial Services, H.R. Rao,
     M.Gupta and S. Upadhyaya editions, Idea Group.
  4. Gal-Or, E., and A. Ghose. 2004. Economic Consequences of Sharing Security Information,
     Economics of Information Security, J. Camp and S. Lewis editions, Springer-Kluwer, 95-104.


PAPERS IN REFEREED CONFERENCE AND WORKSHOP PROCEEDINGS
1. Ghose, A., P. Singh, and V. Todri. 2017. Got Annoyed? Examining the Advertising Effectiveness
    and Annoyance Dynamics. Proceedings of the International Conference on Information Systems
    (ICIS 2017), Seoul, December.
2. P. Mojumder, J. Chan, A. Ghose. 2016. The Digital Sin City: An Empirical Study of Craigslist's
    Impact on Prostitution Trends. Proceedings of the International Conference on Information
    Systems (ICIS 2016), Dublin, December.
3. Ghose, A., B. Li, and S. Liu 2015. Digitizing Offline Shopping Behavior Towards Mobile Marketing.
    Proceedings of the International Conference on Information Systems (ICIS 2015), Dallas,
    December.
4. Ghose, A., and V. Todri. 2015. Towards a Digital Attribution Model: Measuring Advertising Effects
    on Online Consumer Behavior. Conference on Information Systems and Technology (CIST 2015),
    Philadelphia, USA, October. INFORMS CIST Best Paper Nomination.
5. Burtch, G., A. Ghose, and S. Wattal. 2014. An Experiment in Crowdfunding: Assessing the Role and
    Impact of Transaction-Level Information Controls. Proceedings of the International Conference on
    Information Systems (ICIS 2014), Auckland, December.
6. Burtch, G., A. Ghose, and S. Wattal. 2014. An Empirical Examination of Peer Referrals in Online
    Crowdfunding. Proceedings of the International Conference on Information Systems (ICIS 2014),
    Auckland, December.
7. Burtch, G., A. Ghose, and S. Wattal. 2013. An Empirical Examination of Users’ Information Hiding
    in a Crowdfunding Context. Proceedings of the International Conference on Information Systems
    (ICIS 2013), Milan, December.
8. Ghose, A., S. Han, and K. Xu. 2013. Mobile Commerce in New Tablet Economy. Proceedings of the
   International Conference on Information Systems (ICIS 2013), Milan, December.
9. Ghose, A. and S. Han. 2012. Estimating Demand for Applications in the New 'Mobile' Economy.
    Proceedings of the International Conference on Information Systems (ICIS 2012),
    Orlando, December.
10. Ghose, A., P. Ipeirotis, and B. Li. 2012. Search More Find Less: Examining Limited Consumer Search
    With Social Media and Search Engines. Proceedings of the International Conference on Information
    Systems (ICIS 2012), Orlando, December. Best Theme Paper Award
11. Burtch, G., A. Ghose, and S. Wattal. 2012. An Empirical Examination of Cultural Differences
    in Online Interpersonal Exchange, Proceedings of the International Conference on
    Information Systems (ICIS 2012), Orlando, December.




                                                                                                    7
         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 41 of 83
                 CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix A


12. Wang, J., A. Ghose, and P. Ipeirotis. 2012. Money, Disclosure, and Choice: What Motivates the
    Creation of High-Quality Reviews? Proceedings of the International Conference on Information
    Systems (ICIS 2012), Orlando, December.
13. Ghose, A., A. Goldfarb, and S. Han. 2011. Analyzing the Differences Between the Mobile Web and
    the PC Web: Search Costs and Local Activities. Proceedings of the International Conference on
    Information Systems (ICIS 2011), Shanghai, China, December.
14. A. Ghose, S. Han and R. Iyengar. 2011. Network Stability and Social Contagion: An Empirical
    Analysis in the Mobile Internet. Proceedings of the International Conference on Information
    Systems (ICIS 2011), Shanghai, China, December.
15. Burtch, G., A. Ghose, and S. Wattal. 2011. An Empirical Examination of the Antecedents of
    Contribution Patterns in Crowdfunded Markets. Proceedings of the International Conference on
    Information Systems (ICIS 2011), Shanghai, China, December.
16. Chan, J. and A. Ghose. 2011. Internet's Dirty Secret: Assessing the Impact of Technology Shocks
    on the Outbreaks of STDs Workshop on Health IT & Economics (WHITE), University of Maryland
    at College Park. Best Paper Award.
17. B. Li, A. Ghose, and P. Ipeirotis. 2011. Towards a Theory Model for Product Search, Proceedings of
    the 20th International World-Wide Web Conference (WWW 2011), Hyderabad, March. Best Paper
    Award
18. B. Li, A. Ghose, and Panagiotis G. Ipeirotis. 2011. A Demo search Engine for Products. Proceedings
    of the 20th International World-Wide Web Conference (WWW), 2011, Hyderabad, March.
19. Ding, Y., Y. Du, Y. Hu, Z. Liu, K. Ross, L. Wang, and A. Ghose. 2011. Broadcast Yourself:
    Understanding Youtube Uploaders. Proceedings of the 2011 ACM SIGCOMM Conference on
    Internet Measurement, Berlin, Germany.
20. Huang, Y., P. Singh, and A. Ghose. 2010. Show Me the Incentives: A Dynamic Structural Model of
    Employee Blogging Behavior. Proceedings of the International Conference on Information Systems
    (ICIS 2010), St. Louis, December.
21. Ghose, A., P. Ipeirotis, and B. Li. 2010. Designing Ranking Systems for Hotels on Travel Search
    Engines to Enhance User Experience. Proceedings of the International Conference on Information
    Systems (ICIS 2010), St. Louis, December.
22. Archak, N., and A. Ghose 2010. Learning-By-Doing and Project Choice: a Dynamic Structural Model
    of Crowdsourcing. Proceedings of the International Conference on Information Systems (ICIS 2010),
    St. Louis, December.
23. Huang, Y., P. Singh, and A. Ghose. 2010. Show Me The Incentives: A Dynamic Structural Model of
    Employee Blogging Behavior. Proceedings of the Conference on Information Systems and
    Technology (CIST 2010), Austin, November.
24. Ghose, A., A. Goldfarb, and S. Han. 2010. Search Costs and Benefits on the Mobile Internet: A
    Comparison of Micro-blogging Responses on Mobile Devices and PCs. Proceedings of the Conference
    on Information Systems and Technology (CIST 2010), Austin, November.
25. Ghose, A., and S. Han. 2010. Analyzing the Impact of Social Networks, Spatial Networks and
    Geographical Mobility on User Behavior in the Mobile Internet. Proceedings of the 2010
    Workshop on Information Technology and Systems (WITS 2010), St. Louis, December.
26. Chan. J., and A. Ghose 2010. Examining the Antecedents and Consequences of Disclosing Medical
    Privacy Information Online. Proceedings of the Workshop on Health IT and Economics (WHITE),,
    Maryland, October.
27. Ghose, A. and S. Han. 2009. An Empirical Analysis of User Content Generation and Usage Behavior
    in Mobile Media. Proceedings of the International Conference on Information Systems (ICIS 2009),
    Arizona, December.
28. Ghose, A., P. Ipeirotis, and B. Li. 2009. Towards Designing Ranking Systems for Hotels on Travel
    Search Engines: Combining Text mining with Demand Estimation in the Hotel Industry. Proceedings
    of the Workshop on Information Technology and Systems (WITS 2009), Phoenix, December.
29. Ghose, A., and S. Yang. 2008. Modeling and Estimating the Relationship Between Organic and Paid




                                                                                                    8
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
        Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 42 of 83
                   CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix A


      Search Advertising. Proceedings of the Workshop on Information Technology and Systems (WITS
      2008), Paris, December. Best Paper Award Nominee
30.   Ghose, A., and B. Gu. 2008. Market Frictions, Demand Structure and Price Competition in Online
      Markets. Proceedings of the International Conference on Information Systems (ICIS 2008), Paris,
      December.
31.   Archak, N., A. Ghose and P. Ipeirotis. 2008. Deriving the Pricing Power of Product Features by
      Mining User-Generated Reviews. INFORMS Conference on Information Systems and Technology
      (CIST 2008), Washington DC, October.
32.   Balakrishnan, K., A. Ghose, and P. Ipeirotis: 2008. The Impact of Information Disclosure on Stock
      Market Returns: The SOX Act and the Role of Media as an Information Intermediary. Proceedings of
      the Workshop on Economics and Information Security (WEIS 2008), Dartmouth College, June.
33.   Ghose, A., and S. Yang. 2008. Analyzing Search Engine Advertising: Sponsored Search and Cross-
      Selling in Electronic Markets. Proceedings of the World Wide Web Conference (WWW 2008),
      Beijing.
34.   Ghose, A., and S. Yang. 2008. An Empirical Analysis of Sponsored Search Performance in Search
      Engine Advertising. Proceedings of the First ACM International Conference on Web Search and
      Datamining Conference (WSDM 2008), Stanford.
35.   Ghose, A., and B. Gu. 2007. Estimating Menu Costs in Electronic Markets. Proceedings of the
      International Conference on Information Systems (ICIS 2007), Montreal, December. Nominee for
      Best Overall Paper and Best Track Paper Award
36.   Ghose, A., and S. Yang. 2007. An Empirical Analysis of Sponsored Search Performance in Search
      Engine Advertising. INFORMS Conference on Information Systems and Technology (CIST 2007),
      Seattle, November.
37.   Forman, C., A. Ghose and A. Goldfarb. 2007. Geography and Ecommerce: Measuring Convenience,
      Selection and Price. INFORMS Conference on Information Systems and Technology (CIST 2007),
      Seattle, November.
38.   Archak, N., A. Ghose, and P. Ipeirotis. 2007. Show me the money! Deriving the Pricing Power of
      Product Features by Mining Consumer Reviews. Proceedings of the Thirteenth ACM SIGKDD
      International Conference on Knowledge Discovery and Data Mining (KDD 2007), San Jose.
39.   Ghose, A., P. Ipeirotis, and A. Sundararajan. 2007. Opinion Mining Using Econometrics: A Case
      Study on Reputation Systems. Proceedings of the Association for Computational Linguistics (ACL
      2007), Prague.
40.   Ghose, A., and P. Ipeirotis. 2007. Towards an Understanding of the Impact of Customer Sentiment
      on Product Sales and Review Quality. Proceedings of the Workshop on Information Technology
      and Systems (WITS 2006), Wisconsin, December.
41.   Forman, C., A. Ghose and A. Goldfarb. 2006. The Impact of Location on Consumer Purchases in
      Electronic Markets. Proceedings of the International Conference on Information Systems (ICIS
      2006), Milwaukee, Wisconsin, December.
42.   Ghose, A., and B. Gu. 2006. Estimating the Costs of Price Adjustment in Electronic Markets.
      Proceedings of the INFORMS Conference on Information Systems and Technology (CIST
      2006), Pittsburgh, November.
43.   Ghose, A., and A. Sundararajan. 2006. Software Versioning and Quality Degradation? An Exploratory
      Study of the Evidence. Proceedings of the INFORMS Conference on Information Systems and
      Technology (CIST 2006), Pittsburgh, November.
44.    Ghose, A., and U. Rajan. 2006. The Economic Impact of Regulatory Information Disclosure on
      Information Security Investments, Competition, and Social Welfare. Proceedings of the Workshop on
      Economics and Information Security (WEIS 2006), Cambridge University, June.
45.   Ghose, A., and A. Sundararajan. 2005. Software Versioning and Quality Degradation? An Exploratory
      Study of the Evidence. Proceedings of the International Conference on Information Systems (ICIS
      2005), Las Vegas, Nevada, December.
46.   Ghose, A., K. Huang and A. Sundararajan 2005. Versions and Successive Generations: An Analysis of



                                                                                                     9
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
        Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 43 of 83
                   CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix A


      Product Line Strategies and Cannibalization in Software Markets. Proceedings of the INFORMS
      Conference on Information Systems and Technology (CIST), San Francisco, November.
47.   Ghose, A., P. Ipeirotis and A. Sundararajan 2005. Reputation Premium and Network Structure in
      Electronic Peer-to-Peer Markets. Proceedings of the ACM SIGCOMM Workshop on Economics of
      P2P, Philadelphia, August.
48.   Ghose, A., and A. Sundararajan. 2005. Pricing Security Software: Theory and Evidence. Proceedings
      of the Workshop on Economics and Information Security (WEIS 2005), Harvard University, June.
49.   Ghose, A., R. Telang, and R. Krishnan. 2005. Welfare Implications of Secondary Electronic Markets.
      Proceedings of the Hawaii International Conference on System Sciences (HICSS 2005), Hawaii,
      January. Best Paper Award Nominee
50.   Ghose, A., M. Smith, and R. Telang. 2004. Price Elasticities and Social Welfare in Secondary
      Electronic Markets. Proceedings of the International Conference on Information Systems (ICIS
      2004), Washington D.C., December. Best Paper Award Nominee
51.   Ghose, A., R. Telang, and R. Krishnan. 2003. Durable Goods Competition in Secondary Electronic
      Markets. Proceedings of the International Conference on Information Systems (ICIS 2003), Seattle
      December.
52.   Ghose, A., M. Smith, and R. Telang. 2003. Internet Exchanges for Used Books: An Empirical Analysis
      of Welfare Implications and Policy Issues. Proceedings of the International Conference on
      Information Systems (ICIS 2003), Seattle, December.
53.   Ghose, A., V. Choudhary, T. Mukhopadhyay, and U. Rajan. 2003. Personalized Pricing: A Strategic
      Advantage for Electronic Retailers. Proceedings of the INFORMS Conference on Information
      Systems and Technology (CIST 2003), Atlanta, October.
54.   Gal-Or, E., and A. Ghose. 2003. The Economic Consequences of Sharing Security Information
      Poceedings of the Workshop on Economics and Information Security (WEIS 2003), College Park,
      University of Maryland, May.
55.   Ghose, A., T. Mukhopadhyay, and U. Rajan. 2002. Advantage for Electronic Retailers. Proceedings
      of the Inernational Conference on Information Systems (ICIS 2002), Barcelona, Spain,
      December.
56.   Ghose, A., T. Mukhopadhyay, and U. Rajan. 2002. Impact of Referral Services on Channel Profits:
      Competition between Manufacturers & Infomediaries. Proceedings of INFORMS Conference on
      Information Systems and Technology (CIST 2002), San Jose, California, October.


 PAPERS IN CONFERENCE AND WORKSHOP PROGRAMS
 1. P. Adamopolous, A. Ghose, and V. Todri. 2017. The Business Value of Internet-of-Things:
    Evidence from an Online Retailer. Workshop on Information Systems and Economics
    (WISE 2017), Seoul, S. Korea.
 2. A. Ghose, H. Kwon, D. Lee, and W. Oh. 2017. Seizing the Commuting Moment: Contextual
    Targeting based on Mobile Transportation Apps, Annual ISMS Marketing Science
    Conference, Los Angeles, CA, June 2017.
 3. A. Ghose, H. Kwon, D. Lee, and W. Oh. 2016. Seizing the Commuting Moment: Contextual
    Targeting based on Mobile Transportation Apps. Workshop on Information Systems and
    Economics (WISE 2016), Dublin, Ireland.
 4. Ghose, A., P. Singh, and V. Todri. 2015. Trade-offs in Online Advertising: Modeling and
    Measuring Advertising Effectiveness and Annoyance Dynamics. Workshop on Information
    Systems and Economics (WISE 2015), Texas, USA.
 5. Ghose, A., and V. Todri. 2015. Towards a Digital Attribution Model: Measuring
    Advertising Effects on Online Consumer Behavior. NET Institute Conference 2015, New
    York, USA.
 6. Chan, J., A. Ghose and K. Xu. 2015. The Rising Star of Digital Channels. 10th Annual



                                                                                                     10
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
     Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 44 of 83
                CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix A


    Symposium on Statistical Challenges in e-Commerce Research (SCECR), Ethiopia.
7. Ghose, A., B. Li, and S. Liu. 2015. Mobile Trajectory-based Advertising: Evidence from a
    Large-scale Randomized Field Experiment. Productions and Operations Management
    Society Meetings. Washington DC.
8. Ghose, A., B. Li, and S. Liu. 2015. Mobile Trajectory-based Advertising: Evidence from a
    Large-scale Randomized Field Experiment. INFORMS Marketing Science Conference,
    Baltimore.
9. Burtch, G., Ghose, A. and Wattal, S. 2014. The Hidden Costs of Accommodating
    Crowdfunder Privacy Preferences: A Randomized Field Experiment. Marketplace
    Innovation Conference, Columbia University.
10. Burtch, G., Ghose, A. and Wattal, S. 2014. The Hidden Costs of Accommodating Crowd funder
    Privacy Preferences: A Randomized Field Experiment. ZEW Conference on the Economics of
    Information and Communication Technologies, Mannheim, Germany.
11. Burtch, G., Ghose, A. and Wattal, S. 2014. Do As I Say, or Do As I Do? Distinguishing
    Observational Learning from Word-of-Mouth Effects. 9th Annual Symposium on
    Statistical Challenges in e-Commerce Research (SCECR), Tel Aviv, Israel.
12. Burtch, G., Ghose, A. and Wattal, S. 2014. An Examination of Peer Referrals in Crowdfunding.
    Crowds 2.0: New Frontiers in Crowdfunding + Crowdsourcing, NYU Stern, NY.
13. Burtch, G., Ghose, A. and Wattal, S. 2013. The Impact of Online Privacy Controls on User
    Engagement: Evidence from a Randomized Experiment on a Crowdfunding Platform. Workshop
    on Information Systems and Economics (WISE), Milan, Italy.
14. Burtch, G., Ghose A., and Wattal, S. 2013. Private Displays of Affection: An Empirical Examination
    of Online Crowdfunder Information Hiding. Academic Symposium on Crowdfunding, Berkeley,
    CA.
15. Burtch, G., Ghose, A. and Wattal, S. 2013. The Impact of Online Privacy Controls on User
    Engagement: Evidence from a Randomized Experiment on a Crowdfunding Platform.
    INFORMS Annual Meeting, Minneapolis, MN.
16. Burtch, G., Ghose, A., and Wattal, S. 2013. Secret Benefactors: Crowdfunder Information Hiding
    and its Implications for Fundraising Outcomes. INFORMS Conference on Information Systems
    and Technology (CIST), Minneapolis, MN.
17. Burtch, G., Ghose, A., and Wattal, S. 2013. An Empirical Examination of the Antecedents and
    Consequences of Information Hiding in Crowdfunded Markets. INFORMS Marketing
    Science Conference, Istanbul, Turkey.
18. Burtch, G., Ghose, A., and Wattal, S. 2013. An Empirical Examination of Online Information
    Hiding.” 8th Symposium on Statistical Challenges in eCommerce Research (SCECR),
    Lisbon, Portugal.
19. Burtch, G., Ghose, A. and Wattal, S. 2013. Cultural Differences and Geographic Proximity in Online
    Crowd-funding. International Symposium on Information Systems (ISIS), Goa, India.
20. Chan, J., A. Ghose and R. Seamans. 2013. The Internet and Hate Crime. Workshop on Information
    Systems and Economics (WISE), Milan, December.
21. Ghose, A., S. Han and S. Park. 2013. Analyzing the Interdependence Between Web and Mobile
    Advertising, Marketing Science Conference, Istanbul, July.
22. Molitor, D., M. Spann and A. Ghose. 2013. Measuring the Effectiveness of Location Based
    Advertising. Randomized Field Experiments Comparing PC with Mobile, Marketing Science
    Conference, Istanbul, July.
23. Ghose, A., S. Han and S. Park. 2013. Analyzing the Interdependence Between Web and Mobile
    Advertising, Wharton Customer Analytics Conference, Wharton School, May.
24. Anindya Ghose, Panos Ipeirotis and Beibei Li. 2012. Surviving Social Media Overload: Predicting
    Consumer Footprints on Product Search Engines. Workshop on Information Systems and
    Economics (WISE), Orlando, December.
25. Chan, J. and A. Ghose. 2012. Internet's Dirty Secret: Assessing the Impact of Online Intermediaries




                                                                                                    11
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
     Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 45 of 83
                CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix A


    on the Outbreaks of STDs, National Bureau of Economic Research Summer Meetings, Boston.
26. Chan, J. and A. Ghose. 2012. Internet's Dirty Secret: Assessing the Impact of Online Intermediaries
    on the Outbreaks of STDs, Statistical Challenges in E-Commerce Research (SCECR), Montreal.
27. Ghose, A., and S. Han. 2012. Mobile Advertising and App Adoption in the New Mobile Economy,
    Statistical Challenges in E-Commerce Research (SCECR), Montreal.
28. Ghose, A., P. Ipeirotis, and B. Li. 2012. Designing Ranking Systems for Hotels on Travel Search
    Engines By Mining User-Generated and Crowd-Sourced Content, Research Frontiers in
    Marketing Science Conference, University of Texas at Dallas, February.
29. Ghose, A., P. Ipeirotis, and B. Li. 2011. Examining the Impact of Search Engine Ranking and
    Personalization on Consumer Behavior: Combining Bayesian Modeling with Randomized Field
    Experiments. Workshop on Information Systems and Economics (WISE), Shanghai,
    December.
30. Ghose, A., A. Goldfarb, and S. Han. 2011. How is the Mobile Internet Different? Search Costs and
    Local Activities. Summer Institute of Competitive Strategy, UC Berkeley, July.
31. Ghose, A., A. Goldfarb, and S. Han. 2011 How is the Mobile Internet Different? Search Costs
    and Local Activities. Searle Research Symposium on the Economics and Law of Internet
    Search, Northwestern University, June.
32. Ghose, A., A. Goldfarb, and S. Han. 2011. How is the Mobile Internet Different? Search Costs and
    Local Activities. Statistical Challenges in E-Commerce Research (SCECR), University of
    Arizona, June.
33. Chan, J., A. Ghose. 2011. Examining the Antecedents and Consequences of Disclosing Medical
    Privacy Information Online. - Winter Conference on Business Intelligence, University of Utah, Salt
    Lake City, March.
34. Ghose, A., A. Goldfarb, and S. Han. 2010. Search Costs and Benefits on the Mobile Internet: An
    Empirical Analysis of Microblogging Behavior. Workshop on Information Systems and
    Economics (WISE), St. Louis, December.
35. Huang, Y., P. Singh, and A. Ghose. 2010. An Empirical Analyses of Dynamics in Enterprise Social
    Media. Workshop on Information Systems and Economics (WISE), St. Louis, December.
36. Ghose, A., P. Ipeirotis, and B. Li. 2010. Estimating Demand in the Hotel Industry by Mining User-
    Generated and Crowd-Sourced Content. NBER IT Economics & Productivity Workshop,
    Boston, July.
37. Ghose, A. and S. Han. 2010. A Dynamic Structural Model of User Learning in Mobile Media
    Content. Stanford Institute of Theoretical Economics (SITE), Stanford University, July.
38. Ghose, A., P. Ipeirotis, and B. Li. 2010. Estimating Demand in the Hotel Industry by Mining
    User- Generated and Crowd-Sourced Content. Marketing Science Conference, Cologne, June.
39. Ghose, A., P. Ipeirotis, and B. Li 2010. Estimating Demand in the Hotel Industry by Mining User-
    Generated and Crowd-Sourced Content. Searle Research Symposium on the Economics and Law of
    Internet Search, Northwestern University, June.
40. Ghose, A., P. Ipeirotis, and B. Li. 2010. Estimating Demand in the Hotel Industry by Mining
    User- Generated and Crowd-Sourced Content. Customer Insights Conference, Yale University,
    May.
41. Ghose, A. and S. Han. 2009. A Dynamic Structural Model of User Learning in Mobile Media
    Content. MSI-WIMI Conference, University of Pennsylvania, Philadelphia, December.
42. Ghose, A. and S. Han. 2009. A Dynamic Structural Model of User Learning in Mobile Media
    Content, SIEPR-Microsoft Conference, Stanford University, September.
43. Ghose, A. and S. Han. 2009. A Dynamic Structural Model of User Learning in Mobile Media
    Content. INFORMS Marketing Science Conference, Ann Arbor, Michigan, June.
44. Combining Text mining with Econometrics: Monetization of User-Generated Content and Online
    Advertising. CITI Conference on User-Generated Content 3.0, Columbia University, April.
45. Ghose, A., and S. Yang. 2009. Modeling and Estimating the Relationship Between Paid and
    Organic Search Advertising. Conference on the Economics of Software & Internet Industries,




                                                                                                   12
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
     Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 46 of 83
                CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix A


    Toulouse, January.
46. Ghose, A., and S. Yang. 2008. Organic vs. Paid Search Advertising. Workshop on Information
    Systems and Economics (WISE), Paris, December.
47. Ghose, A., and S. Yang. 2008. Modeling and Estimating the Relationship Between Paid and
    Organic Search Advertising. FTC and North-Western Microeconomics Conference, Washington
    DC, November.
48. The Dimensions of Reputation in Electronic Markets, INFORMS Annual Meeting, Washington
    DC, October.
49. Ghose, A. and S. Yang. 2008. An Empirical Analysis of Sponsored Search Performance in Search
    Engine Advertising. International Industrial Organization Conference, Washington DC, May.
50. Ghose, A., and S. Yang. 2008. An Empirical Analysis of Sponsored Search Performance in Search
    Engine Advertising, Research Frontiers in Marketing Science Conference, University of Texas
    at Dallas, February.
51. Ghose, A., and S. Yang. 2008. An Empirical Analysis of Search Engine Advertising: Sponsored
    Search and Cross-Selling in Electronic Markets, Leveraging Online Media and Online Marketing,
    Marketing Science Institute. February.
52. Ghose, A., and S. Yang. 2007. An Empirical Analysis of Sponsored Search Performance in Search
    Engine Advertising, Workshop on Information Systems and Economics (WISE 2007), December.
53. Ghose, A., and P. Ipeirotis. 2007. Designing Novel Review Ranking Systems: Predicting Usefulness
    and Impact of Reviews. Proceedings of the Ninth International Conference on Electronic
    Commerce (ICEC), Minnesota, August.
54. Ghose, A., and S. Yang 2007. An Empirical Analysis of Paid Placement in Online Keyword
    Advertising. Proceedings of the Ninth International Conference on Electronic Commerce
    (ICEC), Minnesota, August.
55. Ghose, A., M. Smith, and R. Telang. 2007. Internet Exchanges for Used Books: An Empirical
    Analysis of Product Cannibalization and Welfare Implications. Conference on Operational
    Excellence in Retailing, Harvard Business School, June.
56. Ghose, A., and P. Ipeirotis. 2007. Designing Novel Review Ranking Systems on the Web:
    Combining Economics with Opinion Mining. Third Research Symposium on Statistical
    Challenges in E- Commerce Research (SCECR), University of Connecticut, May.
57. Ghose, A., and O. Yao. 2007. Goodbye Price Dispersion? New Evidence from Transaction Prices in
    Electronic Markets. Third Research Symposium on Statistical Challenges in E-Commerce
    Research (SCECR), University of Connecticut, May.
58. Forman, C., A. Ghose and A. Goldfarb. 2007. Geography and Ecommerce: Measuring
    Convenience, Selection and Price. International Industrial Organization Conference, Savannah,
    April.
59. Archak, N., A. Ghose and P. Ipeirotis. 2007. Towards Automating the Pricing Power of Product
    Attributes: An Analysis of Online Product Reviews. Winter Business Intelligence Conference,
    Utah, February.
60. Forman, C., A. Ghose and A. Goldfarb. 2007. Geography and Ecommerce: Measuring
    Convenience, Selection and Price. DIS Workshop, University of Florida, January.
61. Ghose, A. and P. Ipeirotis. 2007. Designing Trusted Ranking Systems for Consumer Reviews:
    Combining Economics with Opinion Mining. DIMACS Workshop on Economics of
    Information Security, Rutgers University, January.
62. Ghose, A. and P. Ipeirotis. 2007. Designing Ranking Systems for Consumer Reviews: The
    Economic Impact of Customer Sentiment in Electronic Markets. Proceedings of the 2007
    International Conference on Decision Support Systems (ICDSS 2007), IIM Kolkata, January.
63. Forman, C., A. Ghose and A. Goldfarb. 2007. Geography and Ecommerce: Measuring Convenience,
    Selection and Price. HICSS 20th Anniversary Symposium on Competitive Strategy, Economics,
    and Information Systems, Hawaii, January.
64. Ghose, A. and B. Gu. 2006. Estimating Menu Costs in Electronic Markets. International




                                                                                                  13
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
     Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 47 of 83
                CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix A


    Symposium on Information Systems (ISIS 2006), India, December.
65. Ghose, A., P. Ipeirotis and A. Sundararajan. 2006. The Dimensions of Reputation in Electronic
    Markets. International Symposium on Information Systems (ISIS 2006), India, December.
66. Forman, C., A. Ghose and A. Goldfarb. 2006. The Impact of Geographical Location on Consumer
    Use of Electronic Markets. International Symposium on Information Systems (ISIS 2006), India,
    December.
67. Ghose, A. and B. Gu. 2006. Is Consumer Demand Kinked? Estimating Menu Costs and Search Costs
    in Electronic Markets. Workshop on Information Systems and Economics (WISE 2006),
    Northwestern University, Evanston, December.
68. Ghose, A., T. Mukhopadhyay, and U. Rajan. 2006. Impact of Internet Referral Services on the Supply
    Chain. INFORMS Annual Meeting, Pittsburgh, Pennsylvania, November.
69. Ghose, A. and B. Gu. 2006. Is Consumer Demand Kinked? Estimating Menu Costs and Search Costs
    in Electronic Markets. INFORMS Annual Meeting, Pittsburgh, Pennsylvania, November.
70. Ghose, A., K. Huang and A. Sundararajan 2006. Versions and Successive Generations: An Analysis
    of Product Line Strategies and Cannibalization in Software Markets. INFORMS Annual Meeting,
    Pittsburgh, Pennsylvania, November.
71. Ghose, A. and O. Yao. 2006. Price Dispersion on the Internet: New Evidence from Transaction
    Prices in B2B Electronic Markets. INFORMS Annual Meeting, Pittsburgh, Pennsylvania,
    November.
72. Forman, C., A. Ghose and A. Goldfarb. 2006. The Impact of Location on Consumer Purchases in
    Electronic Markets. INFORMS Annual Meeting, Pittsburgh, Pennsylvania, November.
73. Ghose, A. 2006. Information Uncertainty in Electronic Markets: An Empirical Analysis of Trade
    Patterns and Adverse Selection. Proceedings of ZEW Workshop on ICT, Germany, October.
74. Ghose, A. and K. Huang. 2006. Personalized Pricing and Quality Design. INFORMS Marketing
    Science Conference, Pittsburgh, Pennsylvania, June.
75. Forman, C., A. Ghose and A. Goldfarb. 2006. The Impact of Location on Consumer Purchases in
    Electronic Markets. INFORMS Marketing Science Conference, Pittsburgh, Pennsylvania, June.
76. Ghose, A. and B. Gu. 2006. Measuring Menu Costs of Online Retailers. INFORMS Marketing
    Science Conference, Pittsburgh, Pennsylvania, June.
77. Forman, C., A. Ghose and A. Goldfarb. 2006. The Impact of Location on Consumer Purchases in
    Electronic Markets. Conference on Operational Excellence in Retailing. Wharton School, June.
78. The Dimensions of Reputation in Electronic Markets. Decision and Information Sciences Workshop,
    University of Florida, February.
79. Ghose, A., P. Ipeirotis and A. Sundararajan. 2006. The Dimensions of Reputation in Electronic
    Markets. Statistical Challenges in E-Commerce Research (SCECR), University of Minnesota,
    May.
80. Forman, C., A. Ghose and A. Goldfarb. 2006. The Impact of Location on Consumer Purchases
    in Electronic Markets. Statistical Challenges in E-Commerce Research (SCECR), University
    of Minnesota, May.
81. Ghose, A. and B. Gu. 2006. Is Consumer Demand Kinked? Estimating Menu Costs and Search Costs
    in Electronic Markets. Statistical Challenges in E-Commerce Research (SCECR), University of
    Minnesota, May.
82. Ghose, A. and K. Huang. 2006. Personalized Pricing and Quality Design. International Industrial
    Organization Conference, Boston, Massachusetts, April.
83. Ghose, A. and K. Huang. 2005. Personalized Pricing and Quality Design. Workshop on Information
    Systems and Economics (WISE 2005), UC Irvine, California, December.
84. Ghose, A. and K. Huang. 2005. A Competitive Analysis of Personalized Pricing and Quality
    Customization. Proceedings of the Workshop on CRM, New York University, November.
85. Ghose, A. and A. Sundararajan. 2005. Pricing and Product Line Strategies for Software: Theory and
    Evidence. INFORMS Annual Meeting, San Francisco, California, November.
86. Ghose, A., M. Smith, and R. Telang. 2005. Internet Exchanges for Used Books: An Empirical




                                                                                                  14
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
        Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 48 of 83
                   CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix A


       Analysis of Product Cannibalization and Welfare Implications. INFORMS Annual Meeting, San
       Francisco, California, November.
 87.   Ghose, A. 2005. Used Good Trade and Adverse Selection: A Cross-Country Comparison of Electronic
       Secondary Markets. INFORMS Annual Meeting, San Francisco, California, November.
 88.   Ghose, A. and A. Sundararajan. 2005. Pricing and Product Line Strategies for Software: Theory
       and Evidence. Statistical Challenges in E-Commerce Research (SCECR), University of
       Maryland, College Park, May.
 89.   Ghose, A., M. Smith, and R. Telang. 2005. Product Cannibalization and Welfare Implications.
       Statistical Challenges in E-Commerce Research (SCECR), University of Maryland, College
       Park, May.
 90.   Gal-Or, E., and A. Ghose. 2005. The Economic Consequences of Sharing Security Information.
       International Industrial Organization Conference, Atlanta, Georgia, April.
 91.   Ghose, A., M. Smith, and R. Telang. 2005. Internet Exchanges for Used Books: Welfare
       Implications and Policy Issues. International Industrial Organization Conference, Atlanta,
       Georgia, April.
 92.   Ghose, A., R. Telang and R. Krishnan. 2004. Impact of Electronic Secondary Markets on
       Information Goods Suppliers. Workshop on Information Systems and Economics (WISE 2004),
       College Park, Maryland, December.
 93.   Ghose, A., M. Smith, and R. Telang. 2004. Internet Exchanges for Used Books: An Empirical
       Analysis of Welfare Implications and Policy Issues. INFORMS Annual Meeting, Denver,
       Colorado, October.
 94.   Ghose, A., M. Smith, and R. Telang. 2004. Internet Exchanges for Used Books: An Empirical
       Analysis of Welfare Implications and Policy Issues. MISRC/CRITO Symposium on the Digital
       Divide, Minneapolis, Minnesota, August.
 95.   Ghose, A., T. Mukhopadhyay, and U. Rajan. 2003. Strategic Benefits of Internet Referral Services.
       International Conference on Electronic Commerce (ICEC 2003), Pittsburgh, October.
 96.   Ghose, A., R. Telang and R. Krishnan. 2003. Durable Goods Competition in Secondary Electronic
       Markets. INFORMS Marketing Science Conference, College Park, University of Maryland, June.
 97.   Ghose, A., T. Mukhopadhyay, and U. Rajan. 2002. Strategic Benefits of Internet Referral Services.
       Workshop on Information Systems and Economics (WISE 2002), Barcelona, Spain, December.
 98.   Ghose, A., V. Choudhary, T. Mukhopadhyay, and U. Rajan. 2001. Dynamic Pricing on the Internet
       Workshop on Information Systems and Economics (WISE 2001), New Orleans.


RESEARCH GRANTS AND AWARDS
2018 MSI Grant for “Using Artificial Intelligence to Automate Online-Offline Data Merger for Integrated
Marketing,” (with Chenshuo Sun and Xiao Liu), $6500.
2016 NSF Grant for “Towards Building a Living Lab for mHealth Analytical and Behavioral Research
using Internet of Things”, (with B. Li), $230,000.
2015 Adobe Faculty Research Award for “Combining Machine Learning with Randomized Field
      Experiments to Improve Mobile Advertising,” (with B. Li) $ 50,000.
2015 NET Institute Grant for “Towards Digital Attribution,” (with V. Todri), $3000.
2014 Wharton Customer Analytics Institute Award (with V. Todri, P. Adamapolous and P.V. Singh)
2014 Kauffman Grant for “Crowd funding Dynamics and its Impact on Entrepreneurial Landscape
       Empirical Analysis using Big Data,” (with G. Burtch and S. Wattal), $30,000.
2013 Google Faculty Research Award for “Mobile Analytics in the New Mobile Economy,” $66,500.
2012 Marketing Science Institute Grant for “Apps and Advertising in the Mobile Economy,” $15,000.
2012 SEI-Wharton Future of Advertising Grant for “Innovative Approaches to Measuring Advertising
       Effectiveness,” with (S. Han), $6000.
2012 Institute on Asian Consumer Insights (ACI) Grant for “Mobile Ad Effectiveness and App
        Adoption in Asian Markets,” $30,000.



                                                                                                     15
          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 49 of 83
                  CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix A


2012 Google Faculty Research Award for “Designing Ranking Systems for Product Search Engines,”
     (With P. Ipeirotis), $60,000.
2012      NET Institute Grant for “Impact of Internet Intermediaries on Spread of STDs,” (with J. Chan),
         $7000.
2012      NYU Abu Dhabi Institute Seed Grant (with V. Dhar, N. Memon, H. Nissenbaum and R. Karri).
          Research and Education Program,” (co-PI with R. Karri, N. Menon, H. Nissenbaum, and R.
          Zimmerman), $2.9 mn.
2010     MSI-Wharton Interactive Media Initiative (WIMI) Grant for “Modeling Consumer Behavior
         in Social Media: Analyzing the Role of Geographical Location and Multichannel Usage in
         Microblogging Platforms,” (with S. Han), $ 10,000.
2010      Wharton Interactive Media Initiative (WIMI) Grant for “Modeling and Examining
         the Interdependence between Search and Display Advertising,” (with A. Goldfarb
         and S. Bae), $5000.
2010     Google-WPP Marketing Research Award for “Modeling The Dynamics Of Consumer Behavior
         In Mobile Advertising And Mobile Social Networks,” $ 75,000.
2009      NSF Federal Cyberservice SFS Grant for “ASPIRE: An SFS Program for Interdisciplinary
          Research and Education’’ (co-PI with N. Menon, H. Nissenbaum, R. Karri, and R
          Zimmerman), $ 2.12 million.
2009    NYU Stern Center for Japan-US Business and Economics Studies Grant for “The Economic
        Value of User-Generated Multimedia Content: A Study of the Mobile Media Market in South
         Korea,” $ 10,000.
2009    NET Institute Summer Grant for “A Structural Model of User Learning and Dynamics in Mobile
        Media Content,” (with S. Han).
2009     MSI-Wharton Interactive Media Initiative (WIMI) Grant for “The Economic Impact of User-
         Generated Content: Combining Text mining with Demand Estimation in the Hotel Industry,''
        (with P. Ipeirotis), $ 6,500.
2009     MSI-Wharton Interactive Media Initiative Grant for “User Content Generation and Usage
        in Digital Media,” (with S. Han), $ 6,500.
2009     NYU-Poly Research Grant for “The Economics of User‐Generated Content in Online
         Social Media,” (with V. Dhar and K. Ross), $ 73,500.
2008     NET Institute Summer Grant for “Impact of Product Attributes and Geography in Search
         Engine Advertising”
2007    Marketing Science Institute Grant for “An Empirical Analysis of Search Engine Advertising,”
       (with S. Yang), $ 10,000.
2007    NET Institute Summer Grant for “An Empirical Analysis of Sponsored Search in
        Online Advertising,” (with S. Yang).
2007     NET Institute Summer Grant for “Using Text Analytics to Estimate the Economic Value of
        Online Product Reviews: An Empirical Analysis,"(with P. Ipeirotis).
2007      Microsoft Virtual Earth Award for “Local Search for Hotels and Restaurants using
         Econometrics, Spatial Data, and Image Classification,” (with P. Ipeirotis), $ 35,000.
2007      NSF CAREER Award, “Identifying and Measuring the Economic Value of Information on
         the Internet,” IIS-0643847, $ 498,500.
2006      NYU Research Challenge Fund for “Consumer Use of Electronic Markets: An Empirical
          Analysis of New and Used Good Markets,” $ 10, 500.
2006      Microsoft Live Labs Award for “Combining Econometric and Text Mining Approaches
         for Measuring the Effect of Online Information Exchanges,” (with P. Ipeirotis) $ 37,500.
2006      NET Institute Summer Grant for “Electronic commerce and Local Competition,” (with C.
          Forman and A. Goldfarb).
2006      NET Institute Summer Grant for “Search Costs and Menu Costs in Electronic Markets: Theory
         and Evidence,” (with B. Gu).
2005      NET Institute Summer Grant for “Used Good Trade and Adverse Selection: A Cross-Country



                                                                                                       16
          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 50 of 83
                  CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix A


        Comparison of Electronic Secondary Markets,” $10,500.
2005    NET Institute Summer Grant for “Pricing and Product Line Strategies for Consumer Software,”
       (with A. Sundararajan).
2003   Finalist, Third Annual e-BRC Doctoral Support Award Competition, 2003


INVITED PRESENTATIONS, PLENARY TALKS, AND KEYNOTES
1. June 2019 Keynote Speech. Winning in Omni-Channel Retail. Future of Retail Conference, Montreal.
2. May 2019 Plenary Speech. Legal Applications of Digital Marketing, Harvard Law School, Boston.
3. March 2019 Keynote Speech. Winning in Omni-Channel Retail. Aldar Group, Abu Dhabi, UAE.
4. March 2019 Keynote Speech. Using AI and Blockchain to Monetize the Mobile Economy. Big Data and
    Business Analytics Conference, Lagos, Nigeria.
5. February 2019 Keynote Speech. Using AI and Blockchain to Monetize the Mobile Economy. CEO
    Summit Latin America, Miami.
6. February 2019 Keynote Speech. Using AI and Blockchain to Monetize the Mobile Economy. Jack List,
    Osaka, Japan.
7. February 2019 Keynote Speech. Using AI and Blockchain to Monetize the Mobile Economy. Deloitte
    Consulting Conference, Tokyo, Japan.
8. January 2019 Keynote Speech. Using AI and Blockchain to Monetize the Mobile Economy. Japanese
    Marketing Association, Tokyo, Japan.
9. October 2018 Keynote Speech. Using AI and Blockchain to Monetize the Mobile Economy. MMA
    Innovate, Mobile Marketing Association, NYC.
10. September 2018 Plenary Speech. Using AI and Blockchain to Monetize the Mobile Economy. MSI
    Immersion, Boston, September 2018.
11. August 2018 Keynote Speech. Using AI and Blockchain to Monetize the Mobile Economy. Melbourne
    Business Analytics Conference, Melbourne, Australia.
12. July 2018 Keynote Speech. Digital Marketing Analytics. Big Data and Business Analytics Conference,
    Harbin, China, July 2018.
13. June 2018. Keynote Speech. Using AI and Blockchain to Monetize the Mobile Economy. Harvard Club
    of New York.
14. May 2018. Keynote Speech. Using AI and Blockchain to Monetize the Mobile Economy. Peking
    University's Guanghua School of Management, New York.
15. May 2018. Keynote Speech. Using AI and Blockchain to Monetize the Mobile Economy. ZEEMELT
    2018, Mumbai.
16. May 2018. Keynote Speech. Using AI and Blockchain to Monetize the Mobile Economy. Yale
    University, Center for Customer Insights.
17. April 2018. Keynote Speech. Using AI and Blockchain to Monetize the Mobile Economy. Beijing, Plug
    and Play.
18. April 2018. Keynote Speech. Using AI and Blockchain to Monetize the Mobile Economy. Peking
    University, Beijing.
19. April 2018. Using AI and Blockchain to Monetize the Mobile Economy. ZAOJIU Talk, Shanghai.
20. April 2018. Keynote Speech. Using AI and Blockchain to Monetize the Mobile Economy. Institute of
    Internet Industry, Tsinghua University, Beijing.
21. April 2018. Keynote Speech. Using AI and Blockchain to Monetize the Mobile Economy. Shanghai
    National Accounting Institute, Shanghai.




                                                                                                      17
          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 51 of 83
                  CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix A


22. March 2018. Keynote Speech. Using AI and Blockchain to Monetize the Mobile Economy. Donga
    Business Review Forum, Seoul, South Korea.
23. January 2018. Keynote Speech. Using Artificial Intelligence to Unlock the Mobile Economy. Indian
    School of Management & Entrepreneurship, Mumbai.
24. January 2018. Plenary Panelist. Ethics and Artificial Intelligence. National Retail Federation Conference,
    New York.
25. December 2017. Keynote Speech. Using Artificial Intelligence to Unlock the Mobile Economy. Digital
    Leadership Summit, Seoul.
26. December 2017. Invited Speaker. Measuring the Effectiveness of Mobile Marketing: Evidence from
    Multiple Field Experiments, Tel Aviv University, Israel.
27. December 2017. Keynote Speech. Using Artificial Intelligence to Unlock the Mobile Economy. Korea
    Internet Corporation Association, Seoul.
28. November 2017. Fireside Chat. Artificial Intelligence and Education. Leverage Edu, New Delhi.
29. November 2017. Plenary Speech. Artificial Intelligence and the Mobile Economy. Thinkers50
    Conference, London.
30. October 2017. Keynote Speech. Using Artificial Intelligence to Unlock the Mobile Economy. Masters
    and Business Conference, Singularity University, Poland
31. October 2017. Keynote Speech. Using Artificial Intelligence to Unlock the Mobile Economy. Ignite
    Conference, University of Minnesota.
32. September 2017. Plenary Speech. Using Artificial Intelligence to Unlock the Mobile
    Economy. Behavioral Economics in Action Research, University of Toronto.
33. August 2017. Speech. Using Artificial Intelligence to Unlock the Mobile Economy, London.
34. July 2017. Keynote Speech. Big Data and Business Analytics Summer Conference, Harbin.
35. July 2017. Plenary Speech. TAP: Unlocking the Mobile Economy. Yello Mobile Digital Marketing
    Group, Seoul.
36. July 2017. Plenary Speech. TAP: Unlocking the Mobile Economy. KP Financial Services Group, Seoul.
37. June 2017. Keynote Speech. TAP: Unlocking the Mobile Economy. Innovation Connect Economy
    Conference, Singapore.
38. June 2017. Keynote Speech. TAP: Unlocking the Mobile Economy. WPP-J.Walter Thompson Digital
    Conference, Shanghai.
39. May 2017. Plenary Speech. TAP: Unlocking the Mobile Economy. CKGSB Knowledge Series, NYC.
40. January 2017. Invited Speaker. Measuring the Effectiveness of Mobile Marketing: Evidence from
    Multiple Field Experiments, University of Miami.
41. December 2016. Invited Speaker. Measuring the Effectiveness of Mobile Marketing: Evidence from
    Multiple Field Experiments, Cornell University, Ithaca.
42. November 2016. Keynote Speech. Towards Revolutionizing New Frontiers in Mobile Marketing. CTAM
    Think, Annual Meeting, New York.
43. September 2016. Plenary Speech. Towards Revolutionizing New Frontiers in Mobile Marketing.
    Teradata PARTNERS Conference, Atlanta.
44. July 2016. Keynote Speech. Data Analytics in Digital Marketing, Harbin Institute of Technology, China.
45. June 2016. Plenary Speaker. Organization of Economic Cooperation and Development (OECD) Annual
    Meetings, Paris. Title: “Data and Algorithms”.
46. April 2016. Keynote Speech. Revolutionizing Mobile Marketing Using Data Science, Philips Behavioral
    Analytics Summit, Eindhoven, The Netherlands.
47. April 2016. Keynote Speech. Revolutionizing Mobile Marketing Using Data Science, Latent View



                                                                                                         18
          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 52 of 83
                  CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix A


    Conference, Chicago.
48. February 2016. Plenary Speech. New Frontiers in Mobile Marketing Analytics, Personalizationpalooza,
    New York.
49. February 2016. Plenary Speech. Towards Revolutionizing New Frontiers in Mobile Marketing Using
    Data Science, MSI Conference, New York.
50. February 2016. Plenary Speech. Using New Media in Islamic Banking, International Forum on Islamic
    Finance, Khartoum, Sudan.
51. February 2016. Keynote Speech. A Social Media and Digital Marketing Strategy for Banks, Bank of
    Khartoum, Sudan.
52. November 2015. Keynote Speech. Business Alliance: IT & Marketing Analytics, Milan.
53. October 2015. Keynote Speech, Towards Revolutionizing New Frontiers in Mobile Marketing Using
    Data Science, Digital Big Data, Smart Life & Mobile Marketing Analytics, New York.
54. October 2015. Plenary Panelist, Consumer Analytics Using Wearable and Mobile Technologies,
    Association of Consumer Research Roundtable, New Orleans.
55. October 2015. Keynote Speech. Using Randomized Field Experiments to Measure Mobile Marketing
    Effectiveness, Unleashing Data Summit: Innovations in Marketing, Research, Insights and Branding,
    New York.
56. September 2015. Invited Speaker. Measuring the Effectiveness of Mobile Marketing: Evidence from
    Multiple Field Experiments, Yale China India conference, New York.
57. September 2015. Invited Speaker. Measuring the Effectiveness of Mobile Marketing: Evidence from
    Multiple Field Experiments, Georgia State University, Atlanta.
58. September 2015. Plenary Speech. MIXX Canada, Interactive Advertising Bureau of Canada, Toronto.
59. August 2015 Keynote Speech. Crowdfunding in the Digital Economy, NYU Stern MBA Class of 2017,
    New York.
60. June 2015. Keynote Speech. Harvard Business Review, Latin America Conference, Sao Paulo, Brazil.
    Title: “Big Data and Analytics.”
61. June 2015. Keynote Speech. Data Analytics in Digital Marketing, Harbin Institute of Technology, China.
62. June 2015. Plenary Speaker. Organization of Economic Cooperation and Development (OECD) Annual
    Meetings, Paris. Title: “The New Production Revolution”.
63. June 2015. Invited Speaker. ESSEC Business School. Title: “Randomized Field Experiments in Mobile
    Marketing.”
64. June 2015. Invited Speaker. HEC. Title: “Randomized Field Experiments in Mobile Marketing.”
65. May 2015. Invited Speaker. University of Minnesota. Title: “Randomized Field Experiments in Mobile
    Marketing.”
66. May 2015. Invited Speaker. Adobe, San Jose. Title: “Combining Machine Learning With Randomized
    Field Experiments in Mobile Marketing.”
67. May 2015. Invited Speaker. Stanford University. Title: “Randomized Field Experiments in Mobile
    Marketing.”
68. May 2015. Invited Speaker. John Hopkins University. Title: “Randomized Field Experiments in Mobile
    Marketing.”
69. April 2015. Invited Speaker. Rotman School (Marketing), University of Toronto. Title: “Randomized
   Field Experiments in Mobile Marketing.”
70. April 2015. Invited Speaker. KAIST University, Seoul. Title: “Randomized Field and Natural




                                                                                                      19
          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 53 of 83
                  CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix A


    Experiments in Mobile Marketing.”
71. February 2015. Invited Speaker. University of British Columbia. Title: “Randomized Field and Natural
    Experiments in Mobile Marketing.”
72. February 2015. Invited Speaker. Arizona State University. Title: “Randomized Field and Natural
    Experiments in Mobile Marketing.”
73. February 2015. Plenary Speech. Big Data Summit, Toronto.
74. December 2014. Keynote Speech. NYCE Day. Title: “Randomized Field Experiments in Mobile
    Marketing”.
75. November 2014. Invited Speaker, David Eccles School of Business (Marketing), University of Utah,
    Title: “Randomized Field Experiments in Mobile Marketing”.
76. June 2014. Keynote Speech. Start-Up Grind, Shanghai. Title: “Big Data=Big Value”.
77. June 2014. Keynote Speech. BTO Conference, Milan, Italy. Title: “Leveraging Mobile for Digital
    Innovation”.
78. June 2014. Invited Speaker. Milan, Italy. Title: “Innovations in Mobile Marketing”.
79. May 2014. Invited Speaker, Foster School of Business (Marketing), University of Washington, Seattle.
     Title: “Analyzing the Interdependence between Web and Mobile Advertising: A Randomized Field
    Experiment”.
80. April 2014. Invited Speaker. KAIST University, Seoul. Title: “Randomized Field Experiments in Mobile
    Marketing.”
81. March 2014: Keynote Speech. Workshop on Social & Business Analytics, University of Texas, Austin.
    Title: “Big Data, Randomized Field Experiments and Mobile Marketing Analytics”.
82. December 2013. Keynote Speech. BTO Conference, Milan, Italy. Title: “Leveraging Mobile for Digital
    Innovation”.
83. November 2013. Keynote Speech. Future of Business Event, NYU Stern. Title: “Using Big Data to
   Leverage The Mobile Consumer.”
84. November 2013. Panel Moderator. Stern Graduate Marketing Association, NYU. Title: “Solving the
   Digital Equation.”
85. October 2013. Plenary Speech. eBeverage Conference. Denver. Title: "Big Data and Mobile Analytics.
86. October 2013. Keynote Speech. Data Science and Big Data Initiative, Charlotte. Title: “Using Big
    Data to Leverage The Mobile Consumer.” September 2013. Keynote Speech. NYU Stern Alumni,
     New York. Title: “Using Big Data to Leverage the Mobile Consumer.”
87. September 2013. Plenary Speech. NYC Media Lab Research Summit, New York. Title: “Tapping
    into Crowd funding.”
88. August 2013. Keynote Speech. Digital Summit, Hyderabad. “Mobile Economy and Location-Based
    Marketing.”
89. August 2013. Keynote Speech. MBA Launch Summit. NYU Stern School. Title: “Technology,
    Innovation, and the Role of Business in Society.”
90. August 2013. Keynote Speech. Undergraduate Orientation. NYU Stern School. Title: “Technology,
    Innovation, and the Role of Business in Society.”
91. June 2013. Keynote Speech. E-Metrics Conference, Chicago. Title: “Mobile Analytics:
    Apps, Advertising, and Commerce in the New Mobile Economy.”
92. May 2013. Plenary Panelist. The Economist Innovation Forum Conference, San Francisco. Title:
    “Mind the Gap: Resolving the Skills Gap in Data Analytics”.
93. May 2013. Invited Speaker. Innovative Approaches to Measuring Advertising Effectiveness
    Conference, Wharton School. Title: “Analyzing the Interdependence Between Web and Mobile
    Advertising.”
94. April 2013. Invited Speaker. ESSEC Business School, (Marketing). Paris. Title: “Apps, Advertising, and
    Commerce in the New Mobile Economy.”
95. April 2013. Invited Speaker. Heinz School, Carnegie Mellon, Pittsburgh. Title: “Apps, Advertising, and
    Commerce in the New Mobile Economy.”



                                                                                                     20
          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 54 of 83
                  CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix A


96. March 2013. Invited Speaker. Cheung Kong Graduate School of Business, (Marketing). Beijing. Title:
    “Ranking Products on Search Engines.”
97. March 2013. Invited Speaker. Fudan University, (Marketing). Shanghai. Title: “Ranking Products on
    Search Engines.”
98. March 2013. Invited Speaker. Tsinghua University School of Economics and Management, (Marketing).
    Beijing. Title: “Ranking Products on Search Engines.”
99. March 2013. Invited Speaker. Paul Merage School of Business, University of California, Irvine. Title:
    “Ranking Products on Search Engines.”
100. February 2013. Invited Speaker. Lerner School of Business, University of Delaware, Newark. Title:
    “Ranking Products on Search Engines.”
101. February 2013. Webinar. International Institute of Business Analysis. Title: “Mobile Analytics:
    Apps, Advertising, and Commerce in the New Mobile Economy.”
102. January 2013. Plenary Speech. Minnesota Big Data Analytics Conference. University of
    Minnesota, Minneapolis. Title: “Mobile Analytics: Apps, Advertising, and Commerce in the New Mobile
    Economy.”
103. January 2013. Plenary Speech. Advertising and Data Science Congress. NYU Stern. Title: “Mobile
    Analytics: Apps, Advertising, and Commerce in the New Mobile Economy.”
104. January 2013. Invited Speaker. Boston University, Boston. Title: “Ranking Products on Search Engines.”
105. December 2012. Invited Speaker. Harvard Business School (Marketing), Boston. Title: “Apps,
    Advertising, and Commerce in the New Mobile Economy.”
106. December 2012. Invited Speaker. Big Data Conference. MIT, Boston. Title: “Mobile Analytics:
    Apps, Advertising, and Commerce in the New Mobile Economy.”
107. December 2012. Invited Speaker. David Eccles School of Business. University of Utah. Title:
    “Apps, Advertising, and Commerce in the New Mobile Economy.”
108. November 2012. Keynote Speech. Big Data and Business Analytics. BTO Conference, Rome, Italy.
109. November 2012. Keynote Speech. Digital Marketing Summit, Indian School of Business. Title: “Mobile
    Analytics: Apps, Advertising, and Commerce in the New Mobile Economy.”
110. October 2012. Plenary Speech. Orange Institute. Title: “Mobile Analytics.”
111. October 2012. Invited Speaker. TED lecture series. TEDxNYU. Title: “Mobile Marketing Trends.”
112. September 2012. Moderator. NYU Stern Center for Measurable Marketing. Panel on “Measurable
    Marketing in the Path to Purchase.”
113. August 2012. Keynote Speech. Launch 2012. NYU Stern School. Title: “Technology, Innovation,
    and the Role of Business in Society.”
114. May 2012. Plenary Speech. IBC Workshop, Institute of E-Commerce & Digital Markets (LMU)
    in Munich, Germany. Title: “Social Media and Digital Marketing Trends.”
115. May 2012. Invited Speaker. London Business School (Marketing). Title: “London Interplay Between
    Search and Social Media: Designing Ranking Systems for Search Engines.”
116. April 2012. Invited Speaker. Korea University, Seoul. Title: “Apps, Advertising, and Commerce in the
    New Mobile Economy.”
117. April 2012. Invited Speaker. University of Texas at Austin, Austin. Title: “Interplay Between Search and
    Social Media: Designing Ranking Systems for Search Engines.”
118. March 2012. Invited Speaker. Wharton School, Philadelphia. Title: “Interplay Between Search and
    Social Media: Designing Ranking Systems for Search Engines.”
119. March 2012. Keynote Speech. Allianz Group-CIO Conference, Milan, Italy. Title: “Outlook 2013: Social
    Media and Digital Marketing Trends.”
120. March 2012. Plenary Speech. BTO Conference, Milan, Italy. Title: “Social Media and Digital Marketing
    Trends.”
121. March 2012. Invited Speaker. University of Connecticut, Storrs. Title: “Interplay Between Search and
    Social Media: Designing Ranking Systems for Search Engines.”
122. February 2012. Moderator. Carlson School, University of Minnesota. Panel on “Leveraging Social
    Media for Business.”



                                                                                                        21
          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 55 of 83
                  CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix A


123. February 2012, Moderator. Stern in Africa Conference, NYU Stern. Panel on “Emerging Industries
    in Africa.”
124. November 2011. Invited Speaker. UCLA (Economics), Los Angeles. Title “Interplay Between
    Search and Social Media: Designing Ranking Systems for Search Engines.”
125. November 2011. Invited Speaker. Michigan State, East Lansing. Title: “Interplay Between Search and
    Social Media: Designing Ranking Systems for Search Engines.”
126. October 2011. Invited Speaker. Harvard Business School, Boston. Title: “Interplay Between Search and
    Social Media: Designing Ranking Systems for Search Engines.”
127. September 2011. Invited Speaker. University of Arizona, Tucson. Title: “Interplay Between Search and
    Social Media: Designing Ranking Systems for Search Engines.”
128. August 2011. Keynote Speech. Launch 2011. NYU Stern School. Title: “Technology, Innovation,
    and the Role of Business in Society.”
129. June 2011. Plenary Panelist. Statistical Challenges in Ecommerce Research (SCECR) conference,
    Rio De Janeiro, Brazil. Title: “Smart-Everything: Cyber Analytics Platforms and Real-Time Monitoring
    of the Real World.”
130. May 2011. Plenary Panelist. NYU Stern Conference on Measurable Marketing in a Digital World. Title:
    “Cross Media Effectiveness Measurement.”
131. September 2009. Invited Speaker. Internet Economics Conference, Stanford University. Title: “User
    Content Generation and Usage Behavior in Multi-Media Settings: A Dynamic Structural Model of
    Learning.”
132. April 2009. Invited Speaker. Columbia University. Title: “Combining Text mining with
    Econometrics: Monetization of User-Generated Content and Online Advertising.”
133. April 2009. Invited Speaker. Microsoft Research, Boston. Title: “Search Engine Advertising: Sponsored
    Search, Organic Search, and User-Generated Content in Electronic Markets.”
134. April 2009. Invited Speaker. Heinz College, Carnegie Mellon University. Title: “Search
    Engine Advertising: Sponsored Search, Organic Search, and User-Generated Content in Electronic
    Markets.”
135. March 2009. Invited Speaker. Wharton School, University of Pennsylvania. Title: “Search
    Engine Advertising: Sponsored Search, Organic Search, and User-Generated Content in Electronic
    Markets.”
136. March 2009. Keynote Speech. Ecommerce and Banking 3.0 Conference, Frankfurt, Germany. Title:
    User Generated Content and Monetization in the New Economy.”
137. March 2009. Invited Speaker. University of Goethe-Frankfurt. Title: “Search Engine Advertising:
    Sponsored Search, Organic Search, and User-Generated Content in Electronic Markets.”
138. March 2009. Invited Speaker. University of Connecticut. Title: “Search Engine Advertising: Sponsored
    Search, Organic Search, and User-Generated Content in Electronic Markets.”
139. February 2009. Invited Speaker. University of Calgary. Title: “Search Engine Advertising: Sponsored
    Search, Organic Search, and User-Generated Content in Electronic Markets.”
140. February 2009. Invited Speaker. Purdue University. Title: “Search Engine Advertising: Sponsored
      Search, Organic Search, and User-Generated Content in Electronic Markets.”
141. February 2009. Invited Speaker. University of California at Irvine. Title: “Search Engine
    Advertising: Sponsored Search, Organic Search, and User-Generated Content in Electronic Markets.”
142. November 2008. Invited Speaker. University of Texas at Dallas. Title: “Search Engine Advertising:
    Sponsored Search, Organic Search, and User-Generated Content in Electronic Markets.”
143. November 2008. Invited Speaker. Polytechnic University of NYU. Title: “Search Engine
    Advertising: Sponsored Search, Organic Search, and User-Generated Content in Electronic Markets.”
144. November 2008. Invited Speaker. Speaker on the Square Series, NYU. Title: “User Generated
    Content, Panel on Technology in the Digital Age.”
145. October 2008. Invited Speaker. McGill University. Title: “Search Engine Advertising: Sponsored
    Search, Organic Search, and User-Generated Content in Electronic Markets.”
146. May 2008. Invited Speaker. University of Washington, Seattle. Title “Search Engine Advertising:



                                                                                                     22
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
        Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 56 of 83
                   CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix A


     Sponsored Search, Organic Search, and User-Generated Content in Electronic Markets.”
 147. March 2008. Invited Speaker. IBM Research. Mining User-Generated Content Using Econometrics:
     A Case Study on Reputation Systems.
 148. February 2008. Invited Speaker. Yahoo Research. Mining User-Generated Content Using
     Econometrics: A Case Study on Reputation Systems.
 149. February 2008. Invited Speaker. Marketing Science Institute. Title: “An Empirical Analysis of Search
       Engine Advertising: Sponsored Search in Electronic Markets.”
 150. November 2007. Invited Speaker. University of Minnesota, Minneapolis. Title: “The Dimensions of
     Reputation in Electronic Markets.”
 151. June 2007. Invited Speaker. City University of Hong Kong. Title: “The Dimensions of Reputation
     in Electronic Markets.”
 152. June 2007. Invited Speaker. Hong Kong University of Science and Technology. Title: “The
     Dimensions of Reputation in Electronic Markets.”
 153. June 2007. Invited Speaker. Nanyang Business School, Singapore. Title: “The Dimensions of
     Reputation in Electronic Markets.”
 154. June 2007. Invited Speaker. Singapore Management University. Title: “The Dimensions of Reputation
     in Electronic Markets.”
 155. June 2007. Invited Speaker. National University of Singapore. Title: “The Dimensions of Reputation
     in Electronic Markets.”
 156. June 2007. Invited Speaker. Conference on Operational Excellence in Retailing. Harvard
     University (HBS). Title: “Internet Exchanges for Used Books: An Empirical Analysis of Product
     Cannibalization and Welfare Implications.”
 157. June 2007. Invited Speaker. Triennial Invitational Choice Symposium, Wharton School.
     Personalized Pricing and Quality Design.
 158. February 2007. Invited Speaker. University of Texas at Austin. Title: “Geography and Ecommerce:
     Measuring Convenience, Selection and Price.”
 159. January 2007. Invited Speaker. University of Florida. Title: “Geography a n d Ecommerce:
     Measuring Convenience, Selection and Price.”
 160. November 2006. Invited Speaker. Moore School of Business, University of South Carolina.
     Geography and Ecommerce: Measuring Convenience, Selection, and Price.
 161. November 2006. Invited Speaker. Marketing Lunchtime Seminar, NYU Stern School of Business.
     Title: “Geography and Ecommerce: Measuring Convenience, Selection, and Price.”
 162. June 2006. Invited Speaker. Conference on Operational Excellence in Retailing. Wharton School.
     Title: “The Impact of Location on Consumer Purchases in Electronic Markets.”
 163. April 2006. Invited Speaker. Drexel University. Title: “Personalized Pricing and Quality Design.”
 164. January 2006. Invited Speaker. Ohio State University. Title: “Internet Exchanges for Used Books:
     An Empirical Analysis of Product Cannibalization and Welfare Implications.”
 165. February 2004: Invited Speaker. University of Southern California. Title: “Impact of Internet Referral
     Services on the Supply Chain.”
 166. February 2004. Invited Speaker. University of Arizona. Title: “Impact of Internet Referral Services
     on the Supply Chain.”
 167. February 2004. Invited Speaker. University of Maryland at College Park. Title: “Impact of Internet
     Referral Services on the Supply Chain.”


CONFERENCE PRESENTATIONS
1.     June 2018. Invited Speaker. Title: Using AI and Blockchain in Marketing. INFORMS Marketing
       Science Conference,
2.     October 2014. Invited Speaker, INFORMS Annual Conference, Thought Leader Series. Title:
       “Randomized Field Experiments in Mobile Marketing.”
3.     May 2014. Conference Presentation. Crowds 2.0 Conference, NYU Stern School. Title: “Privacy



                                                                                                       23
         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 57 of 83
                 CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix A


      Controls and Anonymity in Crowd funding.”
4.    November 2013. Conference Presentation. Mapping Mobile Conference, NYU Stern School. Title:
      “Randomized Field Experiments to Measure ROI of Mobile Advertising and Mobile Coupons”.
5.    June 2013. Conference Presentation. Marketing Science Conference, Istanbul. Title: “Estimating
      Cross Platform and Cross Device Synergies Between Web and Mobile Advertising.”
6.    June 2011. Conference Presentation. Statistical Challenges in ecommerce Research (SCECR)
      conference, Rio De Janeiro, Brazil. Title: “How is the Mobile Internet Different?”
7.    June 2011. Conference Presentation. ZEW Conference, Mannheim. Title: “Designing Ranking
      Systems for Hotels on Travel Search Engines By Mining User-Generated and Crowd-Sourced
      Content.”
8.    June 2010. Conference Presentation. Marketing Science Conference, Cologne. Title: “Estimating
      Demand in the Hotel Industry by Mining User-Generated and Crowd-Sourced Content.”
9.    June 2010. Conference Presentation. Searle Research Symposium on the Economics and Law of
      Internet Search, Northwestern University. Title: “Estimating Demand in the Hotel Industry by
      Mining User- Generated and Crowd-Sourced Content.”
10.   May 2010. Customer Insights Conference, Yale University. Conference Presentation. Title:
      “Estimating Demand in the Hotel Industry by Mining User-Generated and Crowd-Sourced Content.”
11.   December 2009. Conference Presentation. Workshop on Information Technology and Systems
      (WITS), Phoenix. Title: “Towards Designing Ranking Systems for Hotels on Travel Search
      Engines: Combining Text mining with Demand Estimation in the Hotel Industry.”
12.   December 2009. Conference Presentation. MSI-WIMI Conference, University of
      Pennsylvania, Philadelphia. Title: “User Content Generation and Usage Behavior in Multi-Media
      Settings: A Dynamic Structural Model of Learning.”
13.   August 2009. Conference Presentation. Marketing Dynamics Conference, NYU Stern, August.
      Title: “User Content Generation and Usage Behavior in Multi-Media Settings: A Dynamic
      Structural Model of Learning.”
14.   June 2009. Conference Presentation. Marketing Science Conference, University of Michigan,
      Ann Arbor. Title: “User Content Generation and Usage Behavior in Multi-Media Settings: A
      Dynamic Structural Model of Learning.”
15.   January 2009. Conference Presentation. The Economics of the Internet and Software, Toulouse.
      Title: “Modeling and Estimating the Relationship Between Organic and Paid Search Advertising.”
16.   December 2008. Conference Presentation. International Symposium on Information Systems (ISIS),
      ISB, Hyderabad. Title: “Modeling and Estimating the Relationship Between Organic and Paid
      Search Advertising.”
17.   December 2008. Conference Presentation. International Conference on Information Systems
      (ICIS), Paris. Market Frictions, Demand Structure and Price Competition in Online Markets.
18.   December 2008. Conference Presentation. Workshop on Information Systems and Economics
      (WISE), Paris. Title: “Modeling and Estimating the Relationship Between Organic and Paid Search
      Advertising.”
19.   December 2008. Conference Presentation. Workshop on Information Technology and Systems
      (WITS), Paris. An Empirical Analysis of Search Engine Advertising: Sponsored and Organic Search
      in Electronic Markets.
20.   November 2008. Conference Presentation. Federal Trade Commission, Washington DC. Title:
      “Modeling and Estimating the Relationship Between Organic and Paid Search Advertising.”
21.   October 2008. Conference Presentation. INFORMS Annual Meeting, Washington DC. Title:
      “The Dimensions of Reputation in Electronic Markets.”
22.   October 2008. Conference Presentation. INFORMS CIST, Washington DC. Title: “Deriving the
      Pricing Power of Product Features by Mining User-Generated Reviews.”
23.   August 2008. Conference Presentation. International Workshop on Data mining and Audience
      Intelligence for Advertising. ADKDD. Las Vegas. Title: “Comparing Performance Metrics in
      Organic Search with Sponsored Search Advertising.”




                                                                                                 24
         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 58 of 83
                 CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix A


24.   June 2008. Conference Presentation. Marketing Science Conference, Vancouver. Title: “An
      Empirical Analysis of Search Engine Advertising: Sponsored Search in Electronic Markets.”
25.   May 2008. Conference Presentation. International Industrial Organization Conference, Washington
      DC. Title: “An Empirical Analysis of Search Engine Advertising: Sponsored Search in Electronic
      Markets.”
26.   April 2008. Conference Presentation. NET Institute Conference, NYU. Title: “An Empirical Analysis
      of Search Engine Advertising: Sponsored Search in Electronic Markets.”
27.   February 2008. Conference Presentation. ACM WSDM Conference, Stanford University. Title:
      “An Empirical Analysis of Search Engine Advertising: Sponsored Search in Electronic Markets.”
28.   December 2007. Conference Presentation. International Conference on Information Systems
      (ICIS) Montreal. Title: “Estimating Menu Costs in Electronic Markets.”
29.   December 2007. Conference Presentation. Workshop on Information Systems and Economics
      (WISE), Montreal. Title: “Towards Empirically Modeling Consumer and Firm Behavior in
      Sponsored Search Advertising.”
30.   November 2007. Conference Presentation. Conference on Information Systems and Technology
      (CIST), Seattle. Title: “An Empirical Analysis of Search Engine Advertising: Sponsored Search in
      Electronic Markets.”
31.   November 2007. Conference Presentation. INFORMS, Seattle. Title: “Examining the
      Relationship Between Reviews and Sales: The Role of Reviewer Identify Disclosure in Electronic
      Markets.”
32.   August 2007. Conference Presentation. International Conference on Electronic Commerce
      (ICEC), Minnesota. Title: “Designing Novel Review Ranking Systems: Predicting Usefulness and
      Impact.”
33.   August 2007. Conference Presentation. International Conference on Electronic Commerce
      (ICEC), Minnesota. Title: “An Empirical Analyses of Paid Placement in Online Keyword
      Advertising.”
34.   May 2007. Conference Presentation. Statistical Challenges in E-Commerce. Title: “Designing
      Novel Review Ranking Systems on the Web: Combining Economics with Opinion Mining.”
35.   April 2007. Conference Presentation. NET Institute Conference, New York University. Title:“
      Geography and Ecommerce: Measuring Convenience, Selection and Price.”
36.   January 2007. Conference Presentation. DIMACS Workshop, Rutgers University. Title:
      “Designing Trusted Ranking Systems for Consumer Reviews: Combining Economics with Opinion
      Mining.”
37.   January 2007. Conference Presentation. International Conference on Decision Support Systems
      (ICDSS), IIM Kolkata, India. Title: “Designing Ranking Systems for Consumer Reviews: The
      Economic Impact of Customer Sentiment in Electronic Markets.”
38.   December 2006. Conference Presentation. International Symposium on Information Systems (ISIS),
      ISB, Hyderabad. Title: “Estimating Menu Costs in Electronic Markets.”
39.   December 2006. Conference Presentation. International Symposium on Information Systems (ISIS),
      ISB, Hyderabad. Title: “The Dimensions of Reputation in Electronic Markets.”
40.   December 2006. Conference Presentation. International Symposium on Information Systems (ISIS),
      ISB, Hyderabad. Title: “The Impact of Location on Consumer Use of Electronic Markets.”
41.   December 2006. Conference Presentation. Workshop on Information Technology and Systems
      (WITS), Milwaukee. Title: “Towards an Understanding of the Impact of Customer Sentiment on
      Product Sales and Review Quality.”
42.   December 2006. Conference Presentation. International Conference on Information Systems
      (ICIS), Milwaukee. Title: “The Impact of Location on Consumer Purchases in Electronic Markets.”
43.   December 2006. Conference Presentation. Workshop on Information Systems and Economics
      (WISE), Northwestern University, Evanston. Title: “Search Costs, Demand Structure and Long Tail
      in Electronic Markets: Theory and Evidence.”
44.   November 2006. Conference Presentation. INFORMS Annual Meeting, Pittsburgh. Title: “Impact




                                                                                                   25
         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 59 of 83
                 CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix A


      of Internet Referral Services on the Supply Chain.”
45.   November 2006. Conference Presentation. INFORMS Annual Meeting, Pittsburgh. Title:
      “Estimating Menu Costs in Electronic Markets.”
46.   November 2006. Conference Presentation. INFORMS Annual Meeting, Pittsburgh. Title: “The
      Impact of Location on Consumer Purchases in Electronic Markets.”
47.   November 2006. Conference Presentation. INFORMS Conference on Information Systems and
      Technology (CIST), Pittsburgh. Title: “Software Versioning and Quality Degradation? An
      Exploratory Study of the Evidence.”
48.   October 2006. Conference Presentation. ZEW Conference on ICT, Mannheim. Title:
      “Information Uncertainty in Electronic Markets: An Empirical Analysis of Trade Patterns
      and Adverse Selection.”
49.   June 2006. Conference Presentation. Workshop on Economics and Information Security
      (WEIS), Cambridge University. Title: “The Economic Impact of Regulatory Information
      Disclosure on Information Security Investments, Competition, and Social Welfare.”
50.   June 2006. Conference Presentation. INFORMS Marketing Science Conference, Pittsburgh.
      Title: “Personalized Pricing and Quality Design.”
51.   May 2006. Conference Presentation. Statistical Challenges in E-Commerce Research, University
      of Minnesota. Title: “The Dimensions of Reputation in Electronic Markets.”
52.   April 2006. Conference Presentation. International Industrial Organization Conference, Boston.
      Title: “Personalized Pricing and Quality Design.”
53.   April 2006. Conference Presentation. NET Institute Conference, New York University. Title:
      “Used Good Trade and Adverse Selection in Electronic Secondary Markets.”
54.   March 2006. Conference Presentation. Impact of Internet Referral Services on the Supply Chain.
      ISR Workshop, University of Michigan at Ann Arbor.
55.   February 2006. Conference Presentation. University of Florida. Title: “The Dimensions of
      Reputation in Electronic Markets.”
56.   December 2005. Conference Presentation. International Conference on Information Systems (ICIS),
      Las Vegas. Title: “Software Versioning and Quality Degradation? An Exploratory Study of the
      Evidence.”
57.   December 2005. Conference Presentation. Workshop on Information Systems and Economics
      (WISE), UC Irvine, California. Title: “Personalized Pricing and Quality Design.”
58.   November 2005. Conference Presentation. Workshop on CRM, New York University. Title:
      “A Competitive Analysis of Personalized Pricing and Quality Customization.”
59.   November 2005. Conference Presentation. INFORMS Annual Meeting, San Francisco, California.
      Title: “Pricing and Product Line Strategies for Software: Theory and Evidence.”
60.   November 2005. Conference Presentation. INFORMS Annual Meeting, San Francisco, California.
      Title: “Used Good Trade and Adverse Selection: A Cross-Country Comparison of Electronic
      Secondary Markets.”
61.   June 2005. Conference Presentation. Workshop on Economics of Information Security, Harvard
      University, Boston. Title: “Pricing Security Software.”
62.   May 2005. Conference Presentation. Statistical Challenges in ecommerce Research. Maryland.
      Title: “Pricing and Product Line Strategies for Consumer Software: Evidence from Amazon.”
63.   April 2005. Conference Presentation. International Industrial Organization Conference. Atlanta.
      Title: “The Economic Incentives for Sharing Security Information.”
64.   January 2005. Conference Presentation. Hawaiian International Conference on System Sciences.
      Hawaii. Title: “Effect of Electronic Secondary Markets on the Supply Chain.”
65.   December 2004. Conference Presentation. Workshop on Information Systems and Economics
      (WISE). University of Maryland at College Park. Title: “Impact of Secondary Electronic Markets on
      Information Goods Suppliers.”
66.   December 2003. Conference Presentation. International Conference on Information Systems (ICIS).
      Seattle, WA. Title: “Durable Goods Competition in the Presence of Secondary E-Marketplaces.”




                                                                                                   26
         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 60 of 83
                 CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix A


67.   December 2003. Conference Presentation. International Conference on Information Systems (ICIS).
      Seattle, WA. Title: “Internet Exchanges for Used Books: An Empirical Investigation into Welfare
      Implications and Policy Issues.”
68.   October 2003. Conference Presentation. International Conference on E-Commerce (ICEC).
      Pittsburgh, PA. Title: “Strategic Benefits of Internet Referral Services.”
69.   October 2003. Conference Presentation. Conference on Information Systems and Technology
      (CIST), Atlanta, GA. Title: “Dynamic Pricing: A Strategic Advantage for Electronic
      Retailers.”
70.   June 2003. Conference Presentation. Workshop on Economics of Information Security. University of
      Maryland at College Park. Title: “The Economic Incentives for Sharing Security Information.”
71.   December 2002. Conference Presentation. Workshop on Information Systems and Economics
      (WISE).Barcelona, Spain. Title: “Impact of Internet Referral Services on the Supply Chain.”
72.   December 2002. Conference Presentation. International Conference on Information Systems (ICIS).
      Barcelona, Spain. Title: “Dynamic Pricing: A Strategic Advantage for Internet Retailers”.
73.   November 2002. Conference Presentation. INFORMS Conference on Information Systems
      and Technology (CIST), San Jose. Title: “Impact of Referral Services on Channel Profits:
      Competition between Manufacturers and Info mediaries.”
74.   February 2004. Invited Speaker. University of California at Irvine. Title: “Impact of Internet Referral
      Services on the Supply Chain.”
75.   February 2004. Invited Speaker. Tulane University. Title: “Impact of Internet Referral Services on
      The Supply Chain.”
76.   February 2004. Invited Speaker. University of Connecticut. Title: “Impact of Internet Referral
      Services on the Supply Chain.”
77.   February 2004. Invited Speaker. New York University. Title: “Impact of Internet Referral
      Services on the Supply Chain.”
78.   January 2004. Invited Speaker. University of Alberta. Title: “Impact of Internet Referral Services
      on The Supply Chain.”
79.   May 2011. Plenary Panelist. India World Conference, New York. Title “India's IT Industry: The
      End of the Beginning”.
80.   May 2011. Invited Speaker. Rising Star Speaker Series, Case Western University. Cleveland.
      Title: “Designing Ranking Systems for Hotels on Travel Search Engines By Mining User-
      Generated and Crowd-Sourced Content.
81.   May 2011. Invited Speaker. MIT (Sloan Marketing), Boston. Title: “Designing Ranking Systems
      for Hotels on Travel Search Engines By Mining User-Generated and Crowd-Sourced Content.”
82.   April 2011. Invited Speaker. Columbia University (GSB Marketing), New York. Title:
      “Designing Ranking Systems for Hotels on Travel Search Engines By Mining User-Generated and
      Crowd-Sourced Content.”
83.   April 2011. Invited Speaker. Seoul National University, Seoul. Title: “Designing Ranking Systems
      For Hotels on Travel Search Engines By Mining User-Generated and Crowd-Sourced Content.”
84.   January 2011. Invited Speaker. MSI Young Scholar's Conference, Utah. Title: “Search and Social
      Media in the Digital Economy: A Research Agenda.”
85.   December 2010. Plenary Panelist. Workshop on Information Systems and Economics, Phoenix,
      Arizona. Title: “Whither WISE.”
86.   October 2010. Invited Speaker. University of Maryland, College Park. Title: “Designing
      Ranking Systems for Hotels on Travel Search Engines By Mining User-Generated and Crowd-
      Sourced Content”.
87.   October 2010. Invited Speaker. Distinguished Speaker Series, Georgia Tech, Atlanta, October.
      Title: Designing Ranking Systems for Hotels on Travel Search Engines By Mining User-Generated
      and Crowd- Sourced Content.
88.   September 2010. Plenary Panelist. Workshop on Interdisciplinary Studies in Information Security
      and Privacy, Abu Dhabi. Title: “Privacy Issues in Social Media and Ecommerce.”




                                                                                                        27
          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 61 of 83
                  CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix A


89.    September 2010. Invited Speaker. Harvard University (Economics), Boston. Title: “Designing
       Ranking Systems for Hotels on Travel Search Engines By Mining User-Generated and Crowd-
       Sourced Content.”
90.    September 2010. Invited Speaker. George Mason University, Washington DC. Title:
       “Designing Ranking Systems for Hotels on Travel Search Engines By Mining User-Generated and
       Crowd-Sourced Content.”
91.    July 2010. Invited Speaker. NBER IT Economics & Productivity Workshop, Boston. Title:
       “Estimating Demand in the Hotel Industry by Mining User-Generated and Crowd-Sourced
       Content.”
92.    July 2010. Invited Speaker. Stanford Institute of Theoretical Economics (SITE), Stanford
       University. Title: “A Dynamic Structural Model of User Learning in Mobile Media Content.”
93.    June 2010. Invited Speaker. Workshop on Digital Business Models, Paris. Title: “Estimating
       Demand in the Hotel Industry by Mining User-Generated and Crowd-Sourced Content.”
94.    June 2010, Plenary Speech. L2 Mobile Commerce Clinic at NYU Stern. Title: “Mobile Trends,
       Consumers, and Social Media.”
95.    April 2010. Invited Speaker. Temple University. Title: “Estimating Demand in the Hotel Industry
       by Mining User-Generated and Crowd-Sourced Content.
96.    February 2010. Invited Tutorial. Carlson School. University of Minnesota. Title: “Structural
       Econometric Modeling: Static and Dynamic Models”.
97.    February 2010. Invited Speaker. University of Minnesota. Title: “Estimating Demand in the
       Hotel Industry by Mining User-Generated and Crowd-Sourced Content.”
98.    September 2009. Invited Speaker. Internet Economics Conference, Stanford University. Title:
       “User Content Generation and Usage Behavior in Multi-Media Settings: A Dynamic Structural
       Model of Learning.”
99.    April 2009. Invited Speaker. Columbia University. Title: “Combining Text mining with
       Econometrics: Monetization of User-Generated Content and Online Advertising.”
100.   April 2009. Invited Speaker. Microsoft Research, Boston. Title: “Search Engine Advertising:
       Sponsored Search, Organic Search, and User-Generated Content in Electronic Markets.”
101.   November 2008. Invited Speaker. Speaker on the Square Series, NYU. Title: “User Generated
       Content, Panel on Technology in the Digital Age.”
102.   October 2008. Invited Speaker. McGill University. Title: “Search Engine Advertising: Sponsored
       Search, Organic Search, and User-Generated Content in Electronic Markets.”
103.   May 2008. Invited Speaker. University of Washington, Seattle. Title “Search Engine
       Advertising: Sponsored Search, Organic Search, and User-Generated Content in Electronic
       Markets.”
104.   March 2008. Invited Speaker. IBM Research. Mining User-Generated Content Using
       Econometrics: A Case Study on Reputation Systems.
105.   February 2008. Invited Speaker. Yahoo Research. Mining User-Generated Content Using
       Econometrics: A Case Study on Reputation Systems.
106.   February 2008. Invited Speaker. Marketing Science Institute. Title: “An Empirical Analysis of
       Search Engine Advertising: Sponsored Search in Electronic Markets.”
107.   November 2007. Invited Speaker. University of Minnesota, Minneapolis. Title: “The
       Dimensions Of Reputation in Electronic Markets.”
108.   June 2007. Invited Speaker. City University of Hong Kong. Title: “The Dimensions of Reputation
       In Electronic Markets.”
109.   June 2007. Invited Speaker. Hong Kong University of Science and Technology. Title: “The
       Dimensions of Reputation in Electronic Markets.”
110.   June 2007. Invited Speaker. Nanyang Business School, Singapore. Title: “The Dimensions of
       Reputation in Electronic Markets.”
111.   June 2007. Invited Speaker. Singapore Management University. Title: “The Dimensions of
       Reputation in Electronic Markets.”



                                                                                                 28
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
        Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 62 of 83
                   CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix A


112.   June 2007. Invited Speaker. National University of Singapore. Title: “The Dimensions of
       Reputation in Electronic Markets.”
113.   June 2007. Invited Speaker. Conference on Operational Excellence in Retailing. Harvard
       University (HBS). Title: “Internet Exchanges for Used Books: An Empirical Analysis of Product
       Cannibalization and Welfare Implications.”
114.   June 2007. Invited Speaker. Triennial Invitational Choice Symposium, Wharton School.
       Personalized Pricing and Quality Design.
115.   February 2007. Invited Speaker. University of Texas at Austin. Title: “Geography and
       Ecommerce: Measuring Convenience, Selection and Price.”
116.   January 2007. Invited Speaker. University of Florida. Title: “Geography and
       Ecommerce: Measuring Convenience, Selection and Price.”
117.   November 2006. Invited Speaker. Moore School of Business, University of South Carolina.
       Geography and Ecommerce: Measuring Convenience, Selection, and Price.
118.   November 2006. Invited Speaker. Marketing Lunchtime Seminar, NYU Stern School of Business.
       Title: “Geography and Ecommerce: Measuring Convenience, Selection, and Price.”
119.   June 2006. Invited Speaker. Conference on Operational Excellence in Retailing. Wharton School.
       Title: “The Impact of Location on Consumer Purchases in Electronic Markets.”
120.   April 2006. Invited Speaker. Drexel University. Title: “Personalized Pricing and Quality Design.”
121.   January 2006. Invited Speaker. Ohio State University. Title: “Internet Exchanges for Used
       Books: An Empirical Analysis of Product Cannibalization and Welfare Implications.”
122.   February 2004: Invited Speaker. University of Southern California. Title: “Impact of Internet
       Referral Services on the Supply Chain.”
123.   February 2004. Invited Speaker. University of Arizona. Title: “Impact of Internet Referral
       Services on the Supply Chain.”
124.   February 2004. Invited Speaker. University of Maryland at College Park. Title: “Impact of
       Internet Referral Services on the Supply Chain.”
125.   February 2004. Invited Speaker. University of California at Irvine. Title: “Impact of Internet
       Referral Services on the Supply Chain.”
126.   February 2004. Invited Speaker. Tulane University. Title: “Impact of Internet Referral Services on the
       Supply Chain.”
127.   February 2004. Invited Speaker. University of Connecticut. Title: “Impact of Internet Referral
       Services on the Supply Chain.”
128.   February 2004. Invited Speaker. New York University. Title: “Impact of Internet Referral
       Services on the Supply Chain.”
129.   January 2004. Invited Speaker. University of Alberta. Title: “Impact of Internet Referral Services on
       the Supply Chain.”


 TEACHING
   MBA course: Digital Marketing Analytics, NYU Fall 2017. (Instructor Rating: 6.8/7)
   MBA course: Digital Marketing Analytics, NYU Summer 2017. (Instructor Rating: 6.7/7)
   MSBA course: Digital Marketing Analytics, NYU Summer 2016. (Instructor Rating: 6.6/7)
   EMBA: Digital Marketing Analytics, NYU Spring 2017. (Instructor Rating: 6.8/7)
   UG Course: Social Media and Digital Marketing Analytics, NYU Fall 2016. (Instructor Rating: 6.7/7)
   MBA course: Digital Marketing Analytics, NYU Fall 2016. (Instructor Rating: 6.8/7)
   Executive Education: Leveraging Social Media and Digital Marketing, Spring 2016. (Instructor Rating:
     6.5/7)
   MBA course: Digital Marketing Analytics, NYU Summer 2016. (Instructor Rating: 6.6/7)
   MSBA course: Digital Marketing Analytics, NYU Summer 2016. (Instructor Rating: 6.4/7)



                                                                                                         29
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
        Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 63 of 83
                   CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix A


   EMBA: Digital Marketing Analytics, NYU Spring 2016. (Instructor Rating: 6.6/7)
   UG Course: Social Media and Digital Marketing Analytics, NYU Fall 2015. (Instructor Rating: 6.7/7)
   MBA course: Digital Marketing Analytics, NYU Summer 2015. (Instructor Rating: 6.6/7)
   Executive Education: Leveraging Social Media and Digital Marketing, Spring 2015. (Instructor Rating:
     6.5/7)
   TRIUM Global MBA course: Social Media and Digital Marketing Analytics, NYU Fall 2015.
    (Instructor Rating: 4.5/5)
   MSBA course: Digital Marketing Analytics, NYU Summer 2015. (Instructor Rating: 6.6/7)
   EMBA: Social Media and Digital Marketing Analytics, NYU Spring 2015. (Instructor Rating: 6.4/7)
   UG Course: Social Media and Digital Marketing Analytics, NYU Fall 2014. (Instructor Rating: 6.8/7)
   TRIUM Global MBA course: Social Media and Digital Marketing Analytics, NYU Fall 2014.
    (Instructor Rating: 4.5/5)
   MSBA course: Digital Marketing Analytics, NYU Summer 2014. (Instructor Rating: 6.9/7)
   MBA course: Digital Marketing Analytics, NYU Summer 2014. (Instructor Rating: 6.3/7)
   Executive Education: Leveraging Social Media and Digital Marketing, Spring 2014. (Instructor Rating:
     6.9/7)
   Executive Education: Leveraging Social Media and Digital Marketing, Fall 2013. (Instructor Rating:
     6.7/7)
   EMBA: Social Media and Digital Marketing Analytics, NYU Spring 2014. (Instructor Rating: 6.85/7)
   UG Course: Social Media and Digital Marketing Analytics, NYU Fall 2013. (Instructor Rating: 6.7/7)
   MSBA course: Social Media and Digital Marketing Analytics, NYU Fall 2013. (Instructor Rating: 6.8/7)
   TRIUM Global MBA course: Social Media and Digital Marketing Analytics, NYU Fall
    2013. (Instructor Rating: 3.9/5)
   MBA course: Social Media and Digital Marketing Analytics, NYU Summer 2013. (Instructor Rating:
    6.5/7)
   Executive Education: Leveraging Social Media and Digital Marketing, Spring 2013. (Instructor Rating:
    6.0/7)
   MBA course: Social Media and Digital Marketing Analytics, NYU Fall 2012. (Instructor Rating: 6.0/7)
   UG Course: Social Media and Digital Marketing Analytics, NYU Fall 2012. (Instructor Rating: 6.2/7)
   UG Course: IT in Business & Society: UG Core, NYU Fall 2010. (Instructor Ratings: 6.5/7, 6.6/7)
   UG Course: Electronic Commerce and Social Media: UG Elective, NYU Fall 2009. (Instructor Rating:
    6.0/7)
   UG Course: IT in Business & Society: UG Core, NYU Fall 2008. (Instructor Ratings: 6.6/7, 6.7/7)
   UG Course: Electronic Commerce: UG Elective, NYU Fall 2008. (Instructor Rating: 6.6/7)
   UG Course: IT in Business & Society: UG Core, NYU Fall 2007. (Instructor Ratings: 6.6/7, 6.7/7)
   UG Course: Electronic Commerce: UG Elective, NYU Fall 2007. (Instructor Rating: 6.8/7)
   UG Course: IT in Business & Society: UG Core, NYU Fall 2006. (Instructor Ratings: 6.8/7, 7/7)
   UG Course: Electronic Commerce: UG Elective, NYU Fall 2006. (Instructor Rating: 6.7/7)
   UG Course: IT in Business & Society: UG Core, NYU Fall 2005. (Instructor Ratings: 6.6/7, 6.8/7, 6.6/7)
   UG Course: IT in Business & Society: UG Core, NYU, Fall 2004. (Instructor Ratings: 6.2/7, 6.3/7)
   UG Course: MIS, CMU, Summer 2003. (Instructor Rating: 5/5).




                                                                                                     30
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
        Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 64 of 83
                   CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix A


PROFESSIONAL SERVICE (JOURNALS)
   Senior Editor – Information Systems Research (September 2012 – )
   Associate Editor – Management Science (Jan 2009 – Present)
   Associate Editor – Management Science Special Issue on Business Analytics (August 2012 – Present)
   Associate Editor (Ad Hoc) – Management Science (2008 – 2009)
   Associate Editor – Information Systems Research (Jan 2009 –December 2012)
   Associate Editor (Ad Hoc) – MIS Quarterly (2010 – Present)
   Associate Editor – MIS Quarterly, Special Issue on “Perspectives on Trust in Information Systems,”
    2009.
   Editorial Board – Information Systems Research, Special Issue on “Digital Systems & Competition”,
    2008.
   Reviewer – American Economic Review, Decision Support Systems, Economic Theory, Electronic
    Commerce Research and Applications, IEEE Transactions on Knowledge and Data Engineering,
    International Journal of Electronic Commerce, Information Systems Research, International Journal of
    Industrial Organization, Journal of Economics and Management Strategy, Journal of Industrial
    Economics, Journal of Management Information Systems, Management Science (Information Systems),
    Management Science (Marketing), Marketing Science, Journal of Marketing Research, MIS Quarterly,
    Operations Research Letters, Production and Operations Management.
   Panel Member – Hong Kong Research Grants Council. (2014 – )




PROFESSIONAL SERVICE (CONFERENCES & WORKSHOPS)
   WISE Co-Chair – Workshop on Information Systems and Economics (WISE), 2017, Seoul,
    December.
   Track co-Chair – E-Business and Mobile, International Conference on Information Systems (ICIS)
    2016, Dublin.
   Conference Co-Chair – Workshop on Information Systems and Economics (WISE), 2014,
    Auckland, December.
   Track co-Chair – Economics of Information Systems, International Conference on Information Systems
    (ICIS) 2012, Orlando.
   Senior Program Committee – ACM Electronic Commerce Conference 2012, Spain, June.
   Senior Program Committee – ACM Electronic Commerce Conference 2011, San Jose, June.
   Program Committee – INFORMS Conference on Information Systems and Technology (CIST) 2012,
    October.
   Program Committee – INFORMS Conference on Information Systems and Technology (CIST) 2010,
    Austin, November.
   Program Committee - The First International Workshop on Opinion Mining for Business Intelligence
    (OMBI 2010), Toronto, August.
   Program Committee - Workshop on Social Media Analytics (SOMA 2010), Washington DC, July
   Program Committee – ACM Electronic Commerce Conference 2010, Boston, June




                                                                                                    31
          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 65 of 83
                  CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix A


   Conference Co-Chair – INFORMS Conference on Information Systems and Technology (CIST), 2009,
    San Diego, October.
   Conference Co-Chair – Workshop on Information Systems and Economics (WISE), 2008, Paris,
    December.
   Conference Co-Organizer – First New York Computer Science and Economics Day (NYCE Day), 2008,
    September.
   Steering Committee Member - Second New York Computer Science and Economics Day (NYCE
    Day), 2009, November.
   Conference Co-Chair – Fourth Symposium on Statistical Challenges in Ecommerce Research (SCECR)
    2008, NY, May.
   Track Chair – Pacific Asia Conference on Information Systems (PACIS) 2009, India, July (Ecommerce
    Track).
   Track Chair – Pacific Asia Conference on Information Systems (PACIS) 2008, China, July (Economics
    of Information Systems Track).
   Associate Editor – International Conference on Information Systems (ICIS) 2009, Phoenix, December
    (Economics of Information Systems Track).
   Associate Editor – International Conference on Information Systems (ICIS) 2008, Paris, December
    (Economics of Information Systems Track).
   Associate Editor–International Conference on Information Systems (ICIS) 2007, Montreal, December
    (Web-Based Information Systems Track).
   Associate Editor–International Conference on Information Systems (ICIS) 2007, Montreal, December
    (Economics and Business Value of Information Systems Track).
   Program Committee – ACM Electronic Commerce Conference 2009, Stanford, June.
   Program Committee – World Wide Web Conference 2009 (WWW), Spain, May.
   Program Committee – World Wide Web Conference 2008 (WWW), Beijing, May (Social Networks and
    Web 2.0 Track and Internet Monetization Track)
   Program Committee – International Conference on Web Search and Data Mining (WSDM) 2008,
    Stanford University, February.
   Program Committee–Workshop on Interdisciplinary Studies in Security and Privacy, 2008 (WISSP),
    NYU-Polytechnic, September.
   Program Committee–International Conference on Electronic Commerce 2007 (ICEC), Minnesota,
    August.
   Program Committee–Workshop on Economics of Information Security 2007 (WEIS), Pittsburgh, June.
   Program Committee – INFORMS Conference on Information Systems and Technology (CIST) 2007,
    Seattle, November.
   Program Committee – ACM Electronic Commerce Conference 2007, San Diego, June.
   Program Committee–International Conference on Decision Support Systems 2007, Kolkata, January
   Program Committee–International Symposium of Information Systems 2006, Hyderabad, December
   Associate Editor–International Conference on Information Systems 2006 (ICIS), Milwaukee,
    December (Economics of Information Systems Track).
   Associate Editor–International Conference on Information Systems 2006 (ICIS), Milwaukee,
    December (General Track).
   Program Committee–INFORMS Conference on Information Systems and Technology 2006 (CIST),




                                                                                                 32
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
          Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 66 of 83
                     CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix A


      Pittsburgh, November 2006.
     Program Committee–INFORMS Conference on Information Systems and Technology 2005 (CIST),
      San Francisco, November 2005.
     Session Chair – CIST 2008, WEIS 2007, June, Pittsburgh, ICDSS 2007, Kolkata, January, INFORMS
      2006, (ISR Sponsored Cluster), Pittsburgh, November, INFORMS (IS Economics Cluster) 2005, San
      Francisco, November, INFORMS CIST 2005, San Francisco, November.
     Discussant – Workshop in Information Systems and Economics 2011 (Shanghai), Workshop in
      Information Systems and Economics 2010 (St. Louis), Workshop in Information Systems and
      Economics 2009 (Phoenix), International Industrial Organization Conference 2008 (Washington
      DC), International Conference on Information Systems 2007(Montreal), ZEW Workshop on ICT
      2006 (Germany), Workshop in Information Systems and Economics 2006 (Evanston), Statistical
      Challenges in Electronic Commerce 2006 (Minneapolis), International Industrial Organization
      Conference 2006 (Boston), International Industrial Organization Conference 2005 (Atlanta),
      Workshop in Information Systems and Economics 2005 (Irvine).



7-
     UNIVERSITY SERVICE
     Academic Director, Masters in Business Analytics 2017 – Present
     Capstone Co-Director, Masters in Business Analytics 2016 – Present
     IOMS Core Curriculum Review Committee 2017 – Present
     MBA Core Curriculum Review Committee 2016
     MSBA Curriculum Review Committee, 2015 – 2016
     External Review Committee, OPIM Department, Wharton School, 2015.
     IOMS Executive Committee, 2013 – Present
     Stern Dean’s Faculty Advisory Committee, 2012 – Present
     Stern MBA Launch Committee, 2011– Present
     NYU Stern-Poly Collaboration Taskforce Committee, 2011
     Stern Doctoral Program Review Committee, 2010
     Stern Research Resources Committee, New York University, 2010 –
     Track Director for Interactive Marketing, CeDER, NYU Stern, 2009–2010.
     Panel Judge in India Leadership Exchange Program Competition, 2009.
     AACSB Review Junior Faculty Team, Stern School, 2009.
     IS faculty member, Stern Undergraduate Honors Program, 2006 – Present.
     Ph.D. Committee, IOMS Department, Stern School, 2005 – 2006, 2009–.
     Coordinator, Information Systems Research Seminar series, Stern School, 2005 – 2007.
     Stern School Team India Committee under Dean Kim Corfman, 2008 –2009.
     Panelist on “Life and Lifestyle for Untenured Faculty Members,” New Faculty Orientation at Stern
      School, New York University 2006, 2007, 2008.
     Promotion & Tenure Review Committee, IOMS Department, Stern School, 2006.
     Strategic Planning Meeting, Stern School, 2006.
     Faculty Recruitment Committee, IOMS Department, Stern School, 2005 – 2006.
     Panelist on “Effective Teaching Strategies”, New Faculty Orientation at NYU Stern, 2005.
     Doctoral Student Committee, Carnegie Mellon University, 2002–2004.




                                                                                                         33
         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 67 of 83
                 CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix A




POST-DOCTORAL STUDENT SUPERVISION
1. Dr. Sang-Pil Han (Post Doctoral Advisor, NYU, 2008–2011 (Now Assistant Professor at Arizona State
   University)
2. Dr. Sung-Hyuk Park (Post Doctoral Advisor, NYU, 2012– 2014) (Now CTO, YelloMobile)
3. Dr. Dominik Molitor (Post Doctoral Advisor), NYU, 2015 – 2016 (Now Assistant Professor at
   Fordham University)




DOCTORAL STUDENT SUPERVISION

1. Shunyuan Zhang – Tepper School, Carnegie Mellon University (Thesis Committee member).
2. Vilma Todri – Stern School, IOMS Department (Chair), (Assistant Professor at Emory University)
3. Panos Adamopolous - Stern School, IOMS Department (Thesis Committee Member), (Assistant
    Professor at Emory University)
4. Xuan Ye – Stern School, IOMS Department (Thesis Committee Member), (Assistant Professor at
    Boston College)
5. Yuqian Xu – Stern School, IOMS Department (Thesis Committee Member), (Assistant Professor at
    University of Illinois at Urbana Champaign)
6. Jason Chan – Stern School, IOMS Department (Chair), (Assistant Professor at Carlson
    School, University of Minnesota from Fall 2014)
7. Beibei Li – Stern School, IOMS Department (co-Chair), (Assistant Professor at Carnegie Mellon
    University since Fall 2012)
8. Gordon Burtch – Fox School of Business, Temple University (co-Advisor), (Assistant Professor at
    Carlson School, University of Minnesota from Fall 2013)
9. Yan Huang – Heinz College, Carnegie Mellon University (Thesis Committee member), (Assistant
    Professor at Ross School, University of Michigan from Fall 2013)
10. Ke-Wei Huang – Stern School, IOMS Department (Thesis Committee member), Graduated 2007 (now
    Assistant Professor at National University of Singapore)
11. Zheyin (Jane) Gu – Stern School, Marketing Department (Thesis Committee member), Graduated
    2008 (now Assistant Professor at SUNY Albany)
12. Rong Zheng – Stern School, IOMS Department (Thesis Committee member), Graduated 2009 (now
    Assistant Professor at Hong Kong University of Science and Technology)
13. Manuel Arriaga – Stern School, IOMS Department (Thesis Committee member), Graduated 2011 (now
    Assistant Professor at Cambridge University)
14. Nikolay Archak –Stern School, IOMS Department (Thesis Committee member), Graduated 2012 (Six
    Sigma)
15. Sanghee Bae – 6th year Student, Stern School, Marketing Department (Thesis Committee member)
16. Mingdi Xin – Stern School, IOMS Department (Proposal Committee member), Graduated 2009 (now
    Assistant Professor at University of California at Irvine)
17. Akhmed Umyarov – Stern School, IOMS Department (Proposal Committee member), Graduated
    2010 (now Assistant Professor at University of Minnesota)




                                                                                                  34
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
        Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 68 of 83
                   CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix A


18.   Zubin Jelveh – 6th year Student, NYU Poly
19.   Wally Wang – 2nd year Student, Stern School, IOMS Department.
20.   Carlos Fernandez – 3rd year Student, Stern School, IOMS Department
21.   Chenshuo Sun – 2nd year Student, Stern School, IOMS Department
22.   Prasanna Parasurama – 1st year Student, Stern School, IOMS Department


UNDERGRADUATE STUDENT SUPERVISION
1.    Prita Kumar – Stern School (Undergraduate Honors Thesis Advisor)
2.    Rohan Deshpande – Stern School (Undergraduate Project Advisor)
3.    Pratik Mehta – Stern School (Undergraduate Honors Thesis Advisor)
4.    Aileen Chua – Stern School (Undergraduate Honors Thesis Advisor)
5.    Eliott Finch – Stern School (Undergraduate Honors Thesis Advisor)


PROFESSIONAL M EMBERSHIPS
    Research Council Member: Wharton Customer Analytics Institute (2011 – Present).
    Advisory Board Member: Big Data and Mobile Analytics Center, Fox School of Business, Temple
     University.
    Faculty Affiliate: Marketing Science Institute (2008 – Present)
    Member: Association of Information Systems (AIS), Information Systems Society (ISS),
     INFORMS, Marketing Science Society, American Economic Association (AEA).




                                                                                                   35
         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 69 of 83
                 CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix A


CONSULTING
Alibaba, Apple, Bank of Khartoum. Berkeley Corporation, CBS, China Trust Commercial Bank, Dataxu,
DFS Group, Facebook, HCL-Hewlett Packard, HR Ratings Mexico, IBM, Lucidity, Marico, NBC Universal,
OneVest, Samsung, Snapchat, ZeroWeb, 1-800-Contacts.


INDUSTRY POSITIONS
2017 – Present        Affiliated Scientific Expert, Analysis Group
2014 – Present        Affiliated Scientific Expert, Cornerstone Research
2013 – 2017           Chief Data Scientist, 3TI China
2014 –2018            Advisor, OneVest
2018 – Present        Advisor, Lucidity
2018 – Present        Advisor, Adrealm
2018 – Present        Advisor, ZeroWeb
2018 – Present        Advisor, Tamoco
2017 – Present        Advisor, Leverage Edu
2017 – Present        Advisor, Ibus Networks
2017 – Present        Advisor, EywaMedia
1999 – 2000           Senior Consultant, E-Business Division, IBM.
1998 –1999            Business Development Manager, HCL-Hewlett Packard.
1997                  Management Trainee, Glaxo SmithKline Beecham.




                                                                                              36
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
        Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 70 of 83
                   CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix A


    SELECTED PRESS COVERAGE & OPINION PIECES
    CNBC, January 2019
    The Quartz, January 2018
    Forbes, December 2018
    Science Daily, November 2018
    Market Watch, November 2018
    CNN, September 2018
    CNBC, September 2018
    Fox 4KC, September 2018
    The Quartz, September 2018
    Consumer Affairs, September 2018
    NPR Marketplace, September 2018
    The Quartz, August 2018
    CNBC TV, June 2018
    NASDAQ TV, June 2018
    CNBCTV, June 2018
    The Wall Street Journal, June 2018
    AdAge India, May 2018
    Harvard Business Review, May 2018
    AdWeek, May 2018
    The Economic Times, April 2018
    The Quartz, April 2018
    The Economic Times, April 2018
    INC, March 2018
    The Quartz, March 2018
    The Quartz, February 2018
    The Washington Post, January 2018
    Voice of America, January 2018
    Associated Press, January 2018
    The Economic Times, January 2018
    The Quartz, January 2018
    The Entrepreneur, December 2017
    US News, December 2017
    The Quartz, December 2017
    DBR Korea, December 2017
    Hankyung Korea, December 2017
    MarketWatch, November 2017
    mHealthIntelligence, November 2017
    The Quartz, October 2017
    Engadget, September 2017
    NBC News, August 2017



                                                                             37
          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 71 of 83
                  CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix A


   Business Insider, August 2017
   The Globe and Mail, July 2017
   Bloomberg View, June 2017
   The Economic Times, June 2017
   MarketWatch, June 2017
   The Economic Times, May 2017
   The Quartz, May 2017
   CNBC, April 2017
   ReCode, April 2017
   The Economic Times, April 2017
   Ad Exchanger, April 2017
   The Quartz, March 2017
   NPR Marketplace, January 2017
   The Quartz, January 2017
   Knowledge at Wharton, January 2017
   Market Watch, December 2016
   The Quartz, December 2016
   The Street, December 2016
   NBC News, November 2016
   Knowledge at Wharton, November 2016
   WIRED, November 2016
   San Francisco Chronicle, October 2016
   CKGSB Knowledge, October 2016
   ABC News, October 2016
   WIRED, October 2016
   The New York Post, September 2016
   NPR Marketplace, September 2016
   NPR Marketplace, July 2016
   The Quartz, July 2016
   The Quartz, May 2016
   The Quartz, April 2016
   CNBC, March 2016
   OZY, March 2016
   The Daily Mail, February 2016
   OZY, February 2016
   Business Because, December 2015
   Investors’ Business Daily, November 2016.
   OZY, November 2015
   NDTV, September 2015
   The Entrepreneur, August 2015



                                                                            38
          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 72 of 83
                  CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix A


   The Conversation, August 2015
   Business Because, July 2015
   The New York Times, June 2015
   Business Because, May 2015
   The Economist, May 2015
   BBC World News, March 2015
   The Financial Times, March 2015
   USA Today, February 2015
   Washington Post, February 2015
   The Economist, January 2015.
   National Public Radio, January 2015.
   Newsweek, January 2015.
   The Guardian January 2015.
   The Toronto Sun, January 2015.
   Bloomberg Media, January 2015.
   The Economic Times January 2015.
   The Business Standard, January 2015.
   The Economic Times December 2014.
   USA Today, December 2014.
   OZ, December 2014.
   Bloomberg Media, October 2014.
   LA Times, October 2014.
   Business Week, September 2014.
   The Wall Street Journal, September 2014.
   MBAPrograms, June 2014
   The Programmatic Mind, June 2014.
   USA Today, May 2014.
   Ecommerce Times, March 2014.
   Bloomberg TV, March 2014.
   Time, March 2014.
   National Review Online, March 2014.
   Business2Community, March 2014.
   Business Week Poets and Quants, February 2014.
   Mobile Marketer, November 2013.
   Ecommerce Times, November 2013
   National Public Radio. October 2013.
   Ecommerce Times, October 2013
   Xinhua. October 2013.
   Time, September 2013
   PC World, September 2013.
   BusinessWeek, July 2013.
   Fox Business, July 2013.
   Wired, June 2013.
   Forbes, June 2013.
   MIT Technology Review, April 2013.
   LA Times, April 2013.



                                                                            39
          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 73 of 83
                  CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix A


   Washington Post, February
   TechNewsWorld, January 2013.
   National Public Radio, January 2013.
   US News, November 2012.
   CNBC, October 2012.
   Ecommerce Times, October 2012.
   Daily Finance, September 2012.
   Knowledge @ Wharton, September 2012.
   SmartMoney, August 2012.
   NewYork DailyNews, July 2012.
   NBC, May 2012.
   MSNBC, May 2012.
   Ignites, Financial Times, May 2012.
   MSNBC, May 2012.
   Knowledge @ Wharton, May 2012.
   Xinhua, China Daily, May 2012.
   National Public Radio, May 2012.
   Washington Post, April 2012.
   Forbes, April 2012.
   Wall Street Journal - Mint, April 2012.
   Forbes, February 2012.
   NYU Stern Op-Ed, February 2012
   Knowledge @ Wharton, November 2011.
   BBC News, November 2011.
   NYU Stern Op-Ed, October 2011.
   Financial Times, October 2011.
   Slate, May 2011.
   Harvard Business Review, May 2011.
   Freakonomics, April 2011.
   Forbes, March 2011
   Bloomberg Business Week, March 2011.
   The New York Times, March 2011.
   MTV, August 2010.
   Webpronews, December 2009.
   Forbes, May 2009.
   The New York Times, September 2005.
   The New York Times, July 2005.




                                                                            40
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
        Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 74 of 83
                   CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix A


                              Expert Depositions and Testimony
1. Deposition of Anindya Ghose, in In re Facebook, Inc., IPO Securities and Derivative Litigation, on behalf
   of Facebook, Inc. and the individual defendants, United States District Court, Southern District of New
   York, Case No. 1:12-md-02389 (April 30, 2015).

2. Deposition of Anindya Ghose, in re Appraisal of AOL Inc., on behalf of Petitioners, Court of Chancery
   of the State of Delaware, Consolidated C.A. No. 11204-VCG (February 14, 2017).

3. Deposition of Anindya Ghose, in In re Facebook, Inc., IPO Securities and Derivative Litigation, on behalf
   of Facebook, Inc. and the individual defendants, United States District Court, Southern District of New
   York, Case No. 1:12-md-02389 (February 22, 2017).

4. Trial Testimony of Anindya Ghose, in re Appraisal of AOL Inc., on behalf of Petitioners, Court of
   Chancery of the State of Delaware, Consolidated C.A. No. 11204-VCG (March 7, 2017).

5. Deposition of Anindya Ghose, in 1-800 Contacts vs. Federal Trade Commission litigation, on behalf of
   1-800-Contacts and the defendants, Docket No. 9372 (March 14, 2017).

6. Trial Testimony of Anindya Ghose, in the matter of determination of rates and terms for making and
   distributing phonorecords (phonorecords III) Docket No. 16-CRB-0003-PR (2018-2022) on behalf of
   Apple, Inc. (March 23, 2017).

7. Trial Testimony of Anindya Ghose, in In the matter of determination of rates and terms for making and
   distributing phonorecords (phonorecords III) Docket No. 16-CRB-0003-PR (2018-2022) on behalf of
   Apple, Inc. (April 12, 2017).

8. Trial Testimony of Anindya Ghose, in 1-800 Contacts vs. Federal Trade Commission litigation, on
   behalf of 1-800-Contacts and the defendants, Docket No. FTC-9372 (May 10, 2017).

9. Deposition of Anindya Ghose, in Snapchat, Inc. vs. Vaporstream litigation, on behalf of Snapchat and
   the defendants, Case No. 2:17-cv-220 (June 6, 2018).

10. Deposition of Anindya Ghose, in Fuse Chicken LLC vs. Amazon.com litigation, on behalf of Fuse
    Chicken, Case No. 5:17-cv-01538 (January 14, 2019).




                                                                                                       41
                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                 Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 75 of 83
                            CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix B


                                            Documents Considered List
Document Title, Bates Numbers                                                                             Document Date

Legal Pleadings
Answer to the Complaint and Counterclaim, Social Technologies LLC v. Apple Inc.                           October 22, 2018
Complaint, Social Technologies LLC v. Apple Inc.                                                          September 27, 2018
Opposition to Plaintiff’s Motion for Preliminary Injunction, Social Technologies LLC v. Apple Inc., and   October 19, 2018
all associated exhibits
Order Denying Motion for Preliminary Injunction, Social Technologies LLC v. Apple Inc.                    November 6, 2018
Plaintiff Social Technologies LLC’s Answer to Defendant Apple Inc.’s Counterclaims, Social                November 13, 2018
Technologies LLC v. Apple Inc.
Plaintiff’s Notice of Motion and Motion for Preliminary Injunction; Memorandum of Law in Support,         September 28, 2018
Social Technologies LLC v. Apple Inc., and all associated exhibits
Plaintiff’s Reply to Defendant’s Opposition and in Further Support of Its Motion for Preliminary          October 26, 2018
Injunction, Social Technologies LLC v. Apple Inc., and all associated exhibits

Declarations
Declaration of Diana M. Torres, and all associated exhibits                                               October 19, 2018
Declaration of Kurt Knight, and all associated exhibits                                                   October 19, 2018
Declaration of Michael Jaynes, and all associated exhibits                                                October 19, 2018
Declaration of Peter Dee, and all associated exhibits                                                     September 28, 2018
Declaration of Peter Dee in Reply, and all associated exhibits                                            October 26, 2018
Declaration of Samuel Bonet, and all associated exhibits                                                  September 28, 2018
Declaration of Thomas La Perle, and all associated exhibits, SocialTech_0000233–8                         October 2, 2018
Declaration of Thomas La Perle, and all associated exhibits                                               October 19, 2018

Depositions
Deposition of Lucky Bunny Pursuant to FRCP 30(b)(6), and all associated exhibits                          June 8, 2019
Deposition of Christopher Anthony, and all associated exhibits                                            June 25, 2019
Deposition of Kurt Knight, and all associated exhibits                                                    June 21, 2019
Deposition of Michael Jaynes, and all associated exhibits                                                 June 20, 2019
Deposition of Stoney Gamble, and all associated exhibits                                                  June 27, 2019
Deposition of Thomas Ross La Perle, and all associated exhibits                                           June 18, 2019

Academic Literature

Alicia Barroso and Gerard Llobet, “Advertising and Consumer Awareness of New, Differentiated              2012
Products,” Journal of Marketing Research 49, pp. 773–792
Anita Elberse and Jeroen Verleun, “The Economic Value of Celebrity Endorsements,” Journal of              2012
Advertising Research 52, no. 2, pp. 149–165



                                                                                                                          1
                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 76 of 83
                           CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix B

Document Title, Bates Numbers                                                                            Document Date
Beth L. Fossen and David A. Schweidel, “Measuring the Impact of Product Placement with Brand-            2019
Related Social Media Conversations and Website Traffic,” Marketing Science 38, no. 3, pp. 481–499
C. Robert Clark et al., “The Effect of Advertising on Brand Awareness and Perceived Quality: An          2009
Empirical Investigation Using Panel Data,” Quantitative Marketing and Economics 7, pp. 207–236
Christine Köhler et al., “A Meta-Analysis of Marketing Communication Carryover Effects,” Journal of      2017
Marketing Research 54, pp. 990–1008
Craig L. Garthwaite, “Demand Spillovers, Combative Advertising, and Celebrity Endorsements,”             2014
American Economic Journal: Applied Economics 6, no. 2, pp. 76–104
Elmira Djafarova and Chloe Rushworth, “Exploring the credibility of online celebrities’ Instagram        2017
profiles in influencing the purchase decisions of young female users,” Computers in Human Behavior
68, pp. 1–7
Ernst C. Osinga et al., “Early Marketing Matters: A Time-Varying Parameter Approach to Persistence       2010
Modeling,” Journal of Marketing Research 47, no. 1, pp. 173–185
Eytan Bakshy et al., “Everyone’s an Influencer: Quantifying Influence on Twitter,” Proceedings of the    2011
Fourth ACM International Conference on Web Search and Data Mining
Eytan Bakshy et al., “The Role of Social Networks in Information Diffusion,” Proceedings of the 21st     2012
International Conference on World Wide Web
Haewoon Kwak et al., “What is Twitter, a Social Network or a News Media?,” Proceedings of the 19th       2010
International Conference on World Wide Web
Io Taxidou and Peter M. Fischer, “Online Analysis of Information Diffusion in Twitter,” Proceedings of   2014
the 23rd International Conference on World Wide Web
Jean-Marc Lehu, Branded Entertainment: Product Placement & Brand Strategy in the Entertainment           2007
Business, (Kogan Page Publishers, London)
Kevin YC Chung et al., “Economic Value of Celebrity Endorsements: Tiger Woods’ Impact on Sales of        2013
Nike Golf Balls,” Marketing Science 32, no. 2, pp. 271–293
Kristina Lerman et al., “Social Contagion: An Empirical Study of Information Spread on Digg and          2013
Twitter Follower Graphs,” Working Paper
Leonard M. Lodish et al., “A Summary of Fifty-Five In-Market Experimental Estimates of the Long-         1995
Term Effect of TV Advertising,” Marketing Science 14, no. 3, pp. G133–G140
Leslie A. Wood and David F. Poltrack, “Measuring the Long-Term Effects of Television Advertising,”       2015
Journal of Advertising Research, pp. 123–131
Natasha T. Brison et al., “To Tweet or Not to Tweet: The Effects of Social Media Endorsements on         2016
Unfamiliar Sport Brands and Athlete Endorsers,” Innovation: Management, Policy & Practice 18, pp.
309–326
Nobuhiko Terui et al., “The Effect of Media Advertising on Brand Consideration and Choice,”              2011
Marketing Science 30, no. 1, 74–91
Seung-A Annie Jin and Joe Phua, “Following Celebrities’ Tweets About Brands: The Impact of Twitter-      2014
Based Electronic Word-of-Mouth on Consumers’ Source Credibility Perception, Buying Intention, and
Social Identification With Celebrities,” Journal of Advertising 43, no. 2, pp. 181–195
Shiyang Gong et al., “Tweeting as a Marketing Tool: A Field Experiment in the TV Industry,” Journal      2017
of Marketing Research 54, pp. 833–850
S. Sriram and Manohar U. Kalwani, “Optimal Advertising and Promotion Budgets in Dynamic Markets          2007
with Brand Equity as a Mediating Variable,” Management Science 53, no. 1, pp. 46–60
Vivi Alatas et al., “When Celebrities Speak: A Nationwide Twitter Experiment Promoting Vaccination       2019
in Indonesia,” Working Paper



                                                                                                                    2
                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                 Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 77 of 83
                            CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix B

Document Title, Bates Numbers                                                                            Document Date
Wojciech Galuba et al., “Outtweeting the Twitterers - Predicting Information Cascades in Microblogs,”    2010
Proceedings of the 3rd Conference on Online Social Networks
Yimiao Zhang et al., “Impact of Online Influencer Endorsement on Product Sales: Quantifying Value of     2018
Online Influencer,” PACIS 2018 Proceedings

Publicly Available Materials
“10 Successful Celebrity Marketing Examples,” Examples,
https://www.examples.com/business/successful-celebrity-marketing-examples.html
“30 Brands With Excellent Social Media Strategies,” Econsultancy, https://econsultancy.com/30-brands-    November 18, 2018
with-excellent-social-media-strategies/
Abbey Klaassen, “Oprah’s Kindle Effect: Amazon Traffic And Buzz Surge On Oprah’s Endorsement,”           December 4, 2008
HuffPost, https://www.huffpost.com/entry/oprahs-kindle-effect-amaz_n_140372
“About Your Twitter Timeline,” Twitter, https://help.twitter.com/en/using-twitter/twitter-timeline
“About Different Types of Tweets,” Twitter, https://help.twitter.com/en/using-twitter/types-of-tweets
“About DJ Felli Fel,” Apple Music, https://music.apple.com/us/artist/dj-felli-fel/267462686
“About Far East Movement,” Apple Music, https://music.apple.com/us/artist/far-east-
movement/159256095
“About Replies and Mentions,” Twitter, https://help.twitter.com/en/using-twitter/mentions-and-replies
“About the Notifications Timeline,” Twitter, https://help.twitter.com/en/managing-your-
account/understanding-the-notifications-timeline
“About USA Today,” USA Today, http://static.usatoday.com/about/
“About,” Far East Movement, https://www fareastmovement.com/about
“Advertise on Power 106,” Power 106 FM,                                                                  October 2014
https://web.archive.org/web/20141025222353/https://www.power106.com/advertise/
“Adweek 2015 Media Kit,” Adweek, https://www.adweek.com/files/2015_Jun/2015-Media-Kit-Full-              June 2, 2015
Version_060315.pdf
“Android app download statistics on Google Play,” AppBrain, https://www.appbrain.com/stats/android-      July 28, 2019
app-downloads
Ben Sisario, “Howard Stern and SiriusXM Sign New Deal for 5 Years,” The New York Times,                  December 15, 2015
https://www nytimes.com/2015/12/16/business/media/howard-stern-and-siriusxm-reach-new-deal html
Brooks Barnes, “Winner in the Amazon War,” The New York Times,                                           July 2, 2014
https://www nytimes.com/2014/07/03/business/media/edan-lepuckis-novel-california-gets-a-boost-from-
colbert html
Dave Chaffey, “Global Social Media Research Summary 2019,” Smart Insights,                               February 12, 2016
https://www.smartinsights.com/social-media-marketing/social-media-strategy/new-global-social-media-
research/
“Development of total downloads since app launch date,” AppBrain,
https://www.appbrain.com/stats/android-app-downloads
“DJ Felli Fel Interview,” DJBooth,                                                                       July 24, 2008
https://web.archive.org/web/20080724003226/http://www.djbooth net/index/interviews/entry/dj-felli-fel-
interview-1219071/
“DJ Felli Fel,” Facebook, https://www.facebook.com/DJFelliFel/                                           July 23, 2019
“DJ Felli Fel,” Facebook,                                                                                October 22, 2014
https://www facebook.com/DJFelliFel/photos/a.10150325810284277/10152747267724277/?type=3&the
ater

                                                                                                                         3
                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                 Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 78 of 83
                            CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix B

Document Title, Bates Numbers                                                                          Document Date
“djfellifel,” Instagram,                                                                               April 26, 2014
https://web.archive.org/web/20140426210108/https://www.instagram.com/djfellifel
DJfellifel, “Yoooo My Peeps, Check Out the New #MEmoji App, Its Got the Middle Finger !!! Yeeee        October 22, 2014
hawwww. Link is in My IG Bio Right Here. Have Fun Yall …,” Instagram,
https://www.instagram.com/p/ueDxLuuSV4/
“DJ Felli Fel – About,” DJ Felli Fel, www.djfellifel.com/about/                                        2019
“Doc Hollywood,” Bandcamp, https://dochollywood.bandcamp.com/                                          July 22, 2019
dochollywoodmusic, “Check Out the MEmojiapp That Turns Your Face Into an Emoji. It has all the new     October 22, 2014
emojis including the middle finger emoji and a bunch more. Have fun with it! The download link is in
our instagram bio,” Instagram, https://www.instagram.com/p/uc1pYtEcTO/
“dochollywoodmusic,” Instagram,                                                                        May 12, 2014
https://web.archive.org/web/20140512174656/https://www.instagram.com/dochollywoodmusic
Don Davis, “You Know the Track ‘We Run L.A...’,” Variety, https://variety.com/2010/music/news/you-     June 11, 2010
know-the-track-we-run-la-30805/
“Ellen DeGeneres: American Comedian and Television Host,” Encyclopedia Britannica,                     January 22, 2019
https://www.britannica.com/biography/Ellen-DeGeneres
“Ellen DeGeneres: Awards,” IMDb, https://www.imdb.com/name/nm0001122/awards                            2019
“Ellen’s Oscar Selfie: Worth $1 Billion?,” NBC News, https://www.nbcnews.com/tech/social-              April 9, 2014
media/ellens-oscar-selfie-worth-1-billion-n75821
Emma Mullan, “How Influencer Marketing Can Boost Your App Downloads,” Hurree,                          September 5, 2018
https://blog hurree.co/blog/how-influencer-marketing-can-boost-your-app-downloads
“Far East Movement,” Instagram,                                                                        April 3, 2015
https://web.archive.org/web/20150403041459/https://instagram.com/fareastmovement/
fareastmovement, “killin me with these texts. #Memoji @thememojiapp                                    October 27, 2014
djfellifelinstagram.com/p/uq7upjJidW/,” Twitter,
https://twitter.com/fareastmovement/status/526846157297709057
“fareastmovement,” Twitter,                                                                            November 11, 2014
https://web.archive.org/web/20141111202905/https://twitter.com/FarEAstMovement
Grace Li, “Brewing a Strong Social Media Presence: A Starbucks Analysis,” Medium,                      April 7, 2017
https://medium.com/rta902/brewing-a-strong-social-media-presence-a-starbucks-analysis-7a9f162db21f
“How to Like a Tweet,” Twitter, https://help.twitter.com/en/using-twitter/liking-tweets-and-moments
“How to Market Your App on Social Media,” Medium, https://medium.com/@the_manifest/how-to-             January 4, 2019
market-your-app-on-social-media-47a514ad5aba
“Howard 100 The Howard Stern Show- XL,” SiriusXM, https://www.siriusxm.com/howard100                   2019
“Howie Mandel Biography,” Biography.com, https://www.biography.com/performer/howie-mandel              April 2, 2014
“Howie Mandel,” Twitter,                                                                               August 1, 2014
https://web.archive.org/web/20140801205541/https://twitter.com/howiemandel
“Howie Mandel,” Facebook,                                                                              March 17, 2015
https://web.archive.org/web/20150317153543/https://www facebook.com/OfficialHowieMandel/
“HuffPost Live,” Twitter, https://twitter.com/huffpostvideo                                            July 29, 2019
“HuffPost Video,” Twitter,                                                                             October 19, 2013
https://web.archive.org/web/20131019223838/https://twitter.com/huffpostvideo
“Jacob Demonte-Finn LinkedIn,” LinkedIn, https://www.linkedin.com/in/jacobdemontefinn/



                                                                                                                        4
                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                 Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 79 of 83
                            CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix B

Document Title, Bates Numbers                                                                              Document Date
Jason Pham, “How Liane V Went from Selling Used Cars to Multi-Figure Instagram Deals,”                     December 18, 2017
StyleCaster, https://stylecaster.com/liane-v-instagram-influencer-guess-line-interview/
“jodyhighroller,” Instagram,                                                                               June 25, 2014
https://web.archive.org/web/20140625054329/https://www.instagram.com/jodyhighroller
JODYHiGHROLLER, “COUNT RAFFULA DOWNLOAD THE EMOJi APP iN @DJFelliFel                                       October 23, 2014
iNSTAGRAM BiO FOR & U CAN SiP ON A ViRTUAL VERSACE BLOODY MARY,” Twitter,
https://twitter.com/JODYHiGHROLLER/status/525425430958833664
“JODYHiGHROLLER,” Twitter,                                                                                 October 20, 2014
https://web.archive.org/web/20141020214112/https://twitter.com/JODYHiGHROLLER
Jonah Weiner, “The Weird World of Riff Raff,” Rolling Stone,                                               October 8, 2013
https://www rollingstone.com/music/music-news/the-weird-world-of-riff-raff-103117/
“Josh Szeps,” ABC Radio, https://www.abc net.au/radio/people/josh-szeps/9372092                            May 23, 2019
Julie Creswell, “Nothing Sells Like Celebrity,” The New York Times,                                        June 22, 2008
www nytimes.com/2008/06/22/business/media/22celeb html
Kaya Yurieff, “Snapchat Stock Loses $1.3 Billion after Kylie Jenner Tweet,” CNN Business,                  February 23, 2018
https://money.cnn.com/2018/02/22/technology/snapchat-update-kylie-jenner/index html
Kristen Hartke, “‘The Sideways Effect’: How a Wine Obsessed Film Reshaped the Industry,” NPR,              July 5, 2017
https://www npr.org/sections/thesalt/2017/07/05/535038513/the-sideways-effect-how-a-wine-obsessed-
film-reshaped-the-industry
Leslie Kaufman, “USA Today Goes Viral,” The New York Times,                                                July 13, 2014
https://www nytimes.com/2014/07/14/business/media/usa-today-goes-viral html
“LianeV,” Instagram, https://www.instagram.com/lianev/                                                     July 2019
“LianeV,” Twitter, https://twitter.com/LianeV                                                              July 2019
Lily Bradic, “Celebrity Endorsements on Social Media Are Driving Sales and Winning Over Fans,”             September 30, 2015
SocialMediaWeek, https://socialmediaweek.org/blog/2015/09/brands-using-celebrity-endorsements/
Matthew Flamm, “Digital Media Takes Home a Pulitzer,” Crain’s New York Business,                           April 16, 2012
https://www.crainsnewyork.com/article/20120416/ENTERTAINMENT/120419908/digital-media-takes-
home-a-pulitzer
“New Research: The Value of Influencers on Twitter,” Twitter,                                              May 10, 2016
https://blog.twitter.com/marketing/en_us/a/2016/new-research-the-value-of-influencers-on-twitter.html
“Retweet FAQs,” Twitter, https://help.twitter.com/en/using-twitter/retweet-faqs
Richard Kinssies, “On Wine: ‘Sideways’ Has Intoxicating Effect on Pinot Noir Sales, Some Say,”             February 22, 2005
Seattlepi, https://www.seattlepi.com/lifestyle/food/article/On-Wine-Sideways-has-intoxicating-effect-on-
1167007.php
Roger Yu, “USA Today, WSJ, NYT are Top Three Papers in Circulation,” USA Today,                            October 28, 2014
https://www.usatoday.com/story/money/business/2014/10/28/aam-circulation-data-september/18057983/
Stacy Jones, “Toy Story Effect: How Film’s Product Placement Increased Sales of Toys,” Hollywood           April 1, 2019
Branded, https://blog.hollywoodbranded.com/toy-story-effect-how-films-product-placement-increased-
sales-of-toys
“Stern Show,” Twitter, https://web.archive.org/web/20141018134208/https://twitter.com/sternshow            October 18, 2014
“Study: Exposure to Brand Tweets Drives Consumers to Take Action – Both on and off Twitter,”               May 1, 2014
Twitter, https://blog.twitter.com/marketing/en_us/a/2014/study-exposure-to-brand-tweets-drives-
consumers-to-take-action-both-on-and-off-twitter.html




                                                                                                                            5
                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                 Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 80 of 83
                            CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix B

Document Title, Bates Numbers                                                                                Document Date
“Syndicated TV Ratings: ‘Wheel of Fortune’ Number One in Households & Viewers; ‘Dr. Phil’ Again              November 18, 2014
Tops Talkers for Week Ending November 9, 2014,” TV By The Numbers,
https://tvbythenumbers.zap2it.com/sdsdskdh279882992z1/syndicated-tv-ratings-wheel-of-fortune-
number-one-in-households-dr-phil-again-tops-talkers-for-week-ending-november-9-2014
“The Complete Guide to Twitter Analytics: How to Analyze the Metrics That Matter,” Simply Measured,          2014
https://www-
users.cs.york.ac.uk/alistair/research/Social%20media/CompleteGuidetoTwitterAnalyticsSimplyMeasure
d.pdf
“The Howard Stern Show,” Facebook,                                                                           January 29, 2015
https://web.archive.org/web/20150129061043/https://www facebook.com/thehowardsternshow
“Top 100 Songs,” Billboard, https://www.billboard.com/charts/hot-100/2010-10-30                              October 30, 2010
“Top 15 Most Popular Political Websites | June 2012,” eBizMBA,                                               July 1, 2012
https://web.archive.org/web/20120701043143/http://www.ebizmba.com:80/articles/political-websites
“Twitter is killing off ‘favorites’ and instead wants you to ‘like’ tweets with hearts,” Business Insider,   November 3, 2015
https://www.businessinsider.com/twitter-is-replacing-favorites-with-likes-2015-11
“What is Tagging and How Does It Work?,” Facebook,                                                           2019
https://www facebook.com/help/124970597582337
The Howard Stern Show, “ICYMI: Here’s #MEmoji, the Awesome New App Howie Mandel was                          October 24, 2014
Talking About on the Show this Week!,” Facebook,
https://www facebook.com/thehowardsternshow/posts/icymi-heres-memoji-the-awesome-new-app-
howie-mandel-was-talking-about-on-the-sho/270694226387595/
TheEllenShow, “Howie Mandel Has a New Job Title: Grandfather,” YouTube,                                      June 16, 2015
https://www.youtube.com/watch?v=2P1k7MJUOa0
TheEllenShow, “Howie Mandel Has a New Job Title: Grandfather,” YouTube,                                      September 17, 2015
http://web.archive.org/web/20150917081232/https://www.youtube.com/watch?v=2P1k7MJUOa0&gl=U
S&hl=en
Zack Kaplan, “The Upside of Facebook’s Unprecedented Power,” Vox,                                            May 17, 2016
https://www.vox.com/2016/5/17/11683858/facebook-zack-randall-media-digital-distribution

Produced Documents

Trademark Materials
Letter from United States Patent and Trademark Office to Thomas R. La Perle, “United States Patent and       July 10, 2018
Trademark Office Notice of Recordation of Assignment Document,” APL-STECH_00000621
Letter from United States Patent and Trademark Office to Thomas R. La Perle, “United States Patent and       June 8, 2018
Trademark Office Notice of Recordation of Assignment Document,” APL-STECH_00001208
Trademark Agreement by and among Lucky Bunny LLC, Big 3 Ent, LLC, and MemoFun Apps LLC,                      May 31, 2018
APL-STECH_00000867–76
Trademark Agreement by and among Lucky Bunny LLC, Big 3 Ent, LLC, and MemoFun Apps LLC,                      May 31, 2018
LB000108–17
Trademark Packet for Lucky Bunny Re: October 29, 2014 Application, “MEmoji,” APL-                            March 21, 2019
STECH_00000138–64
Trademark Packet for Lucky Bunny Re: April 3, 2017 Application, “MEmoji,” APL-                               March 21, 2019
STECH_00000287–382
Trademark Packet for Social Technologies LLC, “MEMOJI,” APL-STECH_00000165–286                               March 21, 2019

Emails

                                                                                                                             6
                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 81 of 83
                           CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix B

Document Title, Bates Numbers                                                                      Document Date
Email chain from Jacob DeMonte-Finn to Ty, “Re: Memoji Trademark,” APL-STECH_00000859–64           May 24, 2018
Email chain from Stitch It! To Alex Shultz and joe@builtentertainment.com, “Fwd: Google Alert -    April 4, 2017
Memoji”
Email from noreply-analytics@google.com to stitchitapp@gmail.com, “Google Analytics Property       July 13, 2016
Deletion Confirmation,” LB000282
Email from noreply-analytics@google.com to stitchitapp@gmail.com, “Google Analytics Property       July 13, 2016
Restoration Confirmation,” LB000283
Email from noreply-analytics@google.com to stitchitapp@gmail.com, “Google Analytics/Adwords        October 27, 2014
Account Linking Confirmation,” LB000284
Email from support@sensortower.com to stitchitapp@gmail.com, “Important Information About          October 23, 2014
Memoji,” LB000318

Other
“Apple Acronyms & Abbreviations,” Apple, APL-STECH_00008930
“Program Renewal,” Apple, https://developer.apple.com/support/renewal/, APL-STECH_00000501–2
“Use Animoji on Your iPhone X and iPad Pro,” Apple, https://support.apple.com/en-us/HT208190,
APL-STECH_00000099–102
“Use Memoji on Your iPhone X or iPad Pro,” Apple, https://support.apple.com/en-us/HT208986, APL-
STECH_00000103–6
APL-STECH_00006225.mp3
APL-STECH_00006230 mp4                                                                             November 5, 2014
App Store Preview, “Version History,” FlexDevGrant_0020                                            November 21, 2014
Apple Inc. Data Sheet, “iTunes Data,” APL-STECH_00008945–12462
Apple Inc. Report, “US iOS APP STORE_APPS HOSTED, APP DOWNLOADS, APP DOWNLOADS
PER APP, AND ACCOUNTS BY CALENDAR YEAR,” APL-STECH_00006226–7
Apple Inc. Report, “Standard Financial Report – Parent App 921847909,” APL-STECH_00012586–600
Lucky Bunny Press Release, “MEmoji: GIF Selfies with Emoji Accessories!,” APL-STECH_00000015–
17
Lucky Bunny Press Release, “MEmoji: GIF Selfies with Emoji Accessories!,” APL-STECH_00000020–
2
Lucky Bunny Press Release, “MEmoji: GIF Selfies with Emoji Accessories!,” APL-STECH_00000023–
5
Lucky Bunny Press Release, “MEmoji: GIF Selfies with Emoji Accessories!,” APL-STECH_00000026–
8
Emma Bazilian, “Howie Mandel Uses Every Single Social App He Can,” Adweek,                         December 1, 2014
https://www.adweek.com/tv-video/howie-mandel-watches-literally-everything-tv-161635/, APL-
STECH_00000034–6
Howie Mandel, “Correct RT @summergal6: @howiemandel @StacyIM It’s Memoji,” Twitter,                October 24, 2014
https://twitter.com/howiemandel/status/525650132751376384?s=20, APL-STECH_00000010
Howie Mandel, “Funny RT @bgman7000: @howiemandel Love My Face This Morn with the New               October 22, 2014
MEEmoji App. Cool App,” Twitter, https://twitter.com/howiemandel/status/524921214847168513?s=20,
APL-STECH_00000004
Howie Mandel, “Nice App Me Moji RT @JohnnyKosich: @howiemandel I Have Better Facial Hair           October 24, 2014
Than You #DealWithIt,” Twitter, https://twitter.com/howiemandel/status/525812095883812864?s=20,
APL-STECH_00000011
                                                                                                                   7
                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 82 of 83
                           CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix B

Document Title, Bates Numbers                                                                    Document Date
Howie Mandel, “Ok Memoji Link: goo.gl/ZSDKkW RT @ZSchultzEMCCorp: @howiemandel You               October 24, 2014
Mentioned App on Stern How About Tweeting Out a Link,” Twitter,
https://twitter.com/howiemandel/status/525727829435383809?s=20, APL-STECH_00000012
Howie Mandel, “Ok RT @jackelynmandel: Hey Dad @howiemandel Don’t Forget to Write a Review        October 22, 2014
for #Memoji in the Itunes Store,” Twitter,
https://twitter.com/howiemandel/status/525039256553930752?s=20, APL-STECH_00000005
Howie Mandel, “RT @dpagquin: @howiemandel Could You Please Give the Name of Your Son in          October 22, 2014
Law’s App U Mentioned on … tmi.me/1eODBH,” Twitter,
https://twitter.com/howiemandel/status/524894170738356224?s=20, APL-STECH_00000006
Howie Mandel, “RT @jaecee201: @howiemandel Whats the Name of That App Again?Memoji Link:         October 22, 2014
goo.gl/ZSDKkW,” Twitter, https://twitter.com/howiemandel/status/524893812762882048?s=20, APL-
STECH_00000007
Howie Mandel, “RT @tsm0009: @howiemandel What Was the App That You Mentioned On Howard           October 22, 2014
?Memoji Link: goo.gl/ZSDKkW,” Twitter,
https://twitter.com/howiemandel/status/524893952198311936?s=20, APL-STECH_00000009
Howie Mandel, “RT @uncleange: @howiemandel What’s the Name of That New App? Love You on          October 22, 2014
@HowardStern !!Memoji Link: goo.gl/ZSDKkW,” Twitter,
https://twitter.com/howiemandel/status/524894237880750080?s=20, APL-STECH_00000008
Howie Mandel, “RT @WhisperadoDave: @howiemandel What is the App Your Son in Law Just             October 26, 2014
Released? Memoji Link: goo.gl/ZSDKkW,” Twitter,
https://twitter.com/howiemandel/status/526443759999803392?s=20, APL-STECH_00000019
Howie Mandel, “U R Welcome RT @Thememojiapp: @howiemandel Thanks for the Shoutout! ;) We’re      October 24, 2014
Free on the App Store: goo.gl/ZSDKkW,” Twitter,
https://twitter.com/howiemandel/status/525706282016468994?s=20, APL-STECH_00000013
HuffPost Live, “Enjoy This Memoji Gif Taken by @joshzepps on Set with @howiemandel!,” Twitter,   October 24, 2014
https://twitter.com/HuffPostVideo/status/525690511361712129, APL-STECH_00000014
Jefferson Graham, “Howie Mandel: No Selfies, but How About an ‘Ussie’?,” USA Today,              November 3, 2014
https://www.usatoday.com/story/tech/columnist/talkingtech/2014/11/03/howie-mandel-the-tech-
mogul/18235747/, APL-STECH_00000392–4
Jefferson Graham, “Howie Mandel: No Selfies, but How About an ‘Ussie’?,” USA Today,              November 5, 2014
https://www.usatoday.com/story/tech/columnist/talkingtech/2014/11/03/howie-mandel-the-tech-
mogul/18235747/, APL-STECH_00000395–6
jodyhighroller, “COUNT RAFFULA DOWNLOAD THE EMOJi APP iN @DjFelliFel iNSTAGRAM
BiO FOR FREE AND U CAN SiP ON A ViRTUAL VERSACE BLOOGY,” LB000811
MEmoji Press Kit, “Celebrities Embrace iOS App MEmoji - GIF Selfies with Emoji Accessories,”     November 9, 2014
TheMEmojiApp.com, SocialTech_0000275
MEmoji Press Kit, “Celebrities Embrace iOS App MEmoji - GIF Selfies with Emoji Accessories,”     November 9, 2014
LB000339–42
Memoji Screenshot, “New Message,” APL-STECH_00008926
Stern Show, “ICYMI: Here‘s #MEmoji, the Awesome New App @HowieMandel Talked About this           October 24, 2014
Week!,” Twitter, https://twitter.com/sternshow/status/525678622237945856, APL-STECH_00000018
TheEllenShow, “Howie Mandel Has a New Job Title: Grandfather,” YouTube, APL-STECH_00006228–      June 16, 2015
9

Spreadsheets
APL-STECH_00000843.xlsx
APL-STECH_00002290.xlsx


                                                                                                                 8
                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                 Case 3:18-cv-05945-VC Document 123-25 Filed 10/30/19 Page 83 of 83
                            CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER          Appendix B

Document Title, Bates Numbers                                               Document Date


Including any other documents listed in the report or exhibits.




                                                                                       9
